         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 1 of 150




RESPONSE PLAN OVERVIEW

RESPONSE PLAN OVERVIEW: TABLE OF CONTENTS
    THE CHALLENGE OF COVID-19 ..................................................................................................... 1
    RESPONSE PLAN MODULES .......................................................................................................... 3
    DEFINITIONS ............................................................................................................................. 3
    GENERAL PRINCIPLES OF A PANDEMIC RESPONSE ............................................................................... 5
        A. THREE PHASES OF RESPONSE: PREPARATION, RESPONSE, AND RECOVERY .......................................... 5
        B. CONTAINMENT AND MITIGATION ................................................................................................. 5
        C. COORDINATION ......................................................................................................................... 6
        D. COMMUNICATION ..................................................................................................................... 7
        E. QUALITY IMPROVEMENT (QI) ...................................................................................................... 7
        F. EDUCATION AND TRAINING .......................................................................................................... 7

THE CHALLENGE OF COVID-19
Severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), a novel coronavirus, is responsible for
the clinical presentation of coronavirus disease 2019 (COVID-19). This is a respiratory illness—first
described in Wuhan, China, in December 2019—that spread rapidly and is currently a global pandemic.
The COVID-19 pandemic arrived at the Federal Bureau of Prisons’ (BOP) institutions in mid-March 2020;
as of August 2020, nearly every facility has identified confirmed cases.
A PANDEMIC refers to the international occurrence or spread of a particular disease, most commonly an
infectious disease. More localized spread of disease is usually referred to as an EPIDEMIC or an OUTBREAK.
x Pandemics may occur for a variety of reasons, including MUTATION of existing pathogens (as is usually
  the case for the influenza virus) or development of NEW PATHOGENS like the severe acute respiratory
  syndrome coronavirus 2 (SARS-COV-2), which is causing the current coronavirus disease 2019
  (COVID-19) pandemic.
x An important characteristic of a pandemic caused by an infectious disease is the ABILITY OF THE DISEASE
  TO BE TRANSMITTED from one human to another. With Sars-CoV-2, human-to-human transmission first
  occurred in China in late 2019 and then spread globally in early 2020.
x Other important aspects that determine the disease’s impact are its mode of TRANSMISSION,
  INFECTIVITY, and VIRULENCE.

   h TRANSMISSION: SARS-CoV-2 is spread primarily when an infected person coughs, sneezes, or
       speaks, thereby dispersing respiratory droplets that land on the mucous membranes of another
       person’s nose, mouth, or eyes. The dispersal range for these droplets is about six feet. It may also
       be transmitted when a person touches a surface contaminated by infectious respiratory droplets
       and then touches their face, or when respiratory aerosols are generated during certain
       procedures.
   h INFECTIVITY: At first, it was thought that the virus was spread primarily by people who had
       developed symptoms of the disease—and that focusing efforts on these cases would be sufficient
       to contain the disease. It has since been determined that a significant number of people may be

                                                                                                                                             RESPONDENT
                                                                                                                                           EXHIBIT - Kallis Decl.

                                                                                                                                                      1
                                                                          1                                                                   20-cv-2503 (MJD/LIB)
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 2 of 150



      transmitting the disease during asymptomatic, presymptomatic, or minimally symptomatic phases
      of the illness, which has contributed to the infectivity and communicability of the disease.
   h VIRULENCE AND SYMPTOMS: Lastly, there is a wide range in SEVERITY OF ILLNESS (virulence), with
      current data indicating that the vast majority of cases are in the spectrum of asymptomatic to
      mild/moderate symptoms.
      x The MOST COMMON SYMPTOMS are cough and fever. Shortness of breath has been considered
        one of the three primary symptoms, but occurs less commonly than the other two.
      x Other LESS COMMON SYMPTOMS include body aches, headaches, sore throat, diarrhea, nausea,
        vomiting, abdominal pain, loss of smell or taste, and runny nose.
      x Approximately 20 percent of cases will have severe or life-threatening illness and up to two
        to three percent of patients will die. Some experts in the field estimate the mortality rate may
        be 10 times higher than that of seasonal influenza.

   h LONG TERM CONSEQUENCES OF COVID-19: A patient’s immune response appears to dictate long-term
      consequences to SARS-CoV-2. This immune response is dependent on multiple variables including
      viral virulence, exposure intensity and duration to the virus, and the host’s comorbid medical
      conditions. Patients who recover from COVID-19 may not be contagious, but these patients may
      complain of persistent symptoms. Cellular damage from SARS-CoV-2 may cause long-term health
      consequences, including multiple organ injury.
      x Individuals who suffered mild or moderate illness presenting with persistent post-COVID-19
        symptoms are called LONG-HAULERS. The most common persistent symptoms are fatigue,
        dyspnea/cough, headache, and joint aches.
      x As patients begin to recover from COVID-19, some individuals who suffered severe COVID
        illness may develop complications such as blood clotting, myocardial injury, liver injury, renal
        injury requiring long-term dialysis, and neurological injuries such as strokes, confusion, and
        anxiety. An estimated 20–50% of COVID-19 patients will continue to have health challenges
        post-hospitalization.
      x Recovered patients with complaint of persistent symptoms after acute COVID-19 should be
        monitored for long-term sequelae.

In addition to being highly contagious and potentially fatal, COVID-19 presents a number of other
challenges including knowledge gaps about the disease, rapidly changing guidance, no effective
prevention (vaccine) or treatments, limitations in testing capacity, difficulty preventing its spread in
residential settings like correctional and detention facilities, and severe impacts on institutional and
organizational operations created by staffing and supply shortages or large numbers of sick patients.
x Knowledge about COVID-19 and public health guidance for responding to this pandemic is evolving
  quickly. Practical tools, together with infection prevention and control plans for COVID-19, are being
  developed and edited frequently to correspond to current guidance from the Centers of Disease
  Control (CDC) and the World Health Organization (WHO).
x COVID-19 presents unique challenges for management in the confined correctional environment.
  Cases of COVID-19 have been documented in all 50 U.S. states. Because many individuals infected
  with COVID-19 do not display symptoms, the virus could be present in facilities before infections are
  identified. Good hygiene practices, vigilant symptom screening, wearing of cloth face coverings, and
  social distancing are critical in preventing further transmission.




                                                     2
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 3 of 150




 The COVID-19 pandemic is the most severe pandemic to affect this country in over 100 years, and
 must be approached with a sense of urgency. An effective response is possible, but requires
 rethinking of routine processes, procedures, policies, and priorities, in addition to the application of
 established infection prevention practices.
 This document is designed to provide specific guidance on responding effectively to these
 challenges—and limiting the spread of COVID-19, its impact on people’s lives, and the BOP’s
 missional and operational effectiveness. Effective response to the challenge of COVID-19 requires
 that all disciplines in a correctional facility come together to develop, implement, and modify plans as
 information and conditions change.
 Swift, decisive, yet evidenced-based planning is paramount.



RESPONSE PLAN MODULES
The BOP COVID-19 Pandemic Response Plan is divided into the following MODULES, each providing a
detailed outline for correctional facilities. The modules will be updated as needed, based on guidance
from key stakeholders including the CDC, WHO, and DOJ; recommendations may be revised as new
information becomes available.
 It is important that the user check back periodically for updates to this plan.
x MODULE 1. Infection Prevention and Control Measures
x MODULE 2. Personal Protective Equipment
x MODULE 3. Screening and Testing
x MODULE 4. Inmate Isolation and Quarantine
x MODULE 5. Surveillance
x MODULE 6. Inmate Movement
x MODULE 7. Non-COVID Routing Medical and Dental Services
x MODULE 8. Inmate Programming & Services
x MODULE 9. Inmate Visitation
x MODULE 10. Volunteer and Contract Staff Management
x MODULE 11. BOP Employee Management


DEFINITIONS
CLOSE CONTACT: In the context of COVID-19, an individual is considered a close contact if they have not
been wearing appropriate PPE and:

x Been within 6 feet of a COVID-19 case for a prolonged period of time (15 minutes) OR
x Had direct contact with infectious secretions of a COVID-19 case.
Considerations when assessing close contacts include the duration of exposure and the clinical
symptoms of the person with COVID-19 (i.e., coughing likely increases exposure risk as does an exposure
to severely ill persons).




                                                     3
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 4 of 150



COHORTING: The practice of grouping patients infected or colonized with or potentially exposed to the
same infectious agent together to confine their care to one area and prevent contact with susceptible
patients. In the BOP, this may refer to housing inmates of similar infection status together rather than in
single cells.

CONTACT TRACING: Identifying people infected with COVID-19 (CASES) and the people with whom they
came into contact (CONTACTS); and then working with them to interrupt disease spread. Contact tracing
for COVID-19 typically involves:
x Interviewing people with COVID-19 (CASE INVESTIGATION) to identify everyone they had close contact
  with during the time they may have been infectious.
x Notifying contacts of their potential exposure.
x Referring contacts for testing and quarantine/isolation, as indicated
x Monitoring contacts for signs and symptoms of COVID-19

INCUBATION PERIOD: The stage of subclinical disease that extends from the time of exposure to the onset
of disease symptoms.

MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based on a
positive point of care (POC) or commercial laboratory test) COVID-19 infection, either to single rooms or
by COHORTING them with other viral infection patients.

QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or COHORTING in a
unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for symptoms
and signs of the illness during the INCUBATION PERIOD and (2) keep them apart from other incarcerated
individuals.
x The BOP utilizes THREE CATEGORIES OF QUARANTINE: Exposure, intake, and release/transfer.
x All BOP COVID-19 quarantine categories utilize a test in/test out strategy.

SYMPTOMATIC: People with confirmed COVID-19 have reported a wide range of symptoms that typically
appear 2–14 days after exposure to the virus. People with confirmed or suspected COVID-19 infection
presenting with any of the following symptoms are considered symptomatic:
x   Fever or chills
x   Cough
x   Shortness of breath or difficulty breathing
x   Fatigue
x   Muscle or body aches
x   Headache
x   New loss of taste or smell
x   Sore throat
x   Congestion or runny nose
x   Nausea or vomiting
x   Diarrhea

SOCIAL DISTANCING (a.k.a. PHYSICAL DISTANCING): Maintaining a distance of approximately six feet or more
between each individual.




                                                    4
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 5 of 150



SURVEILLANCE: The ongoing systematic collection, analysis, and interpretation of HEALTH-RELATED DATA,
closely integrated with the TIMELY DISSEMINATION of this data to those responsible for preventing and
controlling disease and injury. Health data is defined and standardized by the Health Services Division
and collected in a uniform and systematic manner. The authoritative and primary source of medical
information is the electronic health record.

GENERAL PRINCIPLES OF A PANDEMIC RESPONSE
A. THREE PHASES OF RESPONSE: PREPARATION, RESPONSE, AND RECOVERY
The pandemic response is divided into three distinct, but overlapping, stages based on the time course
of the pandemic: PREPARATION, RESPONSE, and RECOVERY. Individual institutions may be in different stages
depending on whether they have had COVID-19 cases at their facility.
x PREPARATION: The importance for institutions to develop a response plan PRIOR to a local outbreak
  cannot be overstated. The plan should clearly define a systematic process for all of the elements
  outlined in the modules.
x RESPONSE: Upon identification of the first case, institution executive and medical staff should
  immediately:
  h Implement the local response plan.
  h Initiate and maintain communication with the regional medical director, health services
     administrator, and the QI/IP&C consultant.
x RECOVERY: This period will involve recovering from the effects of the pandemic emergency,
  evaluating the BOP response to it, and using this evaluation to prepare for subsequent waves of
  pandemic.

B. CONTAINMENT AND MITIGATION
Two major goals of a pandemic response are containment and mitigation:
x CONTAINMENT: To LIMIT OR PREVENT SPREAD OF THE DISEASE. For example, symptom screening,
  quarantine, and isolation are all containment efforts intended to limit the spread of disease.
x MITIGATION: To LIMIT THE IMPACT OF THE DISEASE ON OPERATIONS and to address operational challenges
  and disruptions created by the pandemic. Examples of such strategies include developing modified
  policies and procedures for routine operations, using alternative PPE strategies due to supply
  shortages, or setting up alternate care facilities to meet an increased demand for COVID-19-related
  health care.
CONTAINMENT STRATEGIES
There are a number of important containment strategies to be implemented.
x Environmental cleaning/disinfection/sanitation
x Health and hygiene practices:
  h Face covering (all inmates and staff in public places, with exceptions)
  h Covering the mouth and nose when coughing or sneezing
  h Hand hygiene – wash hands regularly with soap and water for at least 20 seconds or use hand
    sanitizer
  h Reporting illness early (staff and inmates) and staying home when sick (staff)




                                                    5
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 6 of 150




x Physical (social) distancing
x Screening for COVID-19 symptoms and signs (elevated temperature)
x Isolation, quarantine, PPE, and testing are essential aspects of limiting transmission and will be
  considered elsewhere in the document.
MITIGATION SCENARIOS AND STRATEGIES: CONVENTIONAL, CONTINGENCY, AND CRISIS
A framework for understanding mitigation strategies identifies three levels of operational disruption:
x CONVENTIONAL scenarios and strategies refer to minimal or no disruptions in normal operations.
x CONTINGENCY scenarios and strategies refer to mild to moderate disruption or impact on operations.
x CRISIS scenarios and strategies refer to severe disruption or impact on operations.
This framework recognizes that pandemics can make ordinary or well-established standards difficult or
impossible to achieve and proposes reasonable alternative standards that provide an acceptable
balance of risk and benefit, in light of the limitations created by the pandemic.
   h Examples include the CDC’s Strategies to Optimize the Supply of PPE and Equipment during
       Shortages, the American Dental Association’s recommendation to cancel non-urgent dental care,
       and the decision of many health systems to postpone routine or non-urgent health care
       interventions.
Mitigation strategies also need to address potential shortages in staffing, supplies, and the ability to
provide certain services. Every aspect of the organization needs to have plans to address limitations and
disruptions in in these areas, including alternative means of providing essential services.

C. COORDINATION
x It is critically important that correctional and health care leadership, and leadership from all divisions
  and departments meet regularly to review the current status of COVID-19, review updated guidance
  from the CDC, and flexibly respond to changes in current conditions.
x Regular meetings should be held, roles and responsibilities for various aspects of the local, regional,
  and central office response determined, and evidence-based plans developed and rapidly
  implemented. Consideration should be given to activating the INCIDENT COMMAND SYSTEM within the
  agency and each individual facility to coordinate response to the crisis.
x Responsibility should be assigned for tracking updates to national and local COVID-19 guidance.
Questions from institutions regarding any of the guidance in this Response Plan should be referred
to your Regional Medical Director (RMD), Regional Health Care team, and Regional Director / Regional
Emergency Operations Centers. The RMDs are aware of the most relevant and recommended
approaches.
The medical management of COVID-19—including testing, housing, and treatment strategies—are
clinical decisions and deference should be given to the RMD regarding these decisions within the clinical
context of each situation and scenario that presents at the respective institution.




                                                     6
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 7 of 150




D. COMMUNICATION
x The importance of regular communication with staff, incarcerated persons, and their families
  cannot be over-emphasized. Specific methods of communication for all groups should be
  established. Staff should be assigned responsibility for crafting and disseminating regular updates.
   This CDC website offers printable educational posters at: https://www.cdc.gov/coronavirus/2019-
     ncov/communication/factsheets.html. At the site, type “COVID-19” into the search window.
x Identify points of contact with local public health authorities, and initiate and maintain ongoing
  communication regarding changes to testing procedures, guidelines, and reporting.
x As part of plan preparation, communicate with community hospitals to discuss referral mechanisms
  for transferring severely ill patients to the hospital.
 Questions or concerns from staff should be directed to the following email address:
  COVID-19Questions@bop.gov

E. QUALITY IMPROVEMENT (QI)
Periodically throughout the outbreak and at the conclusion of it, review the implementation of your
agency’s or institution’s COVID-19 Pandemic Response Plan to identify what has worked well (best
practices),what has not, and deviations from established guidance (opportunities for improvement).
Total numbers of cases and contacts treated/evaluated should also be reviewed. Engage the
QI committee in evaluating the facility’s pandemic response, and identify areas for improvement that
should be reported to the leadership team.

F. EDUCATION AND TRAINING
STAFF EDUCATION AND TRAINING
Agency leadership must have clearly-defined mechanisms and well-developed strategies for
communicating information and updates broadly and regularly to the field.
Throughout all BOP locations, post signage (available at the CDC site listed above under COMMUNICATION)
communicating the following:
x Symptoms of COVID-19 and hand hygiene instructions.
x Advice: Stay at home when sick; if COVID-19 symptoms develop while on duty, leave the facility as
  soon as possible and follow the CDC recommendations for "What to Do If You are Sick".
x Elements of the facility’s COVID-19 Response Plan for keeping employees safe, including social
  distancing.
 To encourage social distancing and limit the chances of viral transmission, large staff meetings and
  recalls should be discouraged.

INMATE EDUCATION AND TRAINING
Throughout the facility, post SIGNAGE (available at the CDC site listed above under COMMUNICATION)
communicating the following:
x Hand hygiene instructions and good health habits such as covering your cough and sneezes.
x Report symptoms of fever and/or cough or shortness of breath (and if another incarcerated person is
  coughing) to staff.




                                                    7
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 8 of 150




x Ensure that signage is understandable for non-English speaking persons and those with low literacy.
x Co-pays for respiratory illness symptoms or fever may be waived.
x Sharing drugs and drug preparation equipment can spread COVID-19.
x Plans to support communication with family members including visitation alternatives, if in-person
  visits are temporarily halted.
x What the institution is doing to keep incarcerated persons safe, including social distancing.
 Weekly updates should be provided to the inmates via TRULINCS. To encourage social distancing and
  limit the chances of viral transmission, town halls should be discouraged.




                                                    8
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 9 of 150




Module 1. Infection Prevention and Control Measures

WHAT’S NEW
x Additional guidance added for CONGREGATE ACTIVITIES. Congregate activities include all staff
  conferences and training and all applicable inmate programming.




                                                    9
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 10 of 150




MODULE 1 TABLE OF CONTENTS
    A. HAND HYGIENE AND HEALTH HABITS .........................................................................................2
    B. SOCIAL DISTANCING (A.K.A. PHYSICAL DISTANCING) .......................................................................3
    C. ENVIRONMENTAL CLEANING AND DISINFECTION ............................................................................5
    D. FACE COVERINGS...................................................................................................................7
    E. SUPPLY MANAGEMENT ...........................................................................................................8
    F. TEMPORARY ENCLOSURES ...................................................................................................... 10

A. HAND HYGIENE AND HEALTH HABITS
GOOD HEALTH HABITS—including those listed below—should be promoted to both employees and
inmates, using a variety of means (e.g., educational programs, campaigns including posters, assessing
adherence to hand hygiene practices, etc.):
x Avoid close contact with persons who are sick. (See SOCIAL DISTANCING below.)
x Avoid touching your eyes, nose, or mouth.
x Wash your hands often (after contact with high-touch surfaces, before eating, after using the
  restroom, after removing gloves, etc.) with soap and water for at least 20 seconds. If soap and water
  are not readily available, use an alcohol-based hand rub (ABHR).
   The CDC has determined that either washing hands with soap and water (for 20 seconds) or
     using an alcohol-based hand rub (ABHR) (with at least 60% alcohol) will inactivate SARS-CoV-2,
     the pathogen that causes COVID-19. Handwashing is also more effective than ABHR at removing
     certain other kinds of germs and chemicals. (See HAND WASHING and HAND SANITIZER below.)
x Cover your sneeze or cough with a tissue, then throw the tissue in the trash. If a tissue is not
  available, cough or sneeze into your sleeve.
x Avoid non-essential physical contact. Avoid handshakes and “high-fives.”

HANDWASHING
x Provisions should be made for all staff and visitors to wash their hands when they enter the facility.
x Supplies for handwashing (soap, running water, hand dryers or paper towels) should be readily
  available for all staff and inmates and continually restocked as needed.
x Provide a no-cost supply of soap to inmates, sufficient to allow frequent hand washing. To reduce the
  risk of cross-contamination, avoid bar soap and provide liquid or foam soap and a means to dry
  hands in shared inmate bathrooms where possible. If bar soap is distributed, ensure individuals are
  not sharing bars.

HAND SANITIZER
x Increase availability and access to alcohol based hand rub in monitored inmate common areas and
  staff common areas and housing units where a sink is not readily available.
x ABHR should be at least 60% alcohol.
Alcohol-based hand rub is flammable and must be used and stored correctly:
x STORAGE: Unopened containers must be stored in accordance with institution policy on the storage
  of hazardous products (secured, bin cards, etc.).
x IN-USE:




                                                                    10
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 11 of 150



    h Wall-mounted dispensers in corridors and common areas may contain up to 1.2 liters
        (0.32 gallons) of hand sanitizer for use by staff and inmates.
    h   Wall-mounted dispensers in staff offices and work rooms may contain up to 2.0 liters
        (0.53 gallons) of hand sanitizer for use by staff.
    h   Wall-mounted dispensers must be installed away from ignition sources (outlets, thermostats,
        appliances, etc.).
    h   Individual bottles of hand sanitizer may be issued to staff to keep on their person.
    h   Inmates may NOT store alcohol-based hand sanitizer in their cells.
     Contact the Occupational Safety & Health Branch or consult NFC Life Safety Code (NFPA 101) for
      additional information on the placement of wall-mounted dispensers.

B. SOCIAL DISTANCING (A.K.A. PHYSICAL DISTANCING)
Various administrative measures should be implemented to MAXIMIZE SOCIAL DISTANCING (reduce contact
between people) and thereby reduce the chance of spreading viruses. See Guidance on Congregate
Activities for additional information. Examples include:
x Minimize inmate movement by separating operations and programming by units (meals, recreation,
  medical, callouts, education, etc.), with disinfection between groups (e.g., after using phones, seating
  areas, computers, showers)
x Minimize inmate/staff movement:
  h Minimize transfer of inmates between units.
  h Have inmate housing units move together in restricted moves; avoid contact with other units.
  h Limit staff movement and assignments to single facilities and units, whenever possible
  h Stop or limit movement in/out of institution, as able.
  h Suspend work-release programs based on community and facility situation.
x Enforce increased space between individuals in holding cells, as well as in lines (consider marking the
  floors at six-foot intervals to help inmates visualize and maintain social distancing), in waiting areas
  such as intake (e.g., remove or tape-off every other chair in a waiting area), in dining halls (when
  main line resumes), in programming areas such as education, and during inmate movement /
  transfers.
x Entrance screening and key line:
  h Maintain social distance among all individuals in the area.
  h Consider marking the floors at six-foot intervals to help employees visualize and maintain social
     distancing.
x Gatherings of staff (meetings, recalls, lunch and learns, etc.)
  h Cancel such meetings when social distancing cannot be maintained by attendees.
  h WebEx Executive Conferencing Line: Each institution is being provided with lines to utilize for
     meeting where social distancing cannot be maintained.

GUIDANCE ON CONGREGATE ACTIVITIES
Congregate activities include all staff conferences and training and all applicable inmate programming.

x   Virtual methods of congregation are preferred




                                                    11
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 12 of 150




x   All individuals participating in congregate activities should not be in quarantine or isolation status
    due to COVID-19.
x   All individuals participating in congregate activities should not be exhibiting any symptoms
    associated with COVID-19.
x   The more people an individual interacts with and the longer that interaction lasts, the higher the
    potential risk of becoming infected with COVID-19. Guidance from the CDC on considerations for
    events and gathers can be found here: https://www.cdc.gov/coronavirus/2019-
    ncov/community/large-events/considerations-for-events-gatherings.html
x   The following requirements need to be adopted when planning congregate activities:
    h ADMINISTRATIVE CONTROLS
       o Encourage the use of outdoor seating areas and social distancing for any small-group
            activities
       o Perform enhanced cleaning of frequently touched surfaces between every gather.
       o Stagger start and break times
       o Remind participants to avoid any physical contact to include handshaking, hugs, and fist
            bumps.
    h ENGINEERING CONTROLS
       o Provide a meeting space that allows 60 sq. ft. per person (e.g. Divide the sq. ft. space by 60
            which will provide the maximum occupancy allowed in that space)
                  Methods for calculating social distancing occupant loads can be found here:
                     https://www.usfa.fema.gov/coronavirus/planning_response/occupancy_social_dist
                     ancing.html
       o Modify the seating layout to allow 6 feet of separation between participants
       o Install shields/barriers between people where 6 feet is not able to be achieved while in
            compliance with fire and safety codes
                  CDC COVID-19 Employer Information for Office Buildings can be found here:
                     https://www.cdc.gov/coronavirus/2019-ncov/community/office-buildings.html
       o Mark off or remove extra seats
       o Remove high-touch communal items (e.g. pens, coffee pots, etc)
       o Encourage people to bring their own pens, water bottles or other personal items to avoid
            cross contamination (e.g. there should be no communal writing utensils provided for sign-in
            to decrease contamination)
       o Increase fresh air flow through the area by:
                  Increase the percentage of outdoor air circulated by the HVAC system
                  Open windows when possible
                  Use HEPA filters where possible
    h PROTECTIVE EQUIPMENT
       o All participants must bring and appropriately wear institution-approved cloth face coverings
            as indicated in the BOP memo for Mandatory Use of Face Coverings for BOP Staff dated
            August 24, 2020.




                                                     12
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 13 of 150




C. ENVIRONMENTAL CLEANING AND DISINFECTION
TERMS
x CLEANING refers to the removal of dirt and impurities, including bacteria and viruses from surfaces.
  Cleaning alone does not kill germs, but helps to remove them and reduce the risk of spreading
  infection.
   Cleaning a surface, before disinfecting it, allows the disinfectant to “reach” the surface more
      effectively.
x DISINFECTING works by using chemicals to kill bacteria and viruses on surfaces, including those that
  remain on a surface after cleaning, to reduce the risk of spreading infection.

PLANNING AND PREPARATION
x Develop a local daily cleaning schedule utilizing your housekeeping plan to clean and disinfect, when
  indicated, all areas of the institution.
   Refer to the APPENDICES for a Recommended Cleaning Schedule.
x Identify inmates who are already trained to clean and disinfect all areas of the institution daily.
  h Consider cross-training multiple work crews that are housed separately for performing
     environmental cleaning.
  h Training should include basic cleaning and disinfection methods, cross-contamination prevention,
     cleaning product safety, PPE use, and hand washing.
  h Assign the same inmate(s) to the same locations to clean and disinfect daily.
  h Consider cross-training additional workers housed in separate areas to provide backup in the
     event one group becomes ill.
x Ensure adequate supplies to support intensified cleaning and disinfection, including PPE as indicated.
   See MODULE 2 for information on PPE.
x Initiate a plan to restock rapidly when needed.

HIGH-TOUCH SURFACES AND HIGH-TRAFFIC AREAS
x Institute a continuous cleaning/disinfection schedule for all high traffic/touch areas.
x Routine cleaning of “HIGH-TOUCH” (frequently touched) surfaces should be increased to no less than
  several times per day.
x High-touch surfaces include items such as light switches, doorknobs, door handles, desk tops, drawer
  handles, keys, shared pens, handrails, telephones, computer keyboards and mice, elevator buttons,
  cell bars, bathroom faucets, etc.

ROUTINE CLEANING AND DISINFECTION
 Neither the CDC nor the EPA support the use of thermal or electrostatic foggers for disinfection
  procedures.
x If surfaces are dirty, they should be manually cleaned prior to disinfection.
x Once the cleaning process is complete, inmates equipped with PPE should spray disinfectant on all
  hard surface areas with chemical backpack sprayers, if available.
  h If backpack sprayers are not available, have additional inmates with hand-held spray bottles
     complete this task.




                                                    13
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 14 of 150



    h Remember to adhere to the wetting time indicated by the disinfectant manufacturer.
    h This process should be completed as scheduled and more often if needed.
x Clean and disinfect according to label instructions, including pre-cleaning steps, product dilution,
  contact time, and potable water rinse directions.
  h Follow manufacturer’s directions including pre-cleaning steps, product dilution, contact time, and
     rinse directions. The contact time is the amount of time the surface needs to be treated for the
     product to work. Many product labels recommend keeping the surface wet for a specific amount
     of time.
  h Follow label instructions for safe and effective use of the product, including precautions that
     should be taken when applying the product, such as required PPE and making sure there is good
     ventilation during use, and around people.
  h Refer to the manufacturer’s documentation for product hazards, as well as shelf life for the
     concentrated and diluted solutions.
      For example, in the case of Virex II/256, the concentrated form has a three-year shelf life, but
         once diluted it has only a one-year shelf life.


x The CDC recommends using an EPA-registered, hospital-grade disinfectant from LIST N for
  disinfecting surfaces.
  h LIST N, the list of EPA-approved products for COVID-19 disinfection, is available at:
      https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2-covid-19
  h Institutions should check with health services to find out if the product currently in use is included
      on LIST N. If the health services product is on LIST N, leadership can decide to expand its use for
      the facility or choose another product from the list.
x Instructions for the use of a bleach solution, Virex II, HDQC2, and HALT are available in the
  APPENDICES.

HARD SURFACES
x If surfaces are dirty, they should be cleaned using soap and water prior to disinfection.
x For disinfection after cleaning, use products approved by EPA for COVID-19 (LIST N, see Useful Links
  below).
x   If an EPA N-list disinfectant is unavailable, diluted household bleach solutions or alcohol solutions
    with at least 70% alcohol should be effective.
    h Diluted, unexpired household bleach can be used under direct supervision if appropriate for the
        surface.
    h Gloves and eye protection should be worn when using bleach products.
         Never mix household bleach with ammonia or any other cleanser.
    h Prepare bleach solution by mixing:
        x 5 tablespoons (1/3 cup) bleach per gallon of water OR
        x 4 teaspoons of bleach per quart of water.

SOFT (POROUS) SURFACES (CARPETED FLOORS, RUGS, DRAPES)
x Remove visible contamination, and clean with appropriate cleaners for these surfaces.




                                                    14
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 15 of 150




x If washable, launder in hottest water setting for the item and dry completely. Otherwise, use
  products approved by EPA for COVID-19 disinfection (LIST N, see Useful Links below).

ELECTRONICS
x For electronics such as tablets, touch screens, keyboards, and remote controls: Remove visible
  contamination if present.
x Follow the manufacturer’s instructions for all cleaning and disinfection products.
x Consider use of wipeable covers for electronics.

USEFUL LINKS FOR ADDITIONAL DISINFECTION GUIDANCE
x EPA listing (LIST N) of approved disinfectants used to eradicate COVID-19:
  https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2
x EPA frequently asked questions regarding disinfectants and COVID-19:
  https://www.epa.gov/coronavirus/frequent-questions-about-disinfectants-and-coronavirus-covid-19
x CDC recommendations for cleaning and disinfection:
  https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html
x CDC IP&C recommendations for healthcare workers during the COVID-19 pandemic:
  https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-recommendations.html

D. FACE COVERINGS
 Cloth face coverings are worn to protect others, but are not considered to offer protection for the
  wearer and are not considered to be PPE. “My mask protects you. Your mask protects me.” Cloth
  face coverings are worn as a measure to prevent spread of respiratory droplets and mitigate against
  transmission. Cloth face coverings are not substitutes for surgical masks or N-95 respirators where
  PPE is indicated. Refer to MODULE 2 for guidance on when PPE is recommended.
x All individuals, staff and inmates, are to wear cloth face coverings to the extent practicable when
  social distancing cannot be maintained and within the common-area facilities and workspaces.
x It is important to reinforce correct wearing of face coverings by both staff and inmates.
  h Wash hands before putting on a face covering
  h Always use the same side for contact with nose and mouth
  h Avoid touching the side of the covering that touches the face, handle face coverings only by the
       ear loops or ties.
  h Place completely over nose and mouth and secure it under the chin while fitting it snugly against
       the side of the face
  h Do not pull the face covering down to talk
  h When removing the face covering:
       h Fold outside corners together to prevent contamination of the surface
       h Be careful not to touch eyes, nose and mouth when removing and wash hands immediately
          after removing.
x Individuals may remove a face covering when working in a private office, cubicle, or workspace
  where at least six feet of social distance can be maintained.




                                                    15
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 16 of 150




x A staff member may have an inmate remove their cloth face covering to perform safety and security
  checks. Once the check is complete, the inmate should place the covering back on their face.
  h To reduce the risk to staff, inmates should remove the face covering themselves.
  h If an inmate cannot remove a face covering, staff should put on gloves prior to removing the
     inmate’s face covering. The staff should stand to the side or behind the inmate so they are not in
     direct line with the inmate’s nose and mouth. The mask should be removed so that the inside of
     the covering stays on the inside.
  h If staff assist with placing the face covering back on the inmate, staff should place the face
     covering back on the inmate in the same orientation it was worn before taken off (inside of the
     covering stays on the inside).

TYPES OF FACE COVERINGS TO BE USED
x Two-layer cloth face coverings are recommended.
   Single-layer face coverings (including balaclava or neck gaiters) are NOT recommended.
x Surgical masks and N-95 respirators are reserved for environments that the BOP has designated as
  requiring PPE.
x Face coverings with exhalation valves or vents are NOT recommended. While the vents make it easier
  to exhale, they allow the escape of respiratory droplets into the environment and potentially to
  another person.
LAUNDERING CLOTH FACE COVERINGS
x All cloth face coverings should be laundered before first use.
x Cloth face coverings may be washed with other clothing.
x It is recommended that staff wash their cloth face coverings at home after each shift.
  h Launder items using the warmest water setting and dry completely.
  h Clean and disinfect clothes hampers, or use a liner that can be washed or thrown away.
x Inmates should send cloth face coverings through the institution wash cycles with other clothing.
 According to the BOP Facilities Operations Manual (P4200.12), the wash cycle temperature is to be a
  minimum of 160 degrees Fahrenheit.
 Guidance for staff and inmates on how to wear a cloth face covering may be found in the APPENDICES.

E. SUPPLY MANAGEMENT
A sufficient stock of hygiene supplies, cleaning supplies, PPE, and medical supplies (consistent with the
healthcare capabilities of the facility) should be on hand and available, and a plan should be in place to
restock as needed if COVID-19 transmission occurs within the facility.
It is recommended that facilities maintain a 90-DAY SUPPLY of the following items:
x Standard medical supplies for daily clinic needs
x Tissues
x Liquid or foam soap for hand washing, when possible, to avoid cross-contamination. If bar soap is
  distributed, each person should be given (cost-free) their own bar of soap, and bars should not be
  shared.
x Hand drying supplies




                                                     16
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 17 of 150




x Alcohol-based hand sanitizer containing at least 60% alcohol
x Cleaning supplies, including EPA-registered disinfectants from the EPA list N.
x Recommended PPE (surgical masks, N95 respirators, eye protection, disposable medical gloves, and
  disposable gowns/one-piece coveralls).
   See MODULE 2 for more detailed information on supply chain management, including
     recommendations for extending the life (optimization) of all PPE categories in the event of
     shortages, and when surgical masks are acceptable alternatives to N95s.
x Sterile viral transport media and sterile swabs to collect specimens if COVID-19 testing is indicated.
  Institutions should work with locally established commercial laboratory contacts to ensure adequate
  supply chains for collection items. If adequate supply of collection items cannot be secured locally,
  notification should be provided to the Central Office HSD.
    See Module 7 for information regarding obtaining supplies for the collection of specimens if
     influenza testing is completed using the Abbott ID Now point-of-care machines.


To ensure that appropriate 90-day supplies are on hand at all times throughout the deployment of
this pandemic plan, the institution should ensure that the following PROCESS is in place:
1. STAFFING: A primary staff member or group of staff members should have delegated responsibility
   for all institution supplies, including PPE, cleaning and disinfection items, and other items listed
   above. Consider assigning several staff members to support the supplies mission.
2. TRACKING: One staff member should be assigned to enter the applicable data into the SUPPLIES
   DASHBOARD, to ensure accurate tracking of supplies and monitoring their use. This person should be
   either the primary staff member mentioned above, or one of the members of the supplies group.
3. FORECASTING: Submitting supply chain inventory according to Central Office direction is important to
   determine “BURN RATES” and to forecast usage needs across all institutions. Institutions may choose
   to calculate their own “burn rates” to assist with accurate forecasting of all required supplies.
4. PROCUREMENT: Institutions should track and keep historical information related to local attempts to
   procure all supplies. This information is helpful when pursuing national-level vendors, as those with
   supply sites close to institutions may expedite the delivery of required supplies.
 The Incident Command System (ICS) Logistics Branch actively seeks to find necessary PPE through
  government, commercial, and other sources to maintain PPE for staff during the pandemic.
  Institutions should continue local efforts to procure all levels of PPE that meet applicable standards,
  working with local vendors to establish supply chains. If an institution is unable to secure necessary
  supplies, they should contact their regional EOC for guidance. Refer to MODULE 2 Personal Protective
  Equipment for additional information on PPE supply chain management.




                                                   17
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 18 of 150




F. TEMPORARY ENCLOSURES
The construction of INDIVIDUAL ISOLATION AREAS as a supplement or replacement for social distancing, face
coverings, and standard precautions is NOT RECOMMENDED. Temporary enclosures do not serve a medical
or infectious disease purpose.
Temporary enclosures can pose fire and safety concerns. The LIFE SAFETY CODE (NFPA 101) allows privacy
curtains and plastic sheeting to be used in detention and correctional facilities with a number of
restrictions.
x Temporary enclosures must comply with the requirements for new detention and correctional
  occupancies (NFPA 101, chapter 22).
x Material used in privacy curtains must be tested in accordance with NFPA 701 (Standard Method of
  Fire Tests for Flame Propagation of Textiles and Films, 2015 edition).
x Special emphasis must be placed on means of egress components (number, width, distance and
  arrangement) (NFPA 101, chapter 22 section 2.2, Means of Egress Requirements).
x Construction of temporary enclosures necessitates a review and possible modification of the facility
  fire plan.
Temporary enclosures may also impact compliance with other codes and standards.
x Without proper clearance, operation of the sprinkler and fire alarm systems may be impaired.
x Temporary structures may also affect the operation of the building heating, ventilation, and air
  conditioning system.
Before an institution determines some type of physical barriers are medically necessary, Regional
Infection Prevention and Control Officers, as well as the Regional Safety Administrator, Regional Medical
Director and Regional Health Services Administrator, should be consulted.
x If the decision is made to install TEMPORARY BARRIERS, the use of partial height dividers constructed of
  a non-combustible material such as gypsum board is recommended.
x If a decision is made to use PRIVACY CURTAINS OR PLASTIC SHEETING, review the fire test documentation
  and verify that the installation will not interfere with area egress or the operation of any building fire
  protection systems.
   Documentation of the fire tests, egress, and fire system reviews should be maintained by the
      institution.




                                                    18
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 19 of 150




MODULE 2. PERSONAL PROTECTIVE EQUIPMENT (PPE)

WHAT’S NEW
x Updates to TABLE 1 and throughout document to clarify PPE requirements for inmate workers: PPE
  requirements for inmate workers are the same as they are for staff working in the same area. The
  Safety Data Sheet and local hazard assessment should be reviewed for any additional PPE
  requirements based upon the chemical hazard.
x Added GUIDANCE IN THE EVENT OF DISPOSABLE MEDICAL GLOVE SHORTAGES
x Clarified APPROPRIATE USES OF EYE PROTECTION: Use eye protection if direct or very close contact with ill
  inmates (e.g. temperature checks) or if splashes or spray is anticipated.




                                                    19
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 20 of 150




MODULE 2 TABLE OF CONTENTS
    TERMINOLOGY/DEFINITIONS ........................................................................................................2
    CLOTH FACE COVERINGS, SURGICAL MASKS, AND RESPIRATORS............................................................. 2
    STRATEGIES TO OPTIMIZE THE SUPPLY OF PPE ..................................................................................3
    RECOMMENDED LEVELS OF PPE ....................................................................................................3
    DONNING AND DOFFING ..............................................................................................................6
    N95 RESPIRATORS .....................................................................................................................7
    SURGICAL MASKS.......................................................................................................................9
    GOWNS ................................................................................................................................. 10
    GLOVES ................................................................................................................................. 12
    EYE PROTECTION...................................................................................................................... 12
    SUPPLY CHAIN MANAGEMENT .................................................................................................... 13


TERMINOLOGY/DEFINITIONS
 CDC = Centers for Disease Control and Prevention; FDA = Food and Drug Administration;
  NIOSH = National Institute for Occupational Safety and Health

x    COHORTING: The practice of grouping patients infected or colonized with or potentially exposed to
    the same infectious agent together to confine their care to one area and prevent contact with
    susceptible patients. In the BOP, this may refer to housing inmates of similar infection status
    together rather than in single cells.
x INCUBATION PERIOD: The stage of subclinical disease that extends from the time of exposure to the
  onset of disease symptoms.
x MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based
  on a positive point-of-care (POC) or commercial laboratory test) COVID-19 infection, either to single
  rooms or by COHORTING them with other viral infection patients.
x QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or COHORTING in a
  unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for
  symptoms and signs of the illness during the INCUBATION PERIOD and (2) keep them apart from other
  incarcerated individuals.
  h The BOP utilizes THREE CATEGORIES OF QUARANTINE: Exposure, intake, and release/transfer.
  h All BOP COVID-19 quarantine categories utilize a test in/test out strategy.


CLOTH FACE COVERINGS, SURGICAL MASKS, AND RESPIRATORS
x CLOTH FACE COVERINGS: Cloth face coverings serve as “source control” for the persons wearing them.
  They primarily protect others rather than the wearer by limiting dispersion of infectious respiratory
  droplets into the environment. “My mask protects you. Your mask protects me.” Although they may
  offer some protection to the wearer, unlike FDA-approved surgical masks or N95 respirators, they
  are NOT considered to be PPE. (The CDC indicates that surgical masks and N95 respirators are critical




                                                                       20
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 21 of 150



   supplies that must continue to be reserved for healthcare workers and other medical first
   responders.) Refer to MODULE 1 for guidance on cloth face coverings.
x SURGICAL MASKS: This term refers to disposable facemasks that are FDA-APPROVED as PPE. Surgical
  masks come in various shapes and types (e.g., flat with nose bridge and ties, duck billed, flat and
  pleated, and pre-molded with elastic bands).
   Surgical masks may sometimes be referred to as “facemasks.” However, “FACEMASKS” that are not
     FDA-approved for medical use are NOT considered to be PPE. Individuals working under
     conditions that require PPE should NOT use a cloth face covering or a facemask that is not FDA-
     approved.
x RESPIRATORS: This term refers to N95 or higher filtering, face-piece respirators that are CERTIFIED BY
  CDC/NIOSH as PPE.

STRATEGIES TO OPTIMIZE THE SUPPLY OF PPE
OPTIMIZATION STRATEGIES offer a continuum of options when PPE supplies are stressed, running low, or
absent. The terms EXTENDED USE and REUSE apply to PPE that are normally “one-time use” items (i.e., N95
respirators, surgical masks, and gowns).
x EXTENDED USE OF PPE may be utilized during periods when shortages are anticipated. Extended use of
  PPE is the practice of wearing the same PPE for repeated close contact encounters with several
  different patients, WITHOUT removing the PPE between patient encounters.
x REUSE OF PPE may be utilized when supply cannot meet demand. Reuse of PPE is the practice of
  using the same PPE by one healthcare provider (HCP) for multiple encounters with different patients,
  but removing it after each encounter. The respirator is stored in between encounters to be put on
  again prior to the next encounter with a patient. As it is unknown what the potential contribution of
  contact transmission is for COVID-19, care should be taken to ensure that HCPs do not touch outer
  surfaces of the PPE during care, and that PPE removal and replacement be done in a careful and
  deliberate manner. (See Donning and Doffing below.)
 A quick reference summary for CDC strategies to optimize personal protective equipment supplies is
  available at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/strategies-optimize-
  ppe-shortages.html


RECOMMENDED LEVELS OF PPE
Recommended PPE for incarcerated/detained individuals and staff in a BOP facility will vary based on
the type of contact with inmates, the type of procedure being performed, the type of separation
(QUARANTINE vs. MEDICAL ISOLATION), the type of room utilized (single cell with solid doors and walls, open
cells with bars, room without anteroom, or barracks-style space), and PPE availability.

This MODULE covers each type of recommended PPE, including appropriate use, supply optimization,
and guidance in the event of a shortage.
 Table 1 summarizes the appropriate use of each type of PPE.
 Table 2 summarizes length of use, re-use, disposal, and storage of PPE.




                                                    21
          CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 22 of 150




TABLE 1. RECOMMENDED USE OF PPE
              INDIVIDUAL WEARING PPE                     N95          SURGICAL MASK     EYE PROTECTION      GLOVES      GOWN/
                                                    RESPIRATOR                                                         COVERALLS
 INMATES
 Inmates housed in QUARANTINE                      Wear cloth face covering for source control, especially if housed as a cohort,
                                                   when staff enter, when moving around unit to phones, computer, etc.
 Inmates housed in MEDICAL ISOLATION               Wear cloth face covering for source control, especially if housed as a cohort,
                                                   when staff enter, when moving around unit to phones, computer, etc.
 Orderlies housed within and performing
                                                   Additional PPE may be needed based on disinfectant
 cleaning in MEDICAL ISOLATION and quarantine                                                                  X           X
                                                   Safety Data Sheet (SDS)
 areas
 Orderlies NOT housed within and performing        PPE requirements are the same as they are for staff
 cleaning in MEDICAL ISOLATION and quarantine      working in these areas. The SDS and local hazard
                                                                                                               X           X
 areas                                             assessment should be reviewed for any additional
                                                   PPE requirements based upon the chemical hazard.
 Laundry and food service workers handling
                                                                                                               X           X
 items from MEDICAL ISOLATION or QUARANTINE
 STAFF                                             N95            SURGICAL MASK       EYE PROTECTION       GLOVES      GOWN/
                                                   RESPIRATOR                                                          COVERALLS
 Staff providing ROUTINE HEALTH SERVICES to
                                                                           X1                 X1              X1           X1
 inmates (COVID not suspected)
 Staff performing STAFF SCREENING and
                                                                           X                   X               X
 temperature checks
 Staff performing non-contact TEMPERATURE
                                                                           X                   X               X
 CHECKS in QUARANTINE
 Staff having DIRECT CONTACT (including medical
 care, opening food trap door, entering
                                                                           X                   X               X           X
 room,escort or transport) with inmates in
 QUARANTINE
 Staff working in a QUARANTINE unit that is an
                                                                  X2                           X               X           X
 open dorm, barracks, or unit with barred cells
 Medical staff providing care to inmates in
 MEDICAL ISOLATION, or other correctional staff
                                                                  X2                           X               X           X
 entering their rooms or opening food trap
 doors
 Staff in contact with medical isolation inmates
 during transport or within same compartment                      X2                           X               X           X
 space.
 Staff present during AEROSOL-GENERATING
 PROCEDURES or NASAL SWABBING, regardless of              X                                    X               X           X
 whether or not COVID-19 is suspected
 Staff handling laundry or food service items
                                                                                                               X           X
 from MEDICAL ISOLATION or QUARANTINE
 Staff cleaning a COVID case area                  N95 if cleaning or disinfecting an isolation room.          X           X
                                                   Additional PPE may be needed based on product
                                                   SDS.
 1   Wear gloves for patient care (with gloves changed and hand hygiene performed between patients). An FDA-approved
     surgical mask is routinely recommended. Gowns and eye protection (face shields or goggles) should be worn if direct or
     very close contact with ill inmates (e.g., temperature checks) or splashes or spray is anticipated.
 2   A NIOSH-approved N95 is preferred. Based on local and regional situational analysis of PPE supplies, FDA-approved surgical
     masks may be an acceptable alternative when the supply chain of respirators cannot meet the demand. Consult with your
     regional EOC prior to the use of facemasks in lieu of N95 respirators.




                                                                 22
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 23 of 150



TABLE 2 summarizes recommendations on PPE, including length of use, re-use, disinfection, disposal, and
storage. More detailed information follows in the sections below.
 See previous discussion of optimization strategies (EXTENDED USE and RE-USE).

TABLE 2. LENGTH OF USE, RE-USE, DISPOSAL, AND STORAGE OF PPE
               PPE                   LENGTH OF USE            RE-USE/          DISPOSAL       STORAGE FOR PPE
                                                            DISINFECTION                        TO BE REUSED

 FACE SHIELD                    Multiple times                   YES/YES   Regular trash   Specified place for
                                                                                           re-used PPE or paper
                                                                                           bag with ID
 GLOVES                         One-time use only                  NO      Regular trash             —
 GOGGLES                        Multiple times                   YES/YES   Regular trash   Specified place for PPE
                                                                                           after cleaning and
                                                                                           disinfection
 GOWN                           One-time use only                  NO      Regular trash             —
 GOWN                           Multiple times                   YES/NO    Regular trash   Hang in designated
 SHORTAGE – CRISIS STRATEGY*                                                               spot outside of doffing
                                                                                           area with ID
 SURGICAL MASK for              EXTENDED USE for shift;            NO      Regular trash             —
 general use                    discard if soiled or
                                damaged
 SURGICAL MASK for              EXTENDED USE for shift             NO      Regular trash             —
 staff screening
 SURGICAL MASK for              EXTENDED USE for shift,            NO      Regular trash             —
 quarantine                     doff upon exit
 N95 RESPIRATOR for Isolation   One-time use only,                 NO      Regular trash             —
                                doff upon exit
 N95 RESPIRATOR for Isolation   Doff upon exit; store            YES/NO    Regular trash   Paper bag with ID
 SHORTAGE – CRISIS STRATEGY*    for use up to 5x or
                                until soiled or difficult
                                to breathe through
 * See CDC strategies for optimizing PPE during shortages:
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html




                                                            23
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 24 of 150




DONNING AND DOFFING
Staff who are wearing PPE—including masks and gloves—should be trained on its use.
 CDC instructions, including posters and video training on donning and doffing (removing) PPE, are
   available at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/using-ppe.html
 See PPE donning and doffing skill tests in the Appendices that can be used for verification of the
  above training.
x It is strongly emphasized that HAND HYGIENE (using soap and water or an alcohol-based hand sanitizer)
  be performed BEFORE AND AFTER donning and doffing any PPE item. This includes touching or
  adjusting the respirator if needed for comfort or to maintain fit.
x GLOVES: If a task requires gloves, hand hygiene should be performed prior to donning gloves—before
  touching the patient or the patient environment—and again immediately after removing the gloves.
x EYE PROTECTION: HCP should leave patient care area if they need to remove their eye protection. See
  protocol for removing and reprocessing eye protection below.
x UTILITY BELTS: If utility belts are worn over PPE, they are removed and belt and items on belt cleaned
  and disinfected as appropriate.
x There should be an area for donning and doffing PPE at the entrance and exit from QUARANTINE and
  MEDICAL ISOLATION areas. It can be a designated taped area to stand in, or a makeshift anteroom
  created with barrier materials.
  h Under no circumstances should PPE worn in the medical isolation or quarantine areas be worn to
     other areas of the institution. PPE must be removed in doffing area at exit.
x Donning and doffing areas should include POSTERS demonstrating correct PPE donning and doffing
  procedures
x The donning and doffing areas should NOT include:
  h Microwaves
  h Food
  h Utensils used for drinking or eating
  h Coffee/water dispensers
x The doffing area should include:
  h An alcohol-based hand hygiene product or a sink with soap and water
  h A receptacle for reusable items (face shields or goggles)
  h A large waste bin with a clear trash bag
  h Cleaner/disinfectant
  h An area to hang or bag recycled items for reuse if there is a critical shortage only
     (i.e., a command strip hanger for reuse of gowns, with ID written on gown, or paper bags with IDs
     for N95s)
       o Create a system to clean and disinfect the equipment to be re-used (i.e., the person that
             used the equipment sprays and wipes it off—per manufacturer’s wet time—and then places
             it in donning area for reuse).




                                                   24
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 25 of 150




N95 RESPIRATORS
 Only NIOSH-approved N95 respirators should be utilized, whenever possible, to lessen the chance of
  counterfeit N95 respirator use. Verification of NIOSH approval can be found at:
  https://wwwn.cdc.gov/niosh-cel/
 More information regarding identification of counterfeit N95 respirators can be found at:
  https://www.cdc.gov/niosh/npptl/usernotices/counterfeitResp.html

APPROPRIATE USE OF N95 RESPIRATORS
x N95 respirators should be used:
  h For all AEROSOL-GENERATING PROCEDURES (whether or not COVID-19 is suspected), e.g., nebulizer,
    high flow oxygen, CPR, nasopharyngeal swabbing for flu or COVID-19, etc.
  h When entering MEDICAL ISOLATION ROOMS OR AREAS WITH SYMPTOMATIC CONFIRMED OR SUSPECT COVID-
    19 INMATES.
  h Consider use of N95 respirators in QUARANTINE open dorm, barrack, and open-bar units if any
    positive cases have occurred (i.e., in exposed quarantine unit)
x N95 respirators must be used in the context of a FIT-TESTING program. Fit testing is specific to the
  brand/size of respirator to be used.
  h N95 respirators should NOT be worn with facial hair that interferes with the respirator seal.
     Images of appropriate facial hairstyles can be found at:
     https://www.cdc.gov/niosh/npptl/pdfs/FacialHairWmask11282017-508.pdf
  h Refer to the local institution compliance officer for any/all items related to N95 fit testing
  h Information regarding annual fit-testing requirements during the pandemic response can be
     found at:
     https://www.osha.gov/memos/2020-04-08/expanded-temporary-enforcement-guidance-
     respiratory-protection-fit-testing-n95

ISSUES ARISING OUT OF MANDATORY N95 FIT TESTING AND WEAR
OSHA regulations require that any tight-fitting respirator such as an N95 is to be worn with no more
than one day’s growth of hair where the seal of the respirator meets the face. Employers are required to
enforce this shaving requirement not only during the fit testing process, but also during use of PPE
where indicated.
As such, there are four scenarios that would need to be addressed to meet OSHA requirements:
A. Individuals who request accommodations under the religious exemption.
B. Individuals who clear the medical portion of the questionnaire (i.e., they have no medical conditions
   preventing them from wearing the respirator), but refuse to meet the grooming standards required
   by the respirator for fit testing.
C. Individuals who clear the medical portion, and meet the grooming standards required by the
   respirator for fit testing on the day of the fit test, but do not maintain a state of readiness and report
   to work with facial hair that will interfere with the seal of the tight-fitting respirator such as an N95.
D. Individuals who do not clear the medical portion of this process and/or cannot be fit tested due to
   medical/physical reasons.




                                                     25
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 26 of 150



Formal notice must be provided to all employees with law enforcement officer (LEO) designation
that, when reporting to an institution for work, they are expected to comply with OSHA regulations as it
relates to facial hair. The use of a tight-fitting respirator such as an N95 can be required at any time
during the work day based on the hazard that is present.
x For those cases where an individual fits into the (A) scenario, requests will be considered on a case-
  by-case basis. Forward requests for religious accommodations to the Employment Law Branch. Staff
  will not be required to complete fit testing until their accommodation request is resolved.
x For those cases where individual fits into the (B) scenario, the supervisor should provide a direct
  order to the employee to report to fit testing appropriately shaved. If the individual fails to follow
  orders, and continues to refuse to meet the grooming standards, the individual should be referred to
  OIA for misconduct. The employee may request annual leave or LWOP until such time that they
  comply with the shaving requirement or at the conclusion of this public health emergency. If they
  refuse to request leave, the supervisor must enforce annual leave after consultation with the local
  Human Resources office.
x For those cases where individual fits into the (C) scenario, the Lieutenant/supervisor will evaluate all
  individuals as they report for their shift. If an individual fails to meet the appropriate grooming for
  respirator use, they should be directed to shave. If the individual fails to follow orders, the individual
  should be referred to OIA for misconduct. The employee may request annual leave or LWOP until
  such time that they comply with the shaving requirement or until the conclusion of this public health
  emergency. If they refuse to request leave, the supervisor must enforce annual leave, after
  consultation with the local Human Resources office.
x For those cases where an individual fits into the (D) scenario, either the local Health Services
  Department (Clinical Director) or the Safety Department will alert the Human Resource Manager or
  designee with the name of the individual that is unable to be fit-tested. This information is then
  forwarded to Occupational Safety & Health through email (BOP-HSD/Occupational Health) for review
  of a Temporary Job Modification (TJM) for the duration of the COVID-19 event. During the review,
  the individual is placed on Weather & Safety leave.
  h All TJMs will conform to the medical restrictions that are being posed by the individual’s inability
      to wear a respirator, but would not have to conform to the individual’s regular schedule, shift, or
      duties.
  h When a TJM is offered to the individual, they have the option to either accept or decline the TJM.
  h If the TJM is declined, these individuals will no longer qualify for Weather & Safety leave and
      would need to make an appropriate request for leave.
  h If there is no TJM available for the individual’s medical restrictions, the employee would be placed
      on Weather & Safety leave.

SUPPLY OPTIMIZATION FOR N95 RESPIRATORS
The CDC and NIOSH recommend the following strategies for optimizing supplies of disposable N95
respirators.
 See the CDC and NIOSH recommendations at:
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/index.html
   https://www.cdc.gov/niosh/topics/hcwcontrols/recommendedguidanceextuse.html
x Use alternatives to N95s (other classes of filtering facepiece respirators)
x Use of N95 respirators beyond stated expiration date.




                                                    26
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 27 of 150




x Extended use of N95 for repeated close contact encounters.
x Limited re-use of N95 for multiple contact encounters
x Use of a cleanable face shield (preferred) or a surgical mask over an N95 respirator and/or other
  steps (e.g., masking patients, use of engineering controls), when feasible, to reduce surface
  contamination of the respirator.
x Hanging of used respirators in a designated storage area or keeping them in a clean, breathable
  container such as a paper bag between uses.
  h To minimize potential cross-contamination, store respirators so that they do not touch each other
     and the person using the respirator is clearly identified.
  h Storage containers should be disposed of or cleaned regularly.
x Discarding respirators in any of the following conditions:
  h After it has been used five separate times.
  h When visibly soiled.
  h When difficult to breathe through.
  h Following use during aerosol-generating procedures such as bronchoscopy or sputum collection.
  h Contaminated with blood, respiratory or nasal secretions, or other bodily fluids from patients, or
     if damaged.
x Donning procedures for previously used N95 respirators: Use a new pair of clean (non-sterile)
  gloves when donning a used N95 respirator and performing a user seal check. Discard gloves after
  the N95 respirator is donned and any adjustments are made to ensure the respirator is sitting
  comfortably on your face with a good seal.

GUIDANCE IN THE EVENT OF AN N95 SHORTAGE
In the event of a shortage, N95 respirators should be reserved for CONFIRMED COVID-19 inmates and for
use when an inmate is undergoing an AEROSOL-GENERATING PROCEDURE, including testing for COVID-19.
 Surgical masks are an acceptable alternative when the supply chain of N95 respirators cannot meet
    the demand.


SURGICAL MASKS
APPROPRIATE USE OF SURGICAL MASKS
x Surgical masks should be worn by ALL HEALTH CARE WORKERS as both PPE and source control (protection
  of patients and co-workers).
x Surgical masks should be worn by ALL OTHER STAFF when performing enhanced screenings, screening
  inmates coming into the institution, during R&D encounters, when escorting asymptomatic persons
  to quarantine, when entering the QUARANTINE environment for temperatures or care, and when less
  than 6 feet from inmates in QUARANTINE.
 Wearing of surgical masks applies to ALL TYPES OF QUARANTINE: Intake, exposed, and pre-release/
  transfer.

x Surgical masks should be worn if an INMATE WORKER FROM GENERAL POPULATION is utilized as an orderly
  in quarantine. Alternatively, a fit-tested N95 may be worn.




                                                  27
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 28 of 150




SUPPLY OPTIMIZATION FOR SURGICAL MASKS
Prioritize surgical masks for selected activities such as:
x ESSENTIAL PROCEDURES when splashes and sprays are anticipated with suspected or confirmed
  COVID-19 case or when bloodborne pathogen exposure is anticipated.
x During CARE ACTIVITIES where splashes and sprays are anticipated.
x During activities where PROLONGED FACE-TO-FACE OR CLOSE CONTACT with a potentially infectious patient
  is unavoidable.
x For performing AEROSOL-GENERATING PROCEDURES, if respirators are no longer available.

The CDC recommends the following strategies for optimizing the supply of surgical masks.
 See the CDC’s recommendations at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-
   strategy/strategies-optimize-ppe-shortages.html
x Use surgical masks beyond stated expiration date. If there is no expiration date on the facemask label
  or packaging, facilities should contact the manufacturer to determine if the facemask can be used.
  The user should visually inspect the product prior to use and, if there are concerns (such as degraded
  materials or visible tears), discard the product.
x Implement limited re-use of surgical masks.
  h Surgical masks with elastic ear hooks may be more suitable for re-use. Facemasks that fasten via
    ties may not be able to be undone without tearing and should be considered only for extended
    use, rather than re-use.
  h When removed, surgical masks should be carefully folded so that the outer surface is held inward
    and against itself to reduce the user’s contact with the outer surface during storage. Store the
    folded mask between uses in a clean, paper bag, or breathable container.
  h The surgical mask should be removed and discarded if soiled, damaged, or hard to breathe
    through.

GUIDANCE IN THE EVENT OF A SHORTAGE OF SURGICAL MASKS
x Exclude staff and inmate workers at increased risk for severe illness from COVID-19 from contact
  with known or suspected COVID-19 patients.
x Instead of a surgical mask, use a face shield that covers the entire front (extending to the chin or
  below) and sides of the face.
x Use of cloth face coverings are not considered PPE, since their capability to protect HCP is unknown.
  CAUTION should be exercised when considering this option. Cloth face coverings should ideally be
  used in combination with a face shield that covers the entire front (extending to the chin or below)
  and sides of the face


GOWNS
APPROPRIATE USE OF GOWNS AND COVERALLS
x Gowns are used when in direct contact with inmates in QUARANTINE and MEDICAL ISOLATION, for
  performing care or activities where splashes and sprays are anticipated, and during use of aerosol-
  generating procedures, including swabbing inmates for COVID testing.




                                                     28
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 29 of 150




x If custody staff need to wear a duty belt over their protective gown or coverall (for access to
  equipment), ensure that the duty belt and gear are disinfected after close contact with the individual.
  Clean and disinfect duty belt and gear prior to re-use, using an EPA list N cleaning spray or wipe,
  according to the product label.
x Current CDC guidelines do not require use of gowns that conform to any particular standards. Gowns
  and coveralls that conform to international standards, including EN 13795 and EN14126, could be
  reserved for activities that may involve moderate to high amounts of body fluids.

SUPPLY OPTIMIZATION OF GOWNS
 CDC contingency strategies for optimizing supplies of gowns may be found at:
  https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/isolation-gowns.html
x Gowns should be prioritized for the following: Aerosol-generating procedures; patient care
  activities where splashes and sprays are anticipated; and high-contact patient care activities that
  provide opportunities for transfer of pathogens to the hands and clothing of staff (i.e., dressing,
  bathing/showering, transferring, provision of hygiene, changing linens, assistance with toileting,
  device care or use, and wound care).
x Cloth gowns that can be rewashed are preferred over reusing disposable gowns. Disposable gowns
  are not typically amendable to being doffed and re-used because the ties and fasteners typically
  break during doffing.
x If a disposable gown must be used more than once during a shift:
  h Wipe off any obvious contamination on the front of the gown while wearing new gloves.
  h Remove gloves, perform hand hygiene, and don new gloves. Then, remove gown:
      x Release the ties at neck and waist, then grasp the gown at the inside shoulder area, and pull
         the gown down and away from your body.
      x Once the gown is off your shoulders, pull one arm at a time from the sleeves of the gown so
         that the gown arms are bunched at your wrists. Pull gown away from body and off.
      x Hang gown up on designated hanger with inside facing out.
    h Re-don the gown with clean gloves on, only touching the inside of gown. Remove gloves, perform
      hand hygiene, and apply new gloves. Have someone secure back of gown with ties or tape.
    h Dispose of gown at the end of the shift.

GUIDANCE IN THE EVENT OF A SHORTAGE OF GOWNS AND COVERALLS
In situations where gowns are severely limited or not available, the following pieces of clothing can be
considered as a last resort for care of COVID-19 patients, as SINGLE USE:
x   Disposable laboratory coats
x   Reusable (washable) patient gowns
x   Reusable (washable) laboratory coats
x   Disposable aprons
x   Combinations of clothing can be considered for activities that may involve body fluids when there are
    no gowns available, for example:
    h Long-sleeve aprons in combination with long-sleeve patient gowns or laboratory coats
    h Open back gowns with long-sleeve patient gowns or laboratory coats
    h Sleeve covers in combination with aprons and long-sleeve patient gowns or laboratory coats




                                                   29
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 30 of 150




GLOVES
x Wear gloves when in direct contact with inmates, when transporting inmates, during food delivery or
  tray removal, upon entry to quarantine or medical isolation of COVID-19 suspected or confirmed
  cases—and when providing medical care of inmates, in general.
x Gloves are not a substitute for hand hygiene. Change gloves and perform hand hygiene during
  patient care if gloves become damaged or become visibly soiled with blood or body fluids following a
  task; when moving from work on a soiled body site to a clean body site on the same patient; or if
  another clinical indication for hand hygiene occurs.
 Never wear the same pair of gloves in the care of more than one patient.

GUIDANCE IN THE EVENT OF A SHORTAGE OF DISPOSABLE MEDICAL GLOVES
 x The CDC does not recommend disinfection of disposable medical gloves however, in times of
   extreme shortages, alcohol-based hand sanitizer (ABHS) is the preferred method for performing
   hand hygiene of gloved hands when gloves are not visibly soiled.
 x Disposable medical gloves can be disinfected or up to six (6) applications of ABHS.
 x If ABHS is not available, soap and water may be used although washing may be impractical for
   short-cuffed gloves where water may enter inside the worn gloves.
 x Disposable medical gloves can be cleaned with soap and water up to 10 times.


EYE PROTECTION
x Eye protection is defined as goggles or a disposable face shield that fully covers the front and sides of
  the face to protect the membranes of the eyes.
x Eye protection does NOT include personal eyeglasses.
APPROPRIATE USES OF EYE PROTECTION
Eye protection is used in a range of situations:
x If direct or very close contact with ill inmates (e.g. temperature checks) or if splashes or spray is
  anticipated.
x When performing temperature checks
x When screening inmates coming into the institution
x During R&D encounters
x While in QUARANTINE and MEDICAL ISOLATION units that are open, barracks-style, or cells with bars
x When entering the room or opening the trap door of QUARANTINED or MEDICAL ISOLATION rooms
x When escorting asymptomatic persons to QUARANTINE
 Wearing of eye protection applies to ALL TYPES OF QUARANTINE (intake, exposed, and pre-release/
  transfer), as well as MEDICAL ISOLATION.




                                                    30
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 31 of 150




SUPPLY OPTIMIZATION OF EYE PROTECTION
x EXTENDED USE of eye protection is the practice of wearing the same eye protection for repeated close
  contact encounters with multiple patients, without removing eye protection between patient
  encounters. Extended use of eye protection can be applied to disposable and reusable devices.
x If a disposable face shield is cleaned and disinfected (“reprocessed”), it should be dedicated to one
  staff member and reprocessed whenever it is visibly soiled or removed (e.g., when leaving the
  isolation area) prior to putting it back on. Refer to Donning and Doffing section for protocol for
  removing and reprocessing eye protection.
  h Eye protection should be discarded if damaged (e.g., face shield can no longer fasten securely to
      the provider, or if visibility is obscured and reprocessing does not restore visibility).
  h Staff should take care not to touch their eye protection. If they touch or adjust their eye
      protection, they must immediately perform hand hygiene.
GUIDANCE IN THE EVENT OF A SHORTAGE OF EYE PROTECTION
Shift eye protection supplies from disposable to re-usable devices (i.e., goggles and reusable face
shields). Ensure cleaning and disinfection between users if goggles or reusable face shields are used.

SUPPLY CHAIN MANAGEMENT
x At least once weekly, inventory current supplies of PPE and enter levels into the inventory capture
  dashboard as directed by the Central Office Emergency Operation Center.
x While Central and Regional Offices work to procure PPE in large quantities for disbursement,
  institutions should continue local efforts to procure all levels of PPE that meet applicable standards,
  working with local vendors to establish supply chains. If institutions cannot establish supply chains
  locally, notification should be made to the respective Regional EOC/Command Center by submitting
  the ICS 215 form.
x If Regional EOCs/Command Centers are unable to fulfill PPE requests, the regional EOC should notify
  the Central Office EOC. Regional EOC’s/Command Centers should immediately request supplies from
  other Regional EOC’s while awaiting further instruction from the Central Office EOC.

Facilities should implement the following to preserve PPE supplies including:
x Exclude non-essential staff from entering isolation or quarantine areas.
x Minimize the number of individuals who need to use respiratory protection by limiting persons in
  direct contact with suspected or confirmed COVID-19 cases.
x Reduce face-to-face encounters with inmates being screened at entry points, at R&D encounters, and
  at sick calls and triage.




                                                   31
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 32 of 150




MODULE 3. SCREENING AND TESTING

WHAT’S NEW
 x Updates to SECTION B.1 DIAGNOSTIC TESTS to include BinaxNOW Ag card POC test
 x Changes to SECTION B. 3 SPECIMEN COLLECTION: Abbott ID NOW respiratory samples must be
   processed within one hour of collection and may not be refrigerated for later testing.
 x EXPIRATION DATES: All testing supplies should be checked for expiration dates prior to use and
   returned to Central Fill and Distribution (CFAD) if expired.
 x New section C. INFLUENZA TESTING added
 x Changes made throughout the document to include BinaxNOW Ag card testing where needed.
 x COVID-19 Asymptomatic Novel Coronavirus lab order no longer an available test in BEMR.
   References to this test have been removed.




                                                32
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 33 of 150




MODULE 3 TABLE OF CONTENTS
   A. SCREENING INMATES FOR COVID-19 .......................................................................................... 2
        1. INDICATIONS FOR SCREENING....................................................................................................... 2
        2. SCREENING PROCESS .................................................................................................................. 2
        3. TEMPERATURE CHECK PROTOCOL ................................................................................................. 3
   B. COVID-19 TESTING................................................................................................................. 4
        1. DIAGNOSTIC TESTS ..................................................................................................................... 4
        2. INDICATIONS FOR TESTING .......................................................................................................... 5
        3. SPECIMEN COLLECTION ............................................................................................................... 7
        4. LABORATORY ORDERING AND DOCUMENTATION ........................................................................... 10
        5. ALGORITHM FOR SELECTING THE APPROPRIATE LAB TEST ............................................................... 11
        6. SCREENING AND TESTING PROCEDURES SUMMARY ....................................................................... 12
        7. MANAGING INMATES WHO REFUSE TESTING ............................................................................... 14
   C. INFLUENZA TESTING ................................................................................................................ 16


A. SCREENING INMATES FOR COVID-19
1. INDICATIONS FOR SCREENING
  x INTAKE SCREENING: All new inmate arrivals at any BOP facility.
     Inmates returning from routine day trips ordinarily do not need to be screened upon return to
       the facility.
    h Includes all new intakes (detainees and commitments, writ returns, parole violators, bureau
       intra-system transfers, etc.), regardless of their mode of arrival (voluntary surrender,
       USMS/JPATS, ICE, BOP, etc.).
    h COVID-19 screening is recommended early in the intake screening process, preferably before
       entering the building.
    h Documentation of the COVID-19 symptom screen and temperature check for new intakes will
       be recorded in the BEMR Intake note, along with disposition to either quarantine or isolation.
  x EXIT SCREENING: All inmates leaving (i.e., transferring, going to RRC, releasing, etc.) a BOP facility.
  x SCREENING AS PART OF CONTACT INVESTIGATION: Close contacts of a COVID-19 case.
  x QUARANTINE AND MEDICAL ISOLATION: Refer to MODULE 4 for monitoring of patients in quarantine
    and medical isolation.

2. SCREENING PROCESS
  x SYMPTOM SCREENING
    h Chills, cough, shortness of breath
    h Fatigue, muscle or body aches, headache
    h New loss of taste or smell
    h Sore throat, congestion, or runny nose
    h Nausea, vomiting, or diarrhea




                                                                        33
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 34 of 150




  x Inmates who are symptomatic or have a temperature (see below) need to be isolated promptly.
    (Refer to MODULE 4 and the Medical Isolation Checklist in the APPENDICES.)
  x TEMPERATURE CHECK (see Temperature Check Protocol below): A “temperature” depends on the
    kind of thermometer used:
    h Oral: 100.4 F
    h Ear: 101 F
    h Forehead: 100 F
  x PPE FOR INMATE SCREENINGS: Staff who are conducting inmate screenings will wear PPE including
    gown, disposable gloves, surgical mask and face shield/eye protection (goggles or face shield that
    fully covers the front and sides of face), in accordance with CDC guidance.
  x USE OF NON-HEALTH CARE STAFF: To assist health care staff in completing screenings, non-health
    care staff can be trained to obtain temperatures, record yes/no answers to a symptom screen, and
    document on a roster.
     Any positive screening is reported promptly to health care staff for further assessment,
       planning, and intervention.
    h Training videos for non-health care providers to check temperatures can be found on the BOP
       Sallyport COVID-19 guidance page.
    h Upon completion of a temperature video, staff should complete the Opinio Survey also found
       on the BOP Sallyport COVID-19 guidance page, so that the training can be added to the staff
       person’s training record.

3. TEMPERATURE CHECK PROTOCOL
  x Perform HAND HYGIENE (see MODULE 1)
  x Don PPE (see MODULE 2)
  x CHECK INDIVIDUAL’S TEMPERATURE:
    h Non-contact or disposable thermometers are preferred over reusable oral thermometers.
    h If DISPOSABLE OR NON-CONTACT THERMOMETERS are used and the screener did not have physical
       contact with the individual, the screener’s gloves do not need to be changed before the next
       individual is temperature-checked.
        Non-contact thermometers should be cleaned routinely for infection control.
    h If performing ORAL TEMPERATURE CHECKS on multiple individuals, ensure that a clean pair of
       gloves is used for each individual being checked and that the thermometer is used with
       disposable probe tips.
  x Remove and discard PPE.
  x Perform HAND HYGIENE.

                                SOURCE CONTROL IS CRITICALLY IMPORTANT.
     x If inmates are identified with symptoms of COVID-19, immediately have them put on a
       FACE COVERING and perform HAND HYGIENE.
     x Escort staff will don appropriate PPE (refer to MODULE 2) and escort the inmate to the
       designated RESPIRATORY MEDICAL ISOLATION area.




                                                 34
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 35 of 150




B. COVID-19 TESTING
1. DIAGNOSTIC TESTS
  The primary diagnostic test for the SARS-COV-2 VIRUS that causes COVID-19 is a molecular test
  performed on respiratory secretions, using nucleic acid amplification technology (NAAT), usually a
  reverse transcriptase-polymerase chain reaction (RT-PCR OR PCR). COVID-19 viral antigen tests, are
  also available for testing of respiratory secretions.
  x Based on the available evidence and published recommendations, the BOP-PREFERRED SAMPLE for
    symptomatic and asymptomatic cases is a swab from the nasopharynx, mid-turbinate, or
    anterior nares.
    h A lower respiratory tract specimen is usually reserved for testing in a hospital setting or for
       patients whose upper respiratory tract specimen has tested negative despite a high degree of
       clinical suspicion.
    h Sputum induction is not recommended in the outpatient setting due to increased risk for
       exposure to respiratory droplets or aerosols.
    h In general, the BOP does not recommend the use of antibody testing unless it is required by
       civilian health care entities for a patient to be evaluated.
  x COVID-19 COMMERCIAL PCR TESTS are sent out to a lab for processing after institution staff collect
    the swab sample, and then appropriately label and package it. These “send-out” PCR tests are
    processed using an FDA-approved test.
     Utilization of the BOP national laboratory contract for COVID-19 testing is required for
       commercial testing.
  x RAPID, POINT-OF-CARE (POC) TESTS that are FDA-approved are also available for detection of viral
    nucleic acid or antigen.
    ABBOTT ID NOW SYSTEM
    h CLIA-waived for COVID-19 molecular testing.
    h Also equipped to test for influenza. See MODULE 7 for additional information.
     The major advantage of using the Abbott ID Now system is obtaining rapid test results.
       Potential limitations include false negative test results, limited specimen viability (1 hour from
       time of collection), and the time required to run individual tests (10 to 15 minutes per test).
     ABBOTT BINAXNOW COVID-19 AG CARD
     h CLIA-waived for COVID-19 antigen testing.
     h May be used for broad-based COVID-19 testing in a manner similar to the Abbott ID NOW.
      The major advantage of using the BinaxNOW COVID-19 AG CARD is obtaining rapid test
       results. Potential limitations include false negative test results and these tests may be less
       sensitive than NAAT tests. The amount of antigen in a sample may decrease as the duration of
       illness increases and specimens collected after day 7 of illness may be more likely to be
       negative compared to a RT-PCR assay.
      Negative results from patients with symptoms should be treated as preliminary and confirmed
       with a molecular assay, if necessary, for patient management.
  x Institutions are strongly encouraged to identify a variety of sources for obtaining swabs/viral
    transport media, high volume PCR lab testing, and testing materials. If institutions require




                                                   35
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 36 of 150




     additional testing supplies and are unable to obtain them, they should consult with their local
     contract laboratory representative, regional healthcare team —and then send the request to
     BOP-HSD/AIMS@bop.gov.

2. INDICATIONS FOR TESTING
  With the increased availability of testing supplies and the increased understanding of the
  epidemiology of transmission, expanded TESTING STRATEGIES have become an important tool in the
  prevention and management of COVID-19 infections. This is especially true in congregate living and
  residential settings such as correctional facilities where social distancing may be difficult to achieve
  or maintain.
   The indications for testing for the SARS-CoV-2 virus in a correctional environment include both
     ASYMPTOMATIC and SYMPTOMATIC inmates with compelling reasons or priorities for testing.

  Specific INDICATIONS FOR TESTING in the BOP are listed below in FIVE (A–E) CATEGORIES. If there are
  limitations on the number of tests that can be performed at a given location, prioritization of testing
  indications may be needed and should be done in consultation with the Regional Medical Director,
  the Regional Health Services Administrator, and the Regional Infection, Prevention, and Control
  Consultant.
   Refer to MODULE 4, MEDICAL ISOLATION AND QUARANTINE, for further guidance regarding (1) testing
    inmates in and out of medical isolation and quarantine and (2) other criteria for releasing inmates
    from medical isolation and quarantine.

  A. SYMPTOMATIC INMATES
  
   Testing SYMPTOMATIC INMATES is the primary reason for use of the ABBOTT ID NOW or BINAXNOW
   COVID-19 tests in the BOP. However, a negative test result from an Abbott ID Now or BinaxNOW
   system should NOT be used as the sole basis for patient management decisions, due to concerns
   about FALSE NEGATIVE RESULTS.
  x Symptomatic inmates whose Abbott POC test (ID NOW or BinaxNOW) is POSITIVE should be placed
    in MEDICAL ISOLATION.
     A POSITIVE Abbott POC test result does NOT require confirmation with a commercial PCR test.
  x Symptomatic inmates whose Abbott test is NEGATIVE require CONFIRMATION. Another specimen is
    collected and sent out for commercial PCR lab testing.
      Until the confirmation commercial PCR test results are known, the symptomatic patient is
        placed into MEDICAL ISOLATION—but separate from symptomatic patients whose Abbott test was
        positive. If the commercial PCR test result is positive, the inmate may be cohorted in medical
        isolation with other COVID-19 positive cases. Clinical judgment will be needed if the
        commercial lab test result is negative and consultation with Regional Health Services staff is
        recommended.
  x Testing for release from COVID-19 medical isolation is NOT recommended.
     Refer to MODULE 4 for criteria used for releasing inmates from medical isolation.

  B. ASYMPTOMATIC INMATES WITH KNOWN OR SUSPECTED CONTACT WITH A COVID-19 CASE
  x When a staff or inmate case of COVID-19 is identified at an institution, CONTACT TRACING of both
    inmates and staff should be performed expeditiously.




                                                   36
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 37 of 150




x All inmates identified as CLOSE CONTACTS of the index case should be assessed for symptoms and
  tested using either the Abbott ID NOW POC test, BinaxNOW POC test, or a commercial PCR test.
  h SYMPTOMATIC CONTACTS should be tested (and placed in medical isolation, as necessary), as
      described above under 2.A. Symptomatic inmates.
  h ASYMPTOMATIC CONTACTS should be tested and placed into exposure quarantine, or into medical
      isolation if their COVID-19 test is positive. (See MODULE 4 for more information.)
x TESTING IN HOUSING UNITS: Because COVID-19 is very contagious and may be spread by
  asymptomatic as well as symptomatic individuals, expanded testing of all inmates in an entire
  housing unit should be considered—especially if the unit has open sleeping areas (rather than
  cells with solid walls and doors) or common areas where inmates have close contact.
x INSTITUTION-WIDE TESTING of inmates may be considered where one or more inmate or staff cases
  of COVID-19 have been identified.
  h This is recommended especially if substantial transmission is confirmed beyond the index case,
     or if staff or inmates have moved about the institution.
  h Institutions should consult with their regional infection prevention and control (IPC) officer
     prior to initiating expanded testing strategies.
x RETESTING DURING WIDESPREAD TRANSMISSION: Retesting of close contacts who previously tested
  negative—or retesting more broadly—is recommended when there is widespread institution
  transmission. A testing frequency of every 3 to 7 days is recommended, whenever feasible, in
  consultation with the Regional IPC and the Regional Medical Director.

C. ASYMPTOMATIC INMATES WITH NO KNOWN OR SUSPECTED CONTACT WITH A COVID-19 CASE
x A QUARANTINE TEST-IN/TEST-OUT STRATEGY is used for all inmates being admitted to and discharged
  from any type of quarantine
   See MODULE 4, for further guidance on testing in and out of quarantine.
x ALL INMATE INTAKES, RELEASES, AND TRANSFERS (including to BOP Medical Referral Centers) should be
  tested.
   Refer to MODULE 6 for specific guidance regarding testing procedures for INMATE MOVEMENT.
   h Regardless of the test result, all new BOP admissions/intakes must be placed in a full 14-day
     quarantine.
   h While a commercial PCR test for intake/release quarantine may be used instead of an Abbott
     test, outside processing has the disadvantage of a longer turnaround time, causing a possible
     delay of placement into isolation and/or a prolonged quarantine period for the inmate.
   h If test turnaround time (TAT) is greater than 7 days, the Abbott POC test may be used for
      TRANSFERS to other BOP facilities or in the case of IMMEDIATE RELEASES. (In such cases, a negative
      result on the Abbott POC test does not require confirmation with a PCR test.)



x INMATES RETURNING FROM THE COMMUNITY should be tested. Examples include an extended time in
  an emergency department or crowded waiting area; residing overnight in the community or
  alternative setting including hospitalization or furlough; work release; and court appearances.




                                                37
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 38 of 150




       Inmates with frequent or regular trips to the community (e.g., court hearings, work release),
        may need to be housed in a separate housing group and tested periodically (e.g., once every
        three to seven days).
  x HEALTH-CARE RELATED TESTING:
    h Inmates may be required to be tested in order to be seen at a CIVILIAN HEALTH CARE SYSTEM.
    h For RESIDENTIAL HEALTH CARE UNITS AT MRCS (e.g., Nursing Care Center units) without any known
       or suspected cases of COVID-19, BASELINE TESTING of inmate residents is recommended by the
       CDC in conjunction with PERIODIC RETESTING. Institutions should consult with their regional IPC
       to determine frequency of testing.
  x INSTITUTION-WIDE SURVEILLANCE TESTING involves testing all inmates at an institution without any
    known COVID-19 cases.
    h The effectiveness, feasibility, and role of this type of testing in a correctional setting is not
       clearly defined and requires considerable resources. Low participation rates are likely to limit
       its effectiveness, and institution health care staffing levels are likely to be insufficient to
       accomplish it.
    h ALTERNATIVE STRATEGIES: When institution-wide surveillance testing of inmates is not feasible,
       alternative strategies may be considered such as PERIODIC TESTING OF CERTAIN GROUPS such as
       inmates with risk factors for severe COVID-19 illness, CPAP users, inmates who work in groups
       or who may interact with large numbers of staff or inmates as part of their duties (e.g., food
       service, orderlies), inmates housed in a residential health care unit, etc.
    h Institutions should consult with their regional IPC to determine frequency of testing.

  D. RELEASE FROM QUARANTINE
  x The preferred method to test out of any quarantine status is a commercial PCR test no earlier
    than day 14.
  x However, if TAT is greater than 7 days, an Abbott POC test (either ID NOW or BinaxNOW) may be
    used for TRANSFERS to other BOP facilities or in the case of IMMEDIATE RELEASES. (In such cases, a
    negative result on the Abbott POC test does not require confirmation with a PCR test.)
   Refer to MODULE 4 for further guidance on releasing inmates from quarantine.

3. SPECIMEN COLLECTION
  The following information applies to specimen collection for either an Abbott POC test or a PCR test
  that is processed by an outside lab. Training videos, fact sheets and manufacturer website links for
  these tests are available on the Sallyport COVID-19 guidance page.
   Handle LABORATORY WASTE from testing suspected or confirmed COVID-19 patients the same as all
    other biohazardous waste in the laboratory. Currently, there is no evidence to suggest that this
    laboratory waste needs any additional packaging or disinfection procedures.
  
  
  




                                                  38
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 39 of 150




A. USE OF THE ABBOTT POC TESTS (ID NOW AND BINAXNOW)
x All staff performing testing using the Abbott POC machines must demonstrate competency to
  perform testing.
   Refer to the APPENDICES for the Abbott ID NOW Competency and Performance Assessment and
      Abbott ID NOW Training Log forms. BinaxNOW Assessment and training logs are forthcoming.
x Staff using the Abbott ID NOW machines must perform quality control (QC) tests as specified by
  the CLIA waiver and the manufacturer.
   Refer to the QUICK REFERENCE INSTRUCTIONS for using the Abbott ID NOW machine and running QC
     tests, available at:
     https://dam.abbott.com/en-us/homepage/coronavirus/38993-ID-NOW-QRG-r4-HD.pdf
x Staff using the Abbott BinaxNOW COVID-19 Ag Card should refer to PROCEDURE CARD and QUICK
  REFERENCE SHEET available at: https://www.globalpointofcare.abbott/en/product-details/navica-
  binaxnow-covid-19-us.html

B. LOCATION FOR SPECIMEN COLLECTION
When collecting diagnostic respiratory specimens (e.g., nasopharyngeal (NP) swabs) from a patient
with possible COVID-19, the following should occur:
x Specimen collection should be performed outdoors if possible. If not feasible, testing should be
  performed in an examination room with no carpet, solid walls, the door closed—and within a
  negative airflow room, if available.
x If a room is repeatedly used for consecutive testing of inmates, a method of purifying the air is
  recommended—such as an airborne infection isolation room (AIIR) or a room with a portable
  high-efficiency particulate air (HEPA) air purifier:
  h Use a HEPA filter that is sufficient for the size of the room (consult with HVAC), and base the
      wait time between individuals on the clean air delivery rate (CADR) for the filters.
  h In rooms without HEPA filtering, coordinate with the facilities department to determine if the
      air flow in the room(s) can be adjusted to vent to the outside or to increase the rate of air
      exchange.

C. PPE FOR STAFF
Staff performing the testing and/or handling of specimens should wear an N95 respirator, eye
protection (face shield or goggles), gloves, and a gown.
x If the supply of N95 respirators is limited, they should be prioritized for procedures at higher risk
  for producing infectious aerosols (e.g., intubation). In this case, staff should use surgical masks.
x Staff should remove PPE when leaving the testing area.
x Gloves should be changed after each patient, and hand hygiene should be performed prior to
  donning new gloves.




x Avoid contact of the gown with inmates during swabbing, to minimize contamination of the
  gown. If a gown becomes soiled (e.g., inmate sneezes on the gown during specimen collection):




                                                 39
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 40 of 150




   h Doff the gown in the collection room and perform hand hygiene.
   h Doff the gloves (both pairs if double gloved) and perform hand hygiene.
   h Proceed directly to exit and perform hand hygiene upon exiting.
   h Don a new gown and gloves outside the testing area.
x If eye protection is also soiled:
  h Doff gloves and perform hand hygiene.
  h Don clean gloves.
  h Doff eye protection using strap from the back.
  h Eye protection can either be disposed of in trash or cleaned with an EPA disinfectant wipe.
  h Doff gloves and dispose of in trash and perform hand hygiene
  h Don new gloves and face shield or goggles outside the testing area.
 If a staff member needs to take a break and leave the testing area, the procedure will be the same
  as above, with all PPE doffed and hand hygiene performed inside the room before leaving.
 Refer to MODULE 2 for additional information on PPE, including donning and doffing procedures.

D. PREPARATION FOR SPECIMEN COLLECTION
x INMATES should wear their BOP-issued cloth face covering in the testing area and pull it down
  below their nose, leaving their mouth covered during the collection of the specimen.
x ESSENTIAL STAFF ONLY: The number of staff present during the procedure should be limited to only
  those essential for patient care and procedure support. Place a notice on the door that COVID
  testing is being conducted. Only authorized personnel can enter.
x WAITING AREA: Inmates will stand on marked areas, which will be 6 ft apart in front of the
  screening table, and maintain social distancing while waiting.
x ROOM PREPARATION:
  h 30 minutes prior to specimen collection, testing rooms will be disinfected.
  h Place a countertop splash guard (if available) in front of the machine, if collecting and running
    tests in same room.
  h Place a chux on the floor in front of the machine (if available), and dispose of it at the end of
    each day.
x EXPIRATION DATES: All testing supplies should be checked for expiration date prior to use. If expired,
  supplies should be returned to the BOP Central Fill and Distribution (CFAD).

E. SPECIMEN COLLECTION PROCEDURE:
   h Orient the inmate being swabbed toward a wall so that, if they cough or sneeze, the
       respiratory droplets will not be directed toward another person or a space where others will
       walk.
   h   Before the NP swabbing, ask the inmate to blow their nose and provide them with tissues, as
       well as hand sanitizer to use afterwards.
   h   Proceed to the screening questions and explain the procedure, allowing time to answer the
       inmate’s questions.
   h   Collect the NP swab (allow 3–5 minutes, including packaging of sample).
   h   Discard the used swabs as biohazardous waste.




                                                40
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 41 of 150




      h Work surfaces such as the chair and table within a 6-foot radius of the swabbing location
        should be cleaned and decontaminated after each inmate. 
      h If excessive coughing or sneezing occurs during the collection process, in addition to wiping
        down surfaces, there will be a 10-minute wait before the next individual enters the testing
        room.
       Abbott ID NOW and BinaxNOW Ag Card respiratory samples must be processed within ONE
      HOUR of collection and MAY NOT be refrigerated for later processing.

  F. DECONTAMINATION OF THE TESTING AREA
  x Follow the manufacturer’s guidelines for cleaning the Abbott ID NOW machines.
  x At the end of the swab testing, the room will be cleaned and wiped down and mopped with
    appropriate EPA-approved disinfectant per manufacturers’ directions for dilution, contact time,
    and safe handling.
   Refer to MODULE 1 for additional cleaning and decontamination guidance. 
  
4. LABORATORY ORDERING AND DOCUMENTATION
  A. POINT OF CARE (POC) ABBOTT TESTS
  x COVID-19 RNA results (e.g. Abbott ID NOW test) are documented in the EMR Flow Sheets under
    COVID-19 RNA.
  x COVID-19 antigen results (e.g. Abbott BinaxNOW) are documented in the EMR Flow Sheets under
    COVID-19 antigen.
  x POC testing does not require an NMOS order.
   Refer to the BEMR user document “COVID-19 Flow Sheet” for step-by-step instructions, available
  on BOP Sallyport.

  B. SEND-OUT TESTING
  x There is only one SEND-OUT commercial COVID-19 Lab Test available under the Laboratory
    Information System (LIS) Tests tab in BEMR:
    h COVID-19 Novel Coronavirus
  x Type COVID in the Lab Test Search box.
     If lab orders were incorrectly ordered using a different test and typing “COVID” in the
       comments, those must be D/C and reordered using one of the two tests listed above.


                                 PUBLIC HEALTH NOTIFICATION OF POSITIVE TESTS
             x COVID-19 is a REPORTABLE DISEASE and must be reported to civilian health authorities in
               accordance with individual state reporting requirements.
             x Contact the local health department to ascertain reporting requirements and
               methods for sharing data.




                                                  41
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 42 of 150




5. ALGORITHM FOR SELECTING THE APPROPRIATE LAB TEST


                                                                    BEMR lab order for SEND-OUT test
                                                                        COVID-19 Novel Coronavirus
                                     Symptomatic                                     OR
                                                                  POC Abbott ID NOW or BinaxNOW Ag
                                                                 Card order with result recorded in BEMR
                                                                              Flow Sheets*
  Inmate requiring
  COVID-19 testing
                                                                    BEMR lab order for SEND-OUT test
                                                                        COVID-19 Novel Coronavirus
                                    Asymptomatic                                     OR
                                                                  POC Abbott ID NOW or BinaxNOW Ag
                                                                 Card order with result recorded in BEMR
                                                                               Flow Sheets

* Negative POC test results for SYMPTOMATIC patients must be verified with a commercial PCR test.




                                                 42
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 43 of 150




6. SCREENING AND TESTING PROCEDURES SUMMARY
             WHO                      AT ADMISSION       DAILY SCREENING        AT DISCHARGE              DOCUMENTATION
     (TYPE OF QUARANTINE OR                               REQUIREMENTS
       MEDICAL ISOLATION)
COMMUNITY RETURNS                 x   SS/TC2         x   Documentation     x   SS/TC within 24     x   Document
(community work details,          x   Abbott ID-         and daily             hours of                temperature and
court hearings,                       NOW or             medical rounds        discharge from          symptom screening in
hospitalizations, etc.)1              BinaxNOW Ag        are not               quarantine.             EMR chart or the
(INTAKE QUARANTINE)                   Card or            required.         x   Commercial PCR          screening section of
INTAKES (new commitments,             commercial                               test on day 14 or       the intake and exit
detainees, writ returns, parole       PCR test3,5                              after.                  summaries (intakes
violators) regardless of mode                                                                          and transfers).7
of arrival (USMS, ICE,                                                                             x   Ordering of test and
voluntary surrender, etc.)                                                                             test results, dependent
(INTAKE QUARANTINE)                                                                                    upon test type in
                                                                                                       BEMR.
INMATES LEAVING A BOP FACILITY                                             x   SS/TC within 24
(transferring, going to RRC,                                                   hours of
releasing home, transfers to                                                   discharge from
ICE, etc.)                                                                     quarantine.
(RELEASE/TRANSFER QUARANTINE)                                              x   Commercial PCR
                                                                               test3
ASYMPTOMATIC INMATES with         x   SS/TC2         x   SS/TC twice-      x   SS/TC within 24     x   Document
known or expected exposure        x   Abbott ID-         daily is              hours prior to          temperature and
(EXPOSURE QUARANTINE)                 NOW or             preferred.            discharge from          symptom screening in
                                      BinaxNOW Ag    x   Once-daily is         quarantine.             the EMR chart upon
                                      Card or            acceptable        x   Commercial PCR          intake and exit from
                                      commercial         when large            test.                   exposure quarantine. 7
                                      PCR test3,5        numbers in                                x   Ordering of test and
                                                         quarantine or                                 test results dependent
                                                         substantial                                   upon test type.
                                                         staffing
                                                         shortages.

SYMPTOMATIC INMATES               x   SS/TC2         x   SS/TC and         x   Testing for         x   Document daily SS/TCs
(MEDICAL ISOLATION)               x   Abbott ID-         clinical              release from            and status in the
                                      NOW or             assessment            COVID-19                clinical encounter note
                                      BinaxNOW Ag        daily.                medical isolation       or the EMR chart.7
                                      Card or        x   May include           is NOT              x   A clinical encounter in
                                      commercial         pulse oximetry,       recommended.6           the EMR, reviewing
                                      PCR test3,5        respirations,                                 time in isolation and
                                                         pulse, etc.                                   symptom screen is
                                                                                                       required upon release
                                                                                                       from medical isolation.
                                                                                                   x   Update health
                                                                                                       problem code to
                                                                                                       “resolved” and SENTRY
                                                                                                       code to “recovered.”
                                                (continued on next page)




                                                             43
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 44 of 150




               WHO                    AT ADMISSION        DAILY SCREENING        AT DISCHARGE             DOCUMENTATION
       (TYPE OF QUARANTINE OR                              REQUIREMENTS
         MEDICAL ISOLATION)
                                               (continued from previous page)
                                           2
ASYMPTOMATIC INMATES with a       x   SS/TC           x   SS/TC daily       x   Testing for         x   Document interval
positive COVID-19 test            x   Abbott ID-                                release from            SS/TCs in the EMR
(MEDICAL ISOLATION)                   NOW or                                    COVID-19                chart.7
                                      BinaxNOW Ag                               medical isolation   x   Clinical encounter
                                      Card or                                   is NOT                  reviewing time in
                                      commercial                                recommended.6           isolation and symptom
                                      PCR test3,5                                                       screen is required
                                                                                                        upon release from
                                                                                                        medical isolation.
                                                                                                    x   Update health
                                                                                                        problem code to
                                                                                                        “resolved” and SENTRY
                                                                                                        code to “recovered.”
INSTITUTION SURVEILLANCE4         Testing and screening procedures are dependent on
                                  recommendations from Regional Medical Director and
                                  Regional IPC.
1
    INMATES WITH FREQUENT OR REGULAR TRIPS TO THE COMMUNITY (e.g., court hearings, work release) may need to be
    housed in a separate housing group and tested periodically (e.g., at intervals or weekly; 14 days after last court
    date, etc.). Certain workers may be screened prior to or at end of each work day (e.g., town drivers, milk
    delivery, inmates working at military bases, etc.).
2
    SS/TC = Symptom screen and temperature check; may be performed by health services staff or trained non-
    health services staff.
3
    ABBOTT RAPID (POC) TESTS are preferred when an inmate is symptomatic OR when the expected turnaround time
    (TAT) for a PCR test is prolonged (e.g. > 7days).
4
    NEGATIVE POC TEST RESULTS for symptomatic patients should be verified with a commercial PCR test.
5
    If inmates become SYMPTOMATIC DURING QUARANTINE, they should be re-tested (Abbott or PCR) and placed in
    medical isolation immediately.
6
    Patients must meet the CDC Isolation discontinuation time and/or symptom-based criteria. See:
    https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/testing.html.
7
    COVID-19 screening will be available through the BEMR intake, exit summary, and chart functions beginning
    October 6, 2020. Until that time, screening should be documented in BEMR flow sheets.




                                                              44
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 45 of 150




7. MANAGING INMATES WHO REFUSE TESTING
Inmate refusal of testing may be a concern that requires management, not just for the sake of the
inmate’s individual healthcare, but also to aid in management decisions that could involve the
healthcare of others. As such, it is considered not just a refusal for medical treatment, but also an act
that affects the safe and orderly running of the institution.
 Program Statement 6190.04, Infectious Disease Management, states, "The Bureau tests an inmate
  for an infectious or communicable disease when the test is necessary to verify transmission following
  exposure to bloodborne pathogens or to infectious body fluid. An inmate who refuses diagnostic
  testing is subject to an incident report for refusing to obey an order."

   A. ADMINISTRATIVE MANAGEMENT OF INMATES WHO REFUSE TESTING
   Although not every potential scenario can be anticipated, the information below provides some
   guidance and principles for the management of inmates who refuse COVID-19 testing.
   x A distinction should be made between those who simply refuse testing and those who are willing
     to be tested, but are unable to tolerate testing via nasopharyngeal, oropharyngeal, nasal mid-
     turbinate or anterior nares swabbing. Follow CDC instructions on proper sample collection and
     handling: https://www.cdc.gov/coronavirus/2019-ncov/lab/guidelines-clinical-
     specimens.html#specimen
   x If an inmate refuses testing, the first action is to EDUCATE the inmate on the importance of testing,
     why it is being conducted, and the potential risks and benefits of testing vs. refusal.
   x Except where noted under “B. Clinical Management” below, if an inmate continues to refuse
     COVID testing, they should be given a DIRECT ORDER to submit to testing.
         x If an inmate refuses the direct order, an INCIDENT REPORT should be generated. A sample
           Incident Report is provided in APPENDICES.
         x A Medical Treatment Refusal Form should also be completed.
         x Due to the risk of exposure for staff, a use of force to involuntarily obtain a sample is
           generally not recommended.

   B. CLINICAL MANAGEMENT OF INMATES WHO REFUSE TESTING
   Clinical management of inmates refusing COVID-19 testing will vary depending on a variety of
   factors:
   x SYMPTOMATIC PATIENTS: Place in single-cell MEDICAL ISOLATION until they clear CDC symptom-based
     criteria for release from isolation. Ideally, this isolation should be separated from both suspected
     and known positive COVID-19 isolation cases.
      Refer to MODULE 4 for information regarding medical isolation.
   x ASYMPTOMATIC CLOSE CONTACTS: Place in single-cell quarantine for 14 days.
     h If the inmate becomes SYMPTOMATIC at any time during the quarantine, follow guidance for
        symptomatic patients in the bullet above.
     h If the inmate remains ASYMPTOMATIC, testing should be made available throughout the 14-day
        quarantine.




                                                   45
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 46 of 150




      x If the inmate submits to TESTING prior to the full 14-day quarantine and tests NEGATIVE, they
        may be placed in regular exposure quarantine for remainder of the 14-day quarantine
        period.
      x If the inmate submits to TESTING prior to the full 14-day quarantine and tests POSITIVE, they
        should be placed in MEDICAL ISOLATION and follow time-based criteria for release from
        isolation.
      x If the inmate continues to REFUSE TESTING, they should remain in single-cell quarantine for
        the full 14 days. On Day 14 of this initial quarantine, TESTING TO RELEASE from quarantine
        should be offered.
         If the inmate submits to testing and tests NEGATIVE, they may release from quarantine.
         If the inmate submits to testing and tests POSITIVE, they should be placed in medical
            isolation and follow CDC criteria for release from medical isolation.
         If the inmate continues to REFUSE TESTING, they should be placed in CONTINUED QUARANTINE
            for another 10 days. They may submit to testing at any time during this 10-day period. If
            they test positive, they go to medical isolation. If they test negative, they may be
            released from quarantine. If they continue to refuse, they may be released at the end of
            10 days if they remain asymptomatic.
x ASYMPTOMATIC NEW BOP INTAKES: Follow guidance for ASYMPTOMATIC CLOSE CONTACTS above.
x ASYMPTOMATIC INMATES REFUSING TO “TEST-OUT” PRIOR TO RELEASE FROM INTAKE QUARANTINE: Follow
  guidance above for ASYMPTOMATIC CLOSE CONTACTS who refuse testing to release from the first 14-
  day quarantine period.
x ASYMPTOMATIC INMATES REQUIRED TO BE TESTED IN ORDER TO BE SEEN AT A CIVILIAN HEALTH CARE SYSTEM:
  Educate the inmate on the need for testing in order to be seen at civilian health care system.
  h If inmate continues to refuse, have inmate sign refusal for testing and for the medical trip.
     Document in BEMR that inmate was educated on the testing requirements of the outside
     facility and that inmate refused.
  h Educate the inmate to notify Health Services if they change their mind about testing so that
     they can go on the medical trip. In this instance, since testing would not otherwise be
     indicated, NO direct order or Incident Report should be given for refusal.
  h It is also important to note that even if an inmate has previously refused COVID-19 testing, if
     experiencing a MEDICAL EMERGENCY, they should still be taken to a community hospital.
x ASYMPTOMATIC INMATES TRANSFERRING TO/ARRIVING AT A BOP MEDICAL REFERRAL CENTER (MRC):
  h When feasible, follow the above guidance for ASYMPTOMATIC CLOSE CONTACTS.
  h In some instances, the medical condition may preclude prolonged quarantine period at the
     sending facility. In these instances, MRCs may need to take the patient and perform
     quarantine on arrival. With these cases, it is imperative that the sending and receiving
     institutions are in direct communication to ensure a smooth, timely and appropriate transfer.




                                                46
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 47 of 150




  x ASYMPTOMATIC INMATES DEPARTING A BOP FACILITY FOR HOME CONFINEMENT, REGIONAL REENTRY CENTER, OR
    FULL TERM/GOOD CONDUCT TIME RELEASE, especially if there are any cases of COVID at the institution:
    h Follow the above guidance for ASYMPTOMATIC CLOSE CONTACTS prior to release. Note that this
       may delay an inmate’s release, and inmate should be educated as such.
    h If circumstances require IMMEDIATE RELEASE or it is mandated without enough time to fulfill
       quarantine requirements, the receiving facility, home and/or local health department must be
       notified of the patient’s COVID-19 status. Direct order and Incident Report for refusal of
       testing in this situation does NOT apply.
  x ASYMPTOMATIC INMATES DEPARTING A BOP FACILITY AS A TRANSFER TO ANOTHER BOP FACILITY OR OTHER
    CORRECTIONAL JURISDICTION: Follow above guidance for ASYMPTOMATIC CLOSE CONTACTS.

  x TESTING INMATES AS PART OF AN INSTITUTION-WIDE SURVEILLANCE PROGRAM: Follow above guidance for
    ASYMPTOMATIC CLOSE CONTACTS.


C. INFLUENZA TESTING
  x For patients with acute respiratory symptoms, it may be difficult to distinguish between
    symptoms of influenza and COVID-19. This is an especially important consideration when high
    seasonal influenza activity overlaps with the COVID-19 pandemic. During such times, the BOP
    recommends testing for both COVID-19 and influenza A/B.
  x Facilities may test for influenza via commercial (Quest) testing, department of health flu testing,
    or the Abbott ID NOW.
    h The Abbott ID NOW influenza tests have been CLIA waived for institutions with a current, valid
        CLIA certificate of Waiver. Similar to COVID-19 tests, influenza tests will be purchased through
        HSD and delivered to institutions as needed. Please submit requests for influenza tests
        to bop-hsd/AIMS@bop.gov
    h Information regarding the Abbott ID NOW Influenza test can be found here:
        https://www.globalpointofcare.abbott/en/product-details/id-now-influenza-ab-2.html
    h Training for the Abbott ID NOW influenza test processing must be completed prior to use.
        Institutions should contact the National Laboratory Administrator for training guidance.




                                                  47
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 48 of 150




MODULE 4. MEDICAL ISOLATION AND QUARANTINE

WHAT’S NEW

VERSION 2.0
x CLOSE CONTACT definition updated
x Updates to Medical Isolation Housing and General Considerations: If medical isolation in single cells is
  necessary (inmates are not cohorted), Psychology Services staff should be consulted to ensure
  inmates proposed for single celling are not particularly vulnerable individuals and/or to make
  recommendations.
x Updates to Housing Considerations for Quarantine: If quarantining in single cells is necessary
  (inmates are not cohorted), Psychology Services staff should be consulted to ensure inmates proposed
  for single celling are not particularly vulnerable individuals and/or to make recommendations.
x Updates to Symptomatic Persons in Medical Isolation: added reference to monoclonal antibodies for
  COVID-19, clarified documentation of daily assessments requirement.




                                                   48
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 49 of 150




MODULE 4 TABLE OF CONTENTS
    A. DEFINITIONS......................................................................................................................... 2
    B. GENERAL GUIDANCE............................................................................................................... 3
        1. GENERAL HOUSING CONSIDERATIONS FOR QUARANTINE AND MEDICAL ISOLATION .............................. 3
        2. STAFF ASSIGNMENTS AND TRAINING ............................................................................................. 4
        3. PERSONAL PROTECTIVE EQUIPMENT (PPE) .................................................................................... 5
        4. LAUNDRY .................................................................................................................................. 5
        5. FOOD SERVICE ITEMS AND MEALS ................................................................................................ 5
        6. CLEANING AND DISINFECTION ...................................................................................................... 6
        7. RECREATION ............................................................................................................................. 6
    C. MEDICAL ISOLATION ............................................................................................................... 6
        1. HOUSING AND GENERAL CONSIDERATIONS .................................................................................... 7
        2. MONITORING AND DOCUMENTATION ........................................................................................... 8
        3. RELEASE FROM MEDICAL ISOLATION .............................................................................................. 9
    D. QUARANTINE ..................................................................................................................... 10
        1. ADMISSION TO QUARANTINE .....................................................................................................11
        2. HOUSING CONSIDERATIONS FOR QUARANTINE .............................................................................11
        3. MONITORING AND DOCUMENTATION DURING QUARANTINE ..........................................................13
        5. OTHER QUARANTINE CONSIDERATIONS ........................................................................................13


A. DEFINITIONS
MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based on a
positive point of care [POC] or commercial laboratory test) COVID-19 infection, either to single rooms or
by COHORTING them with other viral infection patients.
QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or COHORTING in a
unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for symptoms
and signs of the illness during the incubation period, and (2) keep them apart from other incarcerated
individuals.
x The BOP utilizes THREE CATEGORIES OF QUARANTINE: Exposure, intake, and release/transfer.
x All BOP COVID-19 quarantine categories utilize a test-in/test-out strategy.

CASE refers to an individual who has a positive test for COVID-19 OR who has symptoms consistent with
COVID-19, but has not yet been tested or whose test results are pending.
CLOSE CONTACT: In the context of COVID-19, an individual is considered a close contact if they have not
been wearing appropriate PPE and:

x Have been within 6 feet of an infected person for a cumulative total of 15 minutes or more over a 24-
  hour period starting from 2 days before illness onset (or, for asymptomatic patients, 2 days prior to
  test specimen collection) OR
x Had direct contact with infectious secretions of a COVID-19 case.
Considerations when assessing close contacts include the proximity to the infected person, duration of
exposure, and the clinical symptoms of the person with COVID-19 (i.e., coughing likely increases
exposure risk as does an exposure to severely ill persons).




                                                                           49
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 50 of 150



COHORTING: The practice of grouping patients infected or colonized with or potentially exposed to the
same infectious agent together to confine their care to one area and prevent contact with susceptible
patients. In the BOP, this may refer to housing inmates of similar infection status together rather than in
single cells.
SYMPTOMATIC: People with confirmed COVID-19 have reported a wide range of symptoms that typically
appear 2–14 days after exposure to the virus. People with confirmed or suspected COVID-19 infection
presenting with any of the following symptoms are considered symptomatic:
x Fever or chills
x Cough
x Shortness of breath or difficulty breathing
x Fatigue
x Muscle or body aches
x Headache
x New loss of taste or smell
x Sore throat
x Congestion or runny nose
x Nausea or vomiting
x Diarrhea


B. GENERAL GUIDANCE
1. GENERAL HOUSING CONSIDERATIONS FOR QUARANTINE AND MEDICAL ISOLATION
x Each institution will identify and designate specific QUARANTINE and MEDICAL ISOLATION areas within the
  institution—prior to need.
x Plan for separate physical locations (dedicated housing areas and bathrooms) to:
  h ISOLATE individuals with confirmed COVID-19 (individually or cohorted).
  h ISOLATE individuals with suspected COVID-19, separate from confirmed cases.
  h QUARANTINE close contacts (see definition above) of those with confirmed or suspected COVID-19
     (ideally individually; cohorted if necessary).
  h QUARANTINE new intakes and release/transfer inmates—separately from inmates who are exposed
     close contacts in quarantine.
x The plan should include contingencies for identifying multiple locations if numerous infected
  individuals and/or close contacts are identified and require medical isolation or quarantine
  simultaneously. See MEDICAL ISOLATION and QUARANTINE sections below for more detailed cohorting
  considerations.
x When identifying spaces for isolation and quarantine, consider spaces not being utilized such as
  those used for education, religious services, visiting, recreation, or facilities. Tents, shower stations,
  and mobile hand hygiene stations may need to be obtained to create separate spaces at some
  facilities.
x When possible, it is recommended that a room be designated near each housing unit and intake area
  to evaluate and test individuals with COVID-19 symptoms.
x RESTRICTIONS ON MOVEMENT: To the extent possible, quarantined and medically isolated inmates
  should be restricted from being transferred, having visits, or mixing with the general population.




                                                     50
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 51 of 150




x SIGNAGE: The doors to both quarantined and medical isolation units should remain closed.
  h Print out color medical isolation and quarantine signs to be placed on the door of the room or
     unit, indicating isolation or quarantine, and the recommended personal protective equipment
     (PPE). Printable signs are available in the APPENDICES.
  h Cohorted groups should not be in contact with other cohorts. To prevent co-mingling of cohorts
     and to help correctional staff when moving inmates for showers, phone, computer time and
     recreation, consider quarantine signs in different colors for each separate cohorted group.
x Provide individuals under medical isolation or quarantine with tissues and, if permissible, a lined no-
  touch trash receptacle (the liner allows for easier, no-touch emptying). Instruct them to:
  h Cover their mouth and nose with a tissue when they cough or sneeze.
  h Dispose of used tissues immediately in the lined trash receptacle.
  h Wash hands immediately with soap and water for at least 20 seconds.

2. STAFF ASSIGNMENTS AND TRAINING
x STAFF ASSIGNMENTS:
  h Staff assignments to quarantine and medical isolation spaces should remain as consistent as
     possible. These staff should limit their movements to other parts of the facility as much as
     possible.
  h If staff must serve multiple areas of the facility, ensure that they change PPE when leaving the
     isolation or quarantine space.
  h If a shortage of PPE supplies necessitates reuse, ensure that staff always move from areas of
     low exposure to areas of high exposure risk while wearing the same PPE, to prevent CROSS-
     CONTAMINATION.
      For example, start in a housing unit where no one is known to be infected, then move to a
         space used as quarantine for close contacts, and end in an isolation unit.
x STAFF TRAINING:
  h Train staff and inmate workers on appropriate PPE use in quarantine and medical isolation. (Refer
     to MODULE 2 for information on PPE.)
  h Train staff and inmate workers on how to appropriately CLEAN AND DISINFECT high-touch hard and
     soft surfaces in quarantine and medical isolation areas. (Refer to MODULE 1 for more information
     on cleaning and disinfection.)




                                                   51
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 52 of 150




3. PERSONAL PROTECTIVE EQUIPMENT (PPE)
MEDICAL ISOLATION and QUARANTINE have different requirements for the use of PPE. Refer to MODULE 2
for the specific PPE to be used in each situation, as well as supply chain management.
x LOCATIONS: A PPE DONNING OR DOFFING AREA should be designated at the entry and exit to both
  quarantine and isolation. The PPE DONNING AND DOFFING AREAS can be created with assistance from the
  facilities department, or an area can be taped off for a visual indication of where to don and doff PPE.
x SUPPLIES FOR PPE DONNING AREA: The DONNING AREA (place where PPE is put on) should have the
  following: Hand hygiene supplies, gloves in different sizes, face shields, goggles or glasses for eye
  protection, surgical masks or N95 or other respirators in different sizes, and gowns or coveralls in
  different sizes.
x SUPPLIES FOR PPE DOFFING AREA: The DOFFING AREA (place where PPE is removed) should have the
  following: Hand hygiene supplies, a waste receptacle (with clear bags), a container to place reusable
  equipment that needs to be cleaned and disinfected, a disinfectant, and possibly hangers (3M stick-
  up hangers) to place reusable items (i.e., gown).
x INSTRUCTIONAL POSTERS: PPE DONNING and DOFFING areas should have signage designating the use of
  each space as well as instructions for donning or doffing PPE. CDC posters and fact sheets for
  donning and doffing PPE can be found here: https://www.cdc.gov/coronavirus/2019-ncov/hcp/using-
  ppe.html

4. LAUNDRY
x Laundry from individuals in COVID-19 medical isolation or quarantine can be washed with other
  individuals’ laundry.
x Persons handling laundry from known or suspected COVID-19 cases should wear a gown/coveralls
  and disposable gloves, discarding them after use and performing hand hygiene.
x Do not shake dirty laundry—to minimize the potential of dispersing virus through the air.
x Clean and disinfect dirty clothes bins after use.

5. FOOD SERVICE ITEMS AND MEALS
x Meals should be provided to medically isolated or quarantined individuals in their spaces, if possible.
x In some facilities, cohorted quarantined inmates may be allowed to go together to meals when they
  can eat as a separate group and maintain social distancing (i.e., provide more space between
  individuals in the dining hall by removing every other chair and using only one side of the table).
  h Cohorted inmates should wear facial coverings (except when they are eating) and maintain social
      distancing any time they are out of their personal area.
  h The food service area must be cleaned and disinfected between groups.
x Disposable food service items can be disposed of in regular trash.
x Non-disposable food service items should be handled with gloves and washed as normal.
x Persons handling used food items from either quarantine or medical isolation should wear a gown or
  coveralls (to protect clothing from spills) and disposable gloves. Perform hand hygiene after
  removing gloves.




                                                      52
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 53 of 150




6. CLEANING AND DISINFECTION
Spaces where quarantined or medically isolated inmates have spent time must be cleaned and
disinfected while in use and after discharge (see MODULE 1 for more detailed information):
x If possible, the inmate(s) should assist in cleaning and disinfecting their areas prior to their discharge
  from quarantine or medical isolation.
x Ensure that persons performing cleaning and disinfection of medical isolation or quarantine areas are
  wearing the recommended PPE for the product and the space being cleaned. Refer to MODULE 2 for
  required PPE.

7. RECREATION
x MEDICAL ISOLATION: Inmate recreation will be suspended while in medical isolation. The institution
  should provide other means for inmates to occupy their time such as reading materials, educational
  materials, etc.
x QUARANTINE: If recreation is allowed for quarantine and occurs as a group, it should be limited to
  established cohorts, whenever possible, and the recreation area cleaned and disinfected between
  and after use (see MODULE 1). If recreation is suspended, the institution should provide other means
  for inmates to occupy their time such as reading materials, educational materials, etc.


C. MEDICAL ISOLATION
MEDICAL ISOLATION is a critical infection control measure for COVID-19. It separates inmates who are
symptomatic and/or who test positive for COVID-19 (symptomatic or asymptomatic) from the general
population and other staff.
x As soon as an individual develops symptoms of COVID-19 or tests positive for SARS-CoV-2, they
  should be given a cloth face covering (if not already wearing one and if it can be worn safely),
  immediately placed under medical isolation in a separate environment from other individuals, and
  medically evaluated.
   Anyone who has trouble breathing, or is unconscious, incapacitated, or otherwise unable to
  remove the mask without assistance should not wear a cloth face covering.
x Refer to the MEDICAL ISOLATION CHECKLIST in the APPENDICES for a summary of all medical isolation
  requirements.

MEDICAL ISOLATION for COVID-19 should be distinct in name and practice from the use of restrictive
housing for disciplinary or administrative reasons—even though limited housing availability may
require the use of cells normally used for restrictive housing. To avoid being placed in these conditions,
inmates may hesitate to report their COVID-19 symptoms. This can lead to continued transmission
within shared housing spaces and, potentially adverse health outcomes for infected individuals.

Ensure that MEDICAL ISOLATION is operationally distinct—with different conditions of confinement
compared to restrictive housing, even if the same cells are used for both. For example:
x Ensure that individuals under medical isolation receive regular visits from medical staff.
x Ensure that individuals under medical isolation or quarantine have access to mental health services.
x Make efforts to provide similar access to radio, TV, reading materials, personal property, and
  commissary as would be available in the individuals’ regular housing units.




                                                    53
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 54 of 150




x Consider allowing increased telephone privileges without a cost barrier to maintain mental health
  and connection with others while isolated.

1. HOUSING AND GENERAL CONSIDERATIONS
x Ideally, MEDICAL ISOLATION will be in a single, well-ventilated room with a solid door and an attached
  bathroom.
x When housing inmates in medical isolation as a COHORT:
  h ONLY persons with LABORATORY-CONFIRMED COVID-19 should be placed under medical isolation
    together as a cohort.
  h Do NOT cohort CONFIRMED COVID-19 cases with inmates who are SUSPECTED of having COVID-19.
  h Ensure that cohorted groups of people with confirmed COVID-19 wear CLOTH FACE COVERINGS
    whenever anyone (including staff) enters the isolation space.
     Anyone who has trouble breathing, or is unconscious, incapacitated, or otherwise unable to
       remove the mask without assistance should not wear a cloth face covering.
   h When possible, use ONE LARGE SPACE for cohorted medical isolation, rather than several smaller
      spaces. This practice will conserve PPE and reduce the chance of cross-contamination across
      different parts of the facility.
x TRANSFERS: If possible, avoid transferring infected individuals to another facility, unless necessary for
  medical care. Refer to MODULE 6 for additional guidance.
x AEROSOL-GENERATING PROCEDURES: If a patient who is in medical isolation must undergo a procedure
  that is likely to generate aerosols (e.g., suctioning, administering nebulized medications, testing for
  COVID-19), they should be placed in a separate room. An N-95 respirator (not a surgical mask),
  gloves, gown, and face protection should be used by staff. (For more information, see MODULE 7.)
x DEDICATED MEDICAL EQUIPMENT: If possible, use disposable or dedicated medical equipment in medical
  isolation (i.e., blood pressure cuffs). Equipment should be left in the medical isolation area and
  decontaminated in accordance with manufacturer’s instructions between cohorts.
x IN-PERSON COURT APPEARANCES: Inmates in COVID MEDICAL ISOLATION should not have in-person court
  appearances unless absolutely necessary. Having the inmate appear via telephone hearing should be
  strongly considered. A video teleconference (VTC), if accessible, can also be used as an alternative.
x MEDICAL ISOLATION IN SINGLE CELLS: If medical isolation in single cells is necessary (inmates are not
  cohorted), Psychology Services staff should be consulted to ensure inmates proposed for single
  celling are not particularly vulnerable individuals and/or to make recommendations.




                                                    54
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 55 of 150




2. MONITORING AND DOCUMENTATION
    Only medical staff can screen and assess patients in MEDICAL ISOLATION.
    Refer to MODULE 3 for additional information on screening and testing.

SYMPTOMATIC PERSONS IN MEDICAL ISOLATION
x Assess at least daily for temperature and for symptoms of illness and decompensation, including
  asking about shortness of breath and cough. Other objective data may include respiratory rate, as
  well as pulse and oxygen saturation by pulse oximetry.
x Assessments for symptomatic inmates in medical isolation should be DOCUMENTED in the medical
  record.
x Date of entry into and out of isolation and daily assessments should be noted in the medical record.
x A physician or advanced practice provider (APP) will be notified for any of the following: pulse
  oximetry less than 94%, pulse greater than 100, temp > than 101⁰F, or respiratory rate > 22 per
  minute.
x EMERGENCY WARNING SIGNS: A low threshold should be used for deciding to transport an inmate to an
  OUTSIDE HOSPITAL if any of the following emergency warning signs for COVID-19 are noted:
  h Trouble breathing
  h Persistent pain or pressure in the chest
  h New confusion
  h Inability to wake or stay awake
  h Bluish lips or face
x TREATMENT: Two monoclonal antibody products, bamlanivimab and casarivimab/imdevimab, have
  received Emergency Use Authorization (EUA) for treatment of persons with mild to moderate COVID-
  19 symptoms who are at risk for severe disease. Providers should consult with their Regional Medical
  Director and monitor updates from the CDC on the latest treatment guidelines.
   Refer to Appendices for COVID-19 Clinical Assessment Protocol
   Refer to the BOP MONOCLONAL Antibodies for COVID-19 Clinical Guidance Document
x ISOLATION INFIRMARY: Under certain circumstances, establishment of an onsite infirmary at an
  institution may be necessary. Considerations include the number of symptomatic patients, institution
  resources and local healthcare resources. The decision to stand up an infirmary should be made in
  consultation between the institution with regional and central office leadership. Refer to APPENDICES
  for COVID-19 Medical Isolation Infirmary Guidance.

ASYMPTOMATIC, COVID-19 PATIENTS IN MEDICAL ISOLATION
x Asymptomatic inmates in medical isolation should be ASSESSED DAILY by health services staff for signs
  and symptoms of COVID-19.
x When feasible, the assessments for asymptomatic inmates in medical isolation should be
  DOCUMENTED in the medical record under temperature screening in flowsheets. The comment box is
  used for documenting that the inmate remains asymptomatic.
x AT A MINIMUM, asymptomatic inmates in medical isolation should have a clinical encounter reviewing
  their time in isolation and a symptom screen upon release from medical isolation.




                                                  55
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 56 of 150




RELEASE FROM MEDICAL ISOLATION
x Release from medical isolation should be noted in the medical record and the Health problem code
  updated to note “RESOLVED.” Sentry coding is noted as “RECOVERED.”
x Refer to the COVID-19 Coding Clinical Reference Guide located in the APPENDICES for the correct
  diagnosis codes.

3. RELEASE FROM MEDICAL ISOLATION
Testing for release from COVID-19 medical isolation is not recommended in most cases. The BOP
follows the CDC guidance to determine when to discontinue medical isolation as discussed below:
      
 See Discontinuation of Isolation for Persons with COVID-19 Not in Healthcare Settings, available at:
  https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-patients.html .

TABLE 1. CDC DEFINITIONS OF COVID-19 ILLNESS SEVERITY

 x MILD ILLNESS: Individuals who have any of the various signs and symptoms of COVID-19 (i.e., fever,
   cough, sore throat, malaise, headache, muscle pain) without shortness of breath, dyspnea, or
   abnormal chest imaging.
 x MODERATE ILLNESS: Individuals who have evidence of lower respiratory disease by clinical assessment
   or imaging, and an oxygen saturation (SpO2) > 94% on room air.
 x SEVERE ILLNESS: Individuals who have a respiratory frequency 30 breaths per minute, SpO2 <94% on
   room air (or for patients with chronic hypoxemia, a decrease from baseline of >3%), and lung
   infiltrates >50%
 x CRITICAL ILLNESS: Persons with respiratory failure, septic shock, and/or multiple organ dysfunction.
 x SEVERELY IMMUNOCOMPROMISED: Includes conditions such as being on chemotherapy for cancer,
   untreated HIV infection with CD4 lymphocyte count <200, combined primary immunodeficiency
   disorder, and receipt of prednisone > 20mg/day for more than 14 days.

 SOURCE: https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-hospitalized-
          patients.html#definitions

x ASYMPTOMATIC INMATES who test positive and never develop symptoms can be released from medical
  isolation when at least 10 days have passed since the date of their first COVID-19 positive RT-PCR
  test.
x INMATES WITH MILD OR MODERATE SYMPTOMS, who tested positive or negative, can be released from
  medical isolation at least 10 days after symptom onset, resolution of fever for at least 24 hours
  without the use of fever reducing medications, and if symptoms (e.g., cough, shortness of breath)
  have improved.
x INMATES WITH SEVERE SYMPTOMS REQUIRING HOSPITALIZATION, OR SEVERELY IMMUNOCOMPROMISED INMATES,
  can be released from medical isolation 20 days after symptom onset, resolution of fever for at least
  24 hours without the use of fever reducing medications, and if symptoms have improved
   Although the above strategies are appropriate for COVID-19 patients who are severely
     immunocompromised, the CDC indicates a test-based approach may also be considered in these
     cases. Consultation with the Regional Medical Director is recommended prior to using a test-based
     strategy in this scenario.




                                                   56
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 57 of 150




D. QUARANTINE
 Refer to the Quarantine Checklist in the APPENDICES for a summary of all quarantine requirements.
x The BOP utilizes three categories of QUARANTINE:
  h EXPOSURE: Close contacts of a suspected or confirmed case of COVID-19
  h INTAKE:
     x New admissions to a BOP facility
     x Inmates returning from the community to a BOP facility (e.g., an extended time in an
       emergency department or crowded waiting area; residing overnight in the community or
       alternative setting such as hospitalization, furlough, writ return, etc.)
  h RELEASE/TRANSFER:
     x Inmates being released back into the community (residential reentry center, home
       confinement, or full-term release)
     x Inmates being transferred to another BOP facility or correctional jurisdiction
x All BOP COVID-19 quarantine categories utilize a test-in/test-out strategy, with a quarantine
  duration of at least 14 days (the incubation period of the SARS-CoV2 virus).
x Exceptions to quarantine requirements:
  h Inmates previously diagnosed with COVID-19 do not need to be quarantined within 90 days of
     their initial symptom onset (for symptomatic cases) or their initial COVID-19 positive test (for
     asymptomatic cases) if they have met the current CDC release from isolation criteria.
  h Immediate releases from custody and in consultation with regional medical director because of
     statutory or judicial requirements. Refer to MODULE 6 for additional guidance for immediate
     releases.




                                                  57
          CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 58 of 150




TABLE 2. COMPARISON OF QUARANTINE TYPES IN THE BOP
  TYPE OF            ADMISSION              INTERVAL BETWEEN                 DISCHARGE               DOCUMENTATION
 QUARANTINE                               ADMISSION & DISCHARGE
 INTAKE         x SS/TC1               No interval medical          x SS/TC within 24           BEMR documentation
                x Testing (Abbott      rounds if no known             hours of discharge        of admission and
                  or commercial)2      contacts and no exposures      from quarantine           discharge SS/TC by HS
                                       or positive tests at intake. x Testing                   staff; ordering of test;
                                                                      (commercial lab)          test results.
 EXPOSURE                              SS/TC twice-daily is         x SS/TC within 24            BEMR documentation
                                       preferred. Once-daily is       hours of discharge         of admission and
                                       acceptable; consider           from quarantine            discharge SS/TC by HS
                                       when large numbers in        x Testing                    staff; ordering of test;
                                       quarantine or substantial      (commercial lab)           test results.
                                       staffing shortages.                                       Interval SS/TCs are
                                                                                                 documented in the
                                                                                                 flow sheet.
 RELEASE/                               No interval medical            x SS/TC within 24         BEMR documentation
 TRANSFER                               rounds required unless           hours of discharge of admission and
                                        inmate is in SHU.                from quarantine         discharge SS/TC by HS
                                                                       x Testing                 staff; ordering of test;
                                                                         (commercial lab for test results.
                                                                         most)3
 1 SS/TC = Symptom screen and temperature check; may be performed by Health Services (HS) staff or trained non-

   Health Services staff
 2 Abbott rapid tests are preferred when an inmate is symptomatic or when the expected turnaround time (TAT) for a

   commercial test is prolonged (e.g. > 7days).
 3 A commercial PCR lab test is preferred for most discharges from quarantine. Exceptions include: 1) BOP inmates

   transferring to another BOP facility may have an Abbott ID Now COVID-19 test if the commercial lab test TATs is
   expected to be greater than 7 days and if the inmate will be quarantined upon arrival at their gaining facility.
   2) Immediate releases in which there is insufficient time to obtain commercial lab test results, regardless of TATs.



1. ADMISSION TO QUARANTINE
x PPE: An inmate being moved to quarantine should wear a facial covering. Escorting staff in contact
  with the person should wear gloves, surgical mask, face shield or goggles, and a gown or coveralls.
x DURATION OF QUARANTINE is a minimum of 14 days.

2. HOUSING CONSIDERATIONS FOR QUARANTINE
 To reduce the risk of transmission while in quarantine, facilities should make every effort to
  quarantine inmates INDIVIDUALLY in cells with solid walls and doors. COHORTING should only be
  practiced if there are no viable options to house them individually.

 Different categories of quarantine (Intake, Exposure, and Release/Transfer) should be housed
 separately.
x COHORTING:
  h Inmates housed in a single or double cell who co-mingle (e.g. shower in a community bathroom,
    recreate as a group, etc.) are considered to be cohorted. To the extent possible, these groups




                                                           58
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 59 of 150



     should be limited in number (e.g., 10) and kept consistent with the same inmates throughout the
     duration of quarantine.
   h If an entire housing unit is being managed as an exposure quarantine due to contact with a case
     from the same housing unit, the entire housing unit may need to be treated as a cohort and
     quarantine in place.
   h If a cohort co-mingles with any other cohort the 14-day quarantine period must be reset for all
     groups.
   h If quarantined as a cohort, the 14-day quarantine period must be reset to zero if an inmate in the
     cohort becomes symptomatic or new inmates are added to the quarantine.
x PLACEMENT OF BEDS IN COHORTED QUARANTINE: As feasible, the beds/cots of inmates quarantined as a
  cohort should be placed at least 6 feet apart. Consider alternating head-to-foot sleeping positions, if
  feasible.
x QUARANTINING IN SINGLE CELLS: If quarantining in single cells is necessary (inmates are not cohorted),
  Psychology Services staff should be consulted to ensure inmates proposed for single celling are not
  particularly vulnerable individuals and/or to make recommendations.

HOUSING OPTIONS IN ORDER OF PREFERENCE
The CDC lists the following options for housing inmates in QUARANTINE, in order of preference from top
to bottom:
   h Separately, in single cells with solid walls and solid doors that close fully.
   h Separately, in single cells with solid walls, but without solid doors.
   h As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at
      least 6 feet of personal space assigned to each individual in all directions.
   h As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
      assigned to each individual in all directions, but without a solid door.
   h As a cohort, in single cells without solid walls or solid doors, preferably with an empty cell
      between occupied cells creating at least 6 feet of space between individuals.
   h As a cohort, in multi-person cells without solid walls or solid doors, preferably with an empty cell
      between occupied cells. Employ social distancing strategies.
   h As a cohort, in the individuals’ regularly assigned housing unit, but with no movement outside the
      unit. Employ social distancing strategies related to housing in the Prevention section above to
      maintain at least 6 feet of space between individuals. Place beds head-to-foot instead of head-to-
      head to create more space.
   h Safely transfer to another facility with capacity to quarantine.
       Transfer should be avoided due to the potential to introduce infection to another facility;
      proceed ONLY if no other options are available.
x HIGHER-RISK INMATES: Ideally, do NOT cohort individuals who are at higher risk of severe illness and
  mortality from COVID--19, including persons 65 and older or with certain co-occurring conditions.
   See the CDC’s guidance “People Who Are at Higher Risk for Severe Illness” at:
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
x MEDICAL REFERRAL CENTERS: At MRCs, the facility’s exposure quarantine area for COVID-19 should be in
  a separate area from the medical units (Nursing Care Center [NCC] units, ambulatory care units, etc.),
  whenever possible. MRC intake transfers that need to be quarantined on a medical unit due to care




                                                    59
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 60 of 150



   level for other medical conditions should be quarantined in a single room with solid walls and door,
   placed on droplet and standard transmission precautions, with full COVID-19 PPE worn by staff when
   entering the room. Donning and doffing PPE appropriately and practicing hand hygiene is critical. To
   the extent possible, staff interventions with the inmate in quarantine should be limited.

3. MONITORING AND DOCUMENTATION DURING QUARANTINE
x Each type of quarantine uses a test-in/test-out strategy.
x Refer to MODULE 6 regarding inmate movement and the timing of the test-in/ test-out quarantine
  strategy.
x On admission to and discharge from any type of quarantine, inmates in quarantine should have their
  COVID-19 symptoms, temperature screening, and testing results documented in the medical record.
  h The screening for COVID-19 includes symptoms, temperature, and a COVID-19 PCR test from a
     nasopharyngeal, mid-turbinate, or anterior nares swab.
  h Either POC testing (Abbott ID Now) or a commercial lab may be used for testing into quarantine.
  h Refer to MODULE 3 for guidance regarding testing of inmates in quarantine.
x It may be helpful to maintain a ROSTER of inmates who are in quarantine, including cell assignment,
  date of placement in quarantine, projected end date of quarantine, date of placement in that specific
  cell, cell mate or members of the cohort, and designated facility.
x INTAKE AND RELEASE/TRANSFER QUARANTINE: Daily COVID-19 symptom screens and temperature checks
  are not required routinely for intake and release/transfer quarantine.
x EXPOSURE QUARANTINE: Inmates in exposure quarantine should be screened at least once daily for
  COVID-19 symptoms, including a temperature reading. Twice-daily screening is preferred when
  feasible.
   Non-healthcare staff—trained to obtain temperatures and record yes or no answers to a symptom
     screen and documenting on a roster—can assist health services staff to complete daily screenings.
     Any positive screening is reported promptly to healthcare staff for further assessment, planning
     and intervention.
   h A physician or Advanced Practice Provider (APP) will be notified for any of the following: Inmates
     who become symptomatic or have a temperature (Mouth) ≥ 100.4˚F, (Ear) ≥ 101˚F, or (Forehead)
     ≥ 100˚F need to be isolated promptly. Upon assessment, the physician or APP should document
     assessment in the medical record.
   h Refer to the COVID-19 Coding Clinical Reference Guide in the APPENDICES for correct diagnosis
     codes.

5. OTHER QUARANTINE CONSIDERATIONS
QUARANTINE OF INMATES PREVIOUSLY DIAGNOSED WITH COVID-19
x Current evidence indicates that people who have recovered from COVID-19 can continue to shed
  detectable levels of virus for up to 90 days after illness onset. However, the virus levels are
  considerably lower than during illness and are in ranges that are unlikely to be contagious. Patients
  that have met release from isolation criteria are no longer considered infectious, even though they
  may continue to test positive for up to 90 days. If at least 90 days has passed from the onset of their
  initial illness or positive test, they should be managed as any other individual with no prior history of
  infection.




                                                    60
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 61 of 150




x Refer to MODULE 6 for guidance regarding intake and release/transfer for inmates previously
  diagnosed with COVID-19.

QUARANTINE ISSUES ASSOCIATED WITH COURT
A number of variables affect the risk of COVID-19 transmission during in-person court appearances
and will determine some of the specific management strategies that are needed at each location.
x When possible, inmates in any type of QUARANTINE should delay in-person court appearances until
  they are tested and COVID-19 negative at the end of quarantine. Telephone or VTC appearances are
  recommended alternatives.
x The U.S. Marshalls Service (USMS) takes responsibility for the inmate from the time they leave the
  BOP institution until their return. Each USMS district may have their own procedures. Individual
  courts may also have different COVID-19 prevention/mitigation procedures and requirements. The
  risk or likelihood of mixing with non-quarantined, non-BOP inmates while BOP inmates are with the
  USMS and the courts is essential to determining their risk of COVID-19 exposure.
x The frequency of an inmate’s court appearance and the number of inmates going to a court at any
  one time are also important factors to consider.
x It is recommended that each BOP detention center contact the USMS and the court to ascertain
  their COVID-19 mitigation procedures and consult with Regional Health Services staff on developing
  an individualized strategy. The following are general principles to follow:
   h BOP officials will request that BOP inmates be cohorted only with their own housing or
      quarantine cohort and not be mixed with inmates from other housing units or other institutions,
      or transported with inmates from other institutions to the extent possible while at court.
   h Upon return to the detention center, inmates should test-in/ test-out of a 14-day quarantine if
      they were exposed to other inmates from other housing units or locations (e.g., county jails).
   h Inmates who were not previously in quarantine prior to their court appearance, were outside of
      the institution for less than 24 hours, were not exposed to other inmates between departure and
      return to the facility and where proper precautions were maintained including use of face
      coverings, social distancing and PPE by transporting and court staff, may return to their housing
      unit upon return to their institution after being screened.
   h Testing an inmate immediately after a one-day court appearance would have little utility and is
      not recommended. However, an Abbott ID NOW test can be used before a court appearance on a
      case-by-case basis, especially if the test is required by the court.




                                                  61
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 62 of 150




MODULE 5. SURVEILLANCE

MODULE 5 TABLE OF CONTENTS
    SYNDROMIC SURVEILLANCE .......................................................................................................... 1
    CONTACT TRACING ..................................................................................................................... 2
    SURVEILLANCE TESTING ............................................................................................................... 2
    DATA SHARING TO ASSIST IN SURVEILLANCE ..................................................................................... 3

The purpose of COVID-19 surveillance is to monitor the current state of the pandemic. It involves
measuring epidemiological (disease-related) aspects of the pandemic in order to manage it
appropriately. -Public health surveillance is the ongoing systematic collection, analysis, and
interpretation of data, closely integrated with the timely dissemination of these data to those
responsible for preventing and controlling disease and injury.
x Surveillance is essential during a pandemic to assist in reducing SARS-COV-2 transmission. It should
  involve a combination of facility and community monitoring.
x Institutions should develop a SURVEILLANCE PLAN addressing SYNDROMIC SURVEILLANCE, CONTACT TRACING,
  and SURVEILLANCE TESTING, which are described below.


SYNDROMIC SURVEILLANCE
Syndromic surveillance includes the following:
x Clinician reporting on inmates presenting to sick call with acute respiratory complaints, fevers, and
  pneumonias. The BOP’s electronic surveillance dashboard can assist with monitoring of respiratory
  complaints.
x Reporting of staff not permitted entry to the institution upon COVID-19 screening
x Reporting on staff calling in sick related to COVID-19 symptoms.
x Clinician and laboratory reporting on the number of inmate and staff COVID-19 positive and negative
  cases.
x Reporting on inmate hospitalization and discharges
x Reporting on COVID-19 related deaths (inmates or staff)
x Community COVID-19 positive cases, hospitalizations, and death—including communities where staff
  members are known to live, visit, and commute




                                                                     62
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 63 of 150




CONTACT TRACING
Contact tracing can be a useful tool to help contain disease outbreaks. When deciding whether to
perform contact tracing, consider the following:
x Have a plan in place for how close contacts of individuals with COVID-19 will be managed, including
  quarantine or isolation, as appropriate. (Refer to MODULE 3 - Screening and Testing, and MODULE 4 -
  Inmate Isolation and Quarantine.)
x Contact tracing may be more feasible and effective in settings where incarcerated/detained
  individuals have LIMITED CONTACT with others (e.g., celled housing units)—compared to settings where
  close contact is frequent and relatively uncontrolled (e.g., open dormitory housing units).
x Contact tracing can be especially impactful in the following situations:
  h When there is a SMALL NUMBER OF INFECTED INDIVIDUALS (staff or inmate)—such as in a particular
    work unit or housing unit—aggressively tracing close contacts and separating them from the
    general population can help curb transmission before many others are exposed.
  h When the infected individual (staff or inmate) has had CLOSE CONTACT WITH INDIVIDUALS FROM OTHER
    HOUSING OR WORK UNITS, identifying close contacts can help prevent the infection from spreading
    throughout the entire facility.
  h When the infected individual (staff or inmate) has recently been in a COMMUNITY SETTING,
    identifying close contacts can help reduce transmission from the facility into the community.
x If there is a LARGE NUMBER OF INDIVIDUALS WITH COVID-19 in the facility, contact tracing may become
  difficult to manage:
  h When there is identified ongoing transmission in a specific area, formal contact tracing may not
      be indicated when new cases are identified.
  h Under such conditions, consider BROAD-BASED TESTING in order to identify infections and prevent
      further transmission. Decisions for expanded testing should be made in consultation with the
      Regional Infection Prevention and Control Officer (IPC) and Medical Director.


SURVEILLANCE TESTING
Congregate settings such as prisons are at high risk for SARS-CoV-2 transmission. SURVEILLANCE TESTING
assists in identifying asymptomatic or mildly symptomatic spread that may elude symptom-based
surveillance.
It is recommended that facilities develop a COVID-19 PCR SURVEILLANCE TESTING PLAN for inmates who are
at risk for increased exposure to SARS-CoV-2, including:
x Inmates admitted to long-term care units.
x Inmates on work details at high risk for contracting COVID-19 or transmitting it to others such as
  orderlies, sanitation workers, food service workers, town drivers, trash details, or UNICOR.
x Inmates returning from prolonged hospitalizations, writ returns, court appearances, furloughs, or any
  community activity.




                                                   63
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 64 of 150




DATA SHARING TO ASSIST IN SURVEILLANCE
x The COVID-19 pandemic has magnified the significance of a MULTIDISCIPLINARY APPROACH to managing
  the spread of SARS-CoV-2—requiring communication, collaboration, and data sharing within the
  facility and with the local health department.
x Utilize data sharing to disseminate information, assist in evidence-based clinical decisions, and
  expedite the deployment of resources needed to mitigate widespread transmission of SARS-CoV-2.
x Contact your local health department to ascertain reporting requirements and methods for sharing
  data. COVID-19 is a reportable disease and must be reported to civilian health authorities in
  accordance with individual state reporting requirements. The data systems listed below can assist in
  monitoring the current state of the COVID-19 pandemic.
  h BOP respiratory surveillance dashboard
  h BOP COVID-19 dashboard
  h BOP public website
  h Community, local, and state COVID-19 dashboards.

 If there are any questions related to what data may be shared with the local health department,
  contact your Regional IPC.




                                                  64
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 65 of 150




MODULE 6. INMATE MOVEMENT

WHAT’S NEW
x SECTION I. IN-PERSON COURT APPEARANCES added
x Clarification: If any inmate in a release or transfer quarantine cohort tests positive, the quarantine
  period must be restarted for all inmates in that cohort.




                                                    65
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 66 of 150




MODULE 6 TABLE OF CONTENTS
    A. DEFINITIONS.........................................................................................................................2
    B. PLANNING FOR INMATE MOVEMENT ..........................................................................................2
    C. TRANSPORTATION CONSIDERATIONS ..........................................................................................3
    D. DOCUMENTATION .................................................................................................................4
    E. INTAKES...............................................................................................................................4
    F. INTRA-SYSTEM TRANSFERS, TRANSFERS OUT OF BOP CUSTODY, AND RELEASES ................................... 5
    G. HOLDOVER SITES/BUS HUBS ....................................................................................................6
    H. MEDICAL TRANSFERS TO MRCS ................................................................................................7
    I. IN-PERSON COURT APPEARANCES ...............................................................................................9
    J. INFECTION CONTROL GUIDANCE FOR VEHICLE TRANSPORTATION OF INMATES ....................................... 9

A. DEFINITIONS
x BOP GROUP: Includes inmates who have completed the full pre-release/transfer, test-in/test-out
  quarantine prior to their transfer within the BOP.
x NON-BOP GROUP: Includes inmates from other agencies or correctional jurisdictions and who have
  not undergone a full test-in/test-out quarantine.
x NEW INTAKES: Includes new commitments, voluntary surrenders, writ returns, and any inmate
  brought to a BOP facility by the U.S. Marshals Service, Justice Prisoner and Alien Transportation
  Service, Customs and Border Patrol, or Immigration and Customs Enforcement.
x QUARANTINE: In the context of COVID-19, refers to separating (in an individual room or cohorting in a
  unit) asymptomatic persons who may have been exposed to the virus to (1) observe them for
  symptoms and signs of the illness during the INCUBATION PERIOD and (2) keep them apart from other
  incarcerated individuals. 
  h The BOP utilizes THREE CATEGORIES OF QUARANTINE – exposure, intake, and release/transfer
  h All BOP COVID-19 quarantine categories utilize a test-in/test-out strategy.
x MEDICAL ISOLATION: Confining individuals with suspected (displaying symptoms) or confirmed (based
  on a positive point of care [POC] or commercial laboratory test) COVID-19 infection, either to single
  rooms or by COHORTING them with other viral infection patients.
   Refer to MODULE 4 for additional guidance on COVID-19 pandemic-related QUARANTINE and MEDICAL
     ISOLATION.


B. PLANNING FOR INMATE MOVEMENT
Advanced and coordinated planning is required when transferring inmates to other BOP locations or
other correctional jurisdictions, or when releasing inmates from BOP Custody. Collaboration and
coordination among departments, institutions, and regions is necessary to reduce the risk of COVID-19
exposure and transmission during inmate movement. Planning for inmate movement should be
coordinated from the beginning with local Executive Staff, Case Management Coordinators (CMC), Unit
Team, and Health Services staff—from all the institutions involved—in setting transfer dates and
ensuring that all aspects of the transfer process are carried out efficiently. Coordination with other




                                                                      66
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 67 of 150



agencies (e.g., U.S. Marshals Service, Immigration and Customs Enforcement), as well as local or state
health authorities, may also be necessary.
x Whenever possible, inmate move planning should occur enough in advance to allow for a full test-in,
  14-day quarantine, and test-out after 14 days with turnaround time for test results (this may require
  approximately 21 days of advanced planning).
x An inmate who is currently in COVID-19 medical isolation, or meets the criteria for isolation, should
  NOT be transferred or released from BOP custody unless absolutely necessary (e.g., immediate
  release, completion of a sentence).
x PPE appropriate for each setting (testing, transportation, etc.) should be worn by staff in accordance
  with established procedures. (See MODULE 2.)

C. TRANSPORTATION CONSIDERATIONS
Movement of inmates can be a simple, short-distance transfer—or a complex, multi-day, multi-
institution process. The risk of COVID-19 exposure and transmission increases as the complexity of the
move increases.
Normal transport routes and schedules need to be reviewed and reconsidered during a pandemic.
Inmate movement should be coordinated in a manner that considers the following:
x Even a DIRECT MOVEMENT from one BOP facility to another is not without some degree of risk due to
  the characteristics and communicability of COVID-19.
x MOVEMENT VARIABLES that increase the risk of COVID-19 exposure and transmission should be avoided
  whenever possible, including: multiple stops, introduction of multiple staff, and mixing together of
  inmates from other BOP facilities or other correctional jurisdictions.
x To the extent possible, manifests should be generated that allow for appropriate SOCIAL DISTANCING
  during transport (e.g., loading a bus/plane at 50% capacity).
x DIRECT TRAVEL OR MINIMAL STOPS/HOLDOVERS should be arranged whenever possible (e.g., consider
  institutions meeting at a halfway point to pick-up inmates, rather than having multiple stops and
  holdovers).
x Minimize the amount of time inmates are held in HOLDOVER; the longer an inmate spends in transit,
  the greater the risk for exposure to the virus. The frequency of certain drop offs/pick-ups may need
  to be increased to minimize holdovers.
x Avoid mixing inmate groups (BOP and NON-BOP) as much as possible:
  h Maximize runs with BOP GROUPS only.
  h Make every effort to coordinate runs for NON-BOP GROUPS separately.
x Ideally, any non-BOP transfer group should be tested for COVID-19 prior to transport. However,
  this is often not possible or verifiable. All NON-BOP GROUP inmates must have a temperature check
  and symptom screen immediately prior to transport.
   Anyone with a known positive COVID-19 test or who has fever or symptoms will not be admitted
      on the transport.




                                                   67
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 68 of 150




D. DOCUMENTATION
x It can be useful to maintain a COVID-19-related roster of inmates to facilitate management of
  release/transfer. Helpful data points include cell assignment, start date of quarantine or medical
  isolation, projected end date of quarantine or isolation, date of placement in that cell, cell mate or
  members of a cohort, testing dates, type of test (Point of Care [POC] or commercial), test results and
  designated facility.
x The BEMR Exit Summary/transfer paperwork should be provided to the bus LT/USMS to verify that
  required screening/testing has been completed.
x Documentation on the BEMR exit summary/transfer paperwork (e.g., In-Transit Form) needs to
  include:
  h Quarantine start date, results of the symptom screen and temperature check.
  h COVID-19 test date and result upon entry to quarantine.
  h COVID-19 test date, type of test used and negative results after at least 14 days of quarantine.
  h A temperature and symptom screen within 24 hours of the inmate’s release or transfer.
  h For inmates who have a history of COVID-19 illness and are recovered and ready to release or
     transfer: Exit summary/clinical notes should include the inmate’s most recent COVID-19 history
     (e.g., date of onset/diagnosis, date of initial positive COVID-19 test, date and criteria used for
     release from isolation, and any complications or sequelae from the illness).

E. INTAKES
PRIOR TO ENTERING THE INSTITUTION, OR IN R&D: All new intakes to an institution, including voluntary
surrenders, BOP-to-BOP transfers, or transfers from outside the BOP system will be screened by medical
staff for COVID-19—including a symptom screen, a temperature check, and an approved viral PCR test
(either an Abbott ID NOW point-of-care [POC] test or a commercial PCR test) performed on a sample
obtained from a nasopharyngeal, mid-turbinate, or anterior nares swab.
x Inmates who arrive symptomatic AND/OR test positive will be placed in MEDICAL ISOLATION.
x Inmates who arrive asymptomatic AND test negative will be placed in QUARANTINE.
  h If inmates become symptomatic during quarantine, they should be re-tested (Abbott or
     commercial) and placed in MEDICAL ISOLATION immediately.
  h If inmates remain asymptomatic, they remain in QUARANTINE for at least 14 days. They are then
     tested out of quarantine with a COMMERCIAL PCR TEST at 14 days or after; if the test is negative, the
     inmate can be released to the general population. If the test is positive, they should be placed in
     MEDICAL ISOLATION immediately.

 Refer to MODULES 3 AND 4 for additional information regarding screening, testing, and medical
  isolation and quarantine of inmates.




                                                   68
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 69 of 150




F. INTRA-SYSTEM TRANSFERS, TRANSFERS OUT OF BOP CUSTODY, AND RELEASES
All inmates who are transferring between facilities, to other correctional jurisdictions, or releasing
from BOP custody, will be managed in one of the following three categories, which are discussed
below:
1. Inmates with no prior history of COVID-19.
2. Inmates previously diagnosed with COVID-19 who have since recovered, and have met the current
   criteria for release from isolation (see MODULE 4).
3. Immediate releases.
 Consultation with the Regional Medical Director, Regional Health Services Administrator, and
  Regional Infection Prevention Consultant is recommended for management of inmates who are not in
  one of these three categories.

1. TRANSFER OR RELEASE OF INMATES WITH NO PRIOR HISTORY OF COVID-19
x Prior to transfer, these inmates should be tested with an approved test (either an Abbott ID Now
  POC test or commercial send out lab test) and, if negative, and be placed in RELEASE/TRANSFER
  QUARANTINE and housed separately from inmates in EXPOSURE OR INTAKE QUARANTINE. See MODULES 3
  AND 4 for testing procedures and more information on quarantine and medical isolation.
x Inmates will remain in quarantine for a minimum of 14 days. They may be tested out of quarantine
   on Day 14 with a commercial PCR lab test (or an Abbott ID NOW test in circumstance outlined
   below).
 If any inmate in a release or transfer quarantine cohort tests positive, the quarantine period must be
   restarted for all inmates in that cohort.
x Movement is preferred within five days of receiving the negative COVID-19 test result, regardless of
  the mode of travel (by ground or air). When this five-day window for movement cannot be achieved,
  the time frame for movement may be expanded to within 14 days of receiving the negative COVID-19
  test result, as long as quarantine conditions are maintained for the entire time.
  h A symptom screen and temperature check needs to be performed within 24 hours prior to
     departure from the facility.
  h Documentation of the symptom screen, temperature, and entry and exit date test results must be
     included in the exit summary/transfer paperwork. (See Documentation above.)
  h Inmate movement that needs to occur more than 14 days after receipt of a negative test result
     should be discussed with regional health services staff.
  h The Abbott ID NOW PCR test may be used for immediate releases and for transfers to other BOP
     facilities if commercial lab test result turnaround times are expected to be more than 7 days.
     Refer to MODULE 3 for additional guidance.

2. TRANSFER OR RELEASE OF INMATES WITH A HISTORY OF COVID-19 INFECTION
x WITHIN 90 DAYS OF INITIAL SYMPTOM-ONSET OR POSITIVE TEST: Inmates with a history of COVID-19
  infection who have met criteria for release from medical isolation do not need to be placed in
  quarantine and should not be tested within 90 days of their initial symptom onset (for symptomatic
  cases) or initial positive COVID-19 test (for asymptomatic cases).




                                                   69
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 70 of 150




x MORE THAN 90 DAYS SINCE INITIAL SYMPTOM-ONSET OR POSITIVE TEST: Inmates who have met criteria for
  release from medical isolation and are more than 90 days from their initial symptom onset (for
  symptomatic cases) or initial positive COVID-19 test (for asymptomatic cases) are managed like
  inmates who have not had COVID-19 (see #1 above).
x CONTINUED NEED FOR MEDICAL ISOLATION: Inmates with active COVID-19 who continue to require
  isolation should not be released or transferred unless absolutely necessary (e.g., immediate release,
  completion of sentence). Special precautions and coordination are necessary for such cases,
  including use of appropriate PPE, source control, and notification of appropriate civilian health
  authorities or the receiving correctional jurisdictions.
 For the above scenarios, institutions will complete the Documentation requirements outlined above.
  Notification should be made to the receiving facility, jurisdiction, or local health authorities of the
  transfer.

3. IMMEDIATE RELEASES
The following actions should be taken when an inmate being released cannot be managed as
described above under #1 and #2 because of statutory or judicial requirements.
x A symptom screen, temperature check, and rapid POC test (Abbott ID Now) should be performed on
  the day of departure and documented in the electronic health record, exit summary, and/or transfer
  paperwork. (See Documentation above.)
x The local health authorities in the receiving locality should be notified, and the travel arrangements
  coordinated with them, if necessary (e.g., if quarantine or isolation conditions are required during
  transportation or upon their arrival).
x The inmate should wear a face covering when departing the facility and while in route to their
  destination.
 Due to the ongoing changes to guidelines for home confinement, readers are referred to the most
  recent guidance from Reentry Services Division regarding release to home confinement.

G. HOLDOVER SITES/BUS HUBS
                                                KEY POINTS
      x At no time should inmates in BOP GROUPS be mixed with NON-BOP GROUPS
      x After reaching their designated facility, all new intakes must complete the test-in/test-out
        INTAKE QUARANTINE.


x HOLDOVER QUARANTINE AREAS: Holdover sites and bus hubs should designate specific holdover
  quarantine areas in advance, in numbers commensurate with anticipated levels and frequency of
  incoming inmates.
x BRIEF HOLDOVERS FOR BOP GROUPS: For BOP GROUP transfers that have NOT mixed with NON-BOP
  GROUPS and require a brief holdover, the BOP groups may be placed into a holdover unit setting
  without a test-in/test-out process. They do not need to complete a full 14-day quarantine PRIOR
  to moving on to their next destination.




                                                   70
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 71 of 150



   h This BRIEF HOLDOVER GROUP should be housed separately from other inmates at the
     Holdover/Bus Hub institution, including from new intake, post-exposure, and prior-to-
     release/transfer quarantine groups.
   h If necessary, multiple BOP BRIEF HOLDOVER GROUPS originating from different BOP facilities may
     be housed together.
   h AFTER THE BRIEF HOLDOVER: The BOP-group is moved to their designated facility (ies). BOP groups
     can move together, but they should not mix with non-BOP groups in transit to their destination
     facilities.
   h On arrival to their destination institution, these groups must complete an INTAKE QUARANTINE for
     14 days as an intake group, with a test-in and test-out strategy.
x PROLONGED HOLDOVERS: Inmates that are expected to be housed at a holdover site/bus hub/detention
  center for a prolonged period of time (i.e., several months) will complete an INTAKE QUARANTINE and
  be released to the general population upon meeting criteria for release from quarantine.
  h After release to the general population, inmates must complete a new RELEASE/TRANSFER
     QUARANTINE prior to leaving.
x NON-BOP GROUPS: If a holdover site/bus hub OFTEN receives NON-BOP GROUPS, the facility should
  consider having designated quarantine/isolation units for these non-BOP groups and manage them
  as new intakes with screening, quarantine, and testing (as recommended in MODULES 3 AND 4).
   The non-BOP group should NOT be mixed with the BOP-only holdover groups.
  h Once a NON-BOP GROUP has undergone a full test in/ out of quarantine at the Holdover site, they
     can be considered a BOP-GROUP
  h Inmates who complete a quarantine at the holdover site and are expected to transfer within a
     reasonable period of time (i.e., 30–45 days), should remain in quarantine until their transfer date
     and then test out of quarantine with a COVID-19 PCR test within 14 days of their transfer date.
  h Inmates who complete an INTAKE QUARANTINE at the holdover site and are expected to remain for a
     prolonged period of time may be released to a general population unit. After release to the
     general population, inmates must complete a new RELEASE/TRANSFER QUARANTINE prior to leaving.
x MIXED GROUPS: If a holdover site/bus hub receives a mixed group of BOP and NON-BOP GROUPS, or a
  BOP group that has PREVIOUSLY MIXED with a Non-BOP group, they must now ALL be managed as a
  NON-BOP GROUP at the holdover site—with screening, 14-day intake quarantine, and testing prior to
  transfer (as outlined in MODULES 3 AND 4).
x MEDICAL ISOLATION: Inmates in any group who are SYMPTOMATIC for COVID-19 and/or TEST POSITIVE
  must be placed in medical isolation, and can be released after meeting the criteria outlined in
  MODULE 4.

H. MEDICAL TRANSFERS TO MRCS
EMERGENCY DESIGNATIONS
Upon receipt of emergency designation approval by the Office of Medical Designations and Transport
(OMDT) at the sending facility, the patient should be COVID-19 tested into RELEASE/TRANSFER QUARANTINE
at the sending facility.
x IF TEST-IN IS POSITIVE: The patient should be placed in MEDICAL ISOLATION. The sending institution and
  the receiving MRC should discuss the specifics of the case; they should determine the most




                                                    71
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 72 of 150



   appropriate course of action regarding transfer, including acuity of the patient’s medical condition
   and appropriateness of transfer in light of the patient’s COVID-19 status. However, there may be rare
   instances where the nature and acuity of the patient’s medical condition necessitates a more
   expeditious transfer. These cases should be discussed among the sending institution, the receiving
   MRC, and the Chief of Health Programs.
x IF TEST-IN IS NEGATIVE: The patient will complete the RELEASE/TRANSFER QUARANTINE as specified above
  under Transfer or Release of Inmates with No Prior History of COVID-19. See also Other
  Considerations for Medical Transfers below.

ROUTINE URGENT DESIGNATIONS
x Since ROUTINE URGENT designations may take a longer period from date of designation approval to
  actual transfer date, designated patients may generally await transfer in their current housing unit.
x When the date of transfer is provided by the MRC, the patient should undergo the release/transfer
  quarantine procedure as outlined above for intra-system transfers.

OTHER CONSIDERATIONS FOR MEDICAL TRANSFERS
x HOSPITALIZED PATIENTS AND THOSE IN LTC: There are times when the patient awaiting transfer is being
  managed at an outside hospital or long-term care facility (LTC), so that quarantine within the BOP
  institution prior to transfer is not possible. In these circumstances, the patient may be transferred
  without the formal quarantine, but should be tested for COVID-19 with a commercial viral PCR lab
  test—and test negative—prior to transfer.
x SPECIALIZED NEEDS: In some instances, due to the medical condition and/or needs of the patient,
  placement in quarantine may pose a challenge (e.g., need for assistance with ADLs, wound care).
  Unique solutions may need to be developed to appropriately accommodate the patient’s needs.
  Considerations may include: temporary placement at an LTC facility, housing patient in quarantine
  with other pre-release/transfer quarantine group inmate(s) that may assist with minor needs, or a
  designated inmate companion.
  In the case of a DESIGNATED INMATE COMPANION, the companion would need to test negative just prior
  to the TRANSFER QUARANTINE period with either an Abbot POC or a commercial lab test. The
  companion will house with the patient for the duration of the pre-transfer quarantine period until
  the patient transfers. Since the companion is not expected to be transferred, they do not need to
  undergo the temperature and symptoms screening process or a COVID-19 test at the end of the
  transfer quarantine period to return to general population.
   However, if the patient whom the companion is assisting or housing with becomes symptomatic or
      tests positive, the companion is considered a CLOSE CONTACT and must test-in/test-out of an
      EXPOSURE QUARANTINE.




                                                   72
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 73 of 150




I. IN-PERSON COURT APPEARANCES
Court appearances are important aspects of the U.S. criminal justice system, but create potential risks
for COVID-19 transmission from close interactions that may occur. Refer to MODULE 6 – INMATE ISOLATION
& QUARANTINE for specific recommendations regarding court appearances during quarantine and
isolation.
x Inmates in COVID MEDICAL ISOLATION should not have in-person court appearances unless absolutely
  necessary. Having the inmate appear via telephone hearing should be strongly considered. A video
  teleconference (VTC), if accessible, can also be used as an alternative.
x Inmates in COVID QUARANTINE should delay in-person court appearances until they are COVID-tested
  at the end of quarantine. Telephone or VTC appearances are recommended alternatives. In general,
  testing an inmate immediately before or after a legal visit would have little utility and is not
  recommended. However, an Abbott ID NOW test can be used on a case-by-case basis, especially if
  the test is required by the court.
x Inmates should wear face coverings and perform hand hygiene just before departure and upon
  return to the institution.

J. INFECTION CONTROL GUIDANCE FOR VEHICLE TRANSPORTATION OF INMATES
 See MODULE 2 for more details on the use of PPE. See MODULE 1 for more information about hand
  hygiene, social distancing, and cleaning and disinfection.

1. PPE for BOP GROUPS cleared through pre-release/transfer quarantine:
x INMATES: Face coverings
x STAFF: Face coverings and gloves

2. Additional measures for these circumstances:
x Inmates with sign/symptoms of COVID-19 or a positive test, without completion of medical isolation
x Non-BOP or mixed groups, where infection has not been ruled out
   VEHICLE SET-UP PRIOR TO TRANSPORT
   h Place vehicle indoor fan on FRESH, and NOT re-circulation mode.
   h Set fan to HIGH.
   h Driver side-window should be rolled down to the furthest extent possible and rear/side windows
      on both sides of the vehicle should be propped opened (weather permitting).
   h When the vehicle being used is a Bus: Open the hatch on the ceiling of the vehicle.
   h Place portable fan on the front dash of vehicle, in-front of the driver and have it on its highest
      setting during the trip.
   INMATE SOURCE CONTROL
   h Facial coverings.

   PPE FOR DRIVER AND OFFICER
   h N95, eye protection, and gloves.
   h Add gown when in direct contact with inmate, securing restraints, and helping inmates into
      vehicle.
   h Prior to entering cab of vehicle, remove and discard gloves and gown and perform hand hygiene.




                                                    73
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 74 of 150



h Officer in contact with inmate(s) puts on new gown and gloves before helping inmates disembark
   from vehicle.
INMATES BOARDING THE VEHICLE
h Place inmates 6 feet apart (fill every other seat) and stagger seating when possible.
h Fill bus starting from the back to maximize distance of the nearest inmate from the driver.

AFTER THE END OF TRANSPORT
h Open all the windows and doors to air-out the vehicle for 1 hour.
h Clean and sanitize the vehicle:
   x PPE: Gloves, gown, surgical mask, and eye protection while cleaning.
   x Use a hospital grade disinfectant (EPA Schedule N) to clean




                                               74
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 75 of 150




MODULE 7. NON-COVID ROUTINE MEDICAL & DENTAL SERVICES

MODULE 7 TABLE OF CONTENTS
    A. ROUTINE HEALTH CARE DELIVERY DURING THE COVID-19 PANDEMIC ............................................... 1
    B. CHRONIC CARE...................................................................................................................... 2
    C. SICK CALL............................................................................................................................. 2
    D. AEROSOL GENERATING PROCEDURES (AGPS) .............................................................................. 2
    E. DIRECTLY OBSERVED THERAPY .................................................................................................. 4
    F. RESPONSE TO EMERGENCIES ..................................................................................................... 4
    G. INFLUENZA VACCINATIONS ...................................................................................................... 5
    H. OUTSIDE MEDICAL AND DENTAL CONSULTATIONS ......................................................................... 5
    I. DENTAL SERVICES DELIVERY CONSIDERATIONS ............................................................................... 7


A. ROUTINE HEALTH CARE DELIVERY DURING THE COVID-19 PANDEMIC
Many aspects of routine health care delivery may become disrupted during the COVID-19 pandemic.
Each facility should develop a plan of action that addresses health care delivery during the pandemic,
based on the degree of disruption to the Health Services Unit (HSU) and the institution as a whole.
 See MODULE 1, INFECTION PREVENTION AND CONTROL MEASURES, for more information on hand hygiene,
  social distancing, cleaning and disinfection, cloth face coverings, and supply management.
 See MODULE 2, for more information on PERSONAL PROTECTIVE EQUIPMENT (PPE).

x When there is known COVID-19 transmission within a facility and moderate to severe disruptions
  of normal operations: In consultation with the Regional Medical Director, it is recommended that
  health care services be limited to urgent health care needs and that routine services be postponed. 
   Refer to the APPENDICES for “Prioritization of Health Care Services Based on Degree of Disruption to
     Normal Operations.”
x PPE use when delivering health care to an inmate NOT suspected of COVID-19: See MODULE 2,
  Table 1. 
x Cloth face coverings for inmates: All inmates in the HSU should wear a cloth face covering at all
  times except when physical examination requires access to the mouth/nose.
x Waiting area: Chairs should be at least 6 feet apart.
x Staggered appointments: Limit the number of persons in the HSU to promote social distancing.
  Consider grouping persons to be evaluated by housing unit.
x Signage: Post signage within the HSU to emphasize important behavior (distancing, respiratory
  etiquette, wearing of face coverings, hand hygiene).
   Posters are available from the CDC at: https://www.cdc.gov/coronavirus/2019-
     ncov/communication/toolkits/shared-congregate-housing.html
x Increase frequency of cleaning and disinfection on the health services unit: See the section on
  Environmental Cleaning and Disinfection in MODULE 1, and post a schedule in the HSU.




                                                                       75
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 76 of 150




B. CHRONIC CARE
Prioritize CHRONIC CARE evaluations during the COVID-19 pandemic to focus on the identification and
monitoring of inmates with poorly controlled conditions, who are pregnant, or who are at risk for more
severe COVID-19 illness such as the following:
x People age 50 years and older
x People admitted to a nursing care unit or long-term care facility
x Other high-risk individuals, including:
  h People with chronic lung disease or moderate to severe asthma
  h People who have heart disease with complications
  h People who are immunocompromised, including those receiving cancer treatment
  h People of any age with underlying medical conditions such as severe obesity (BMI ≥ 40), diabetes,
     renal failure, or liver disease, particularly if not well-controlled


C. SICK CALL
x Inmates should have continued access to health care during a pandemic. Triage inmates based on
  medical acuity, as outlined in the PATIENT CARE PROGRAM STATEMENT 6031.04, with a focus on
  evaluating the acutely ill and scheduling appointments for those requesting routine medical care.
x Priority should be given to those with COVID-like symptoms or urgent medical conditions. Inmates
  who come to sick call with respiratory symptoms should immediately be placed in a separate room
  and directed to wear a mask, if not already doing so, and perform hand hygiene. Suspend co-pays for
  inmates seeking medical evaluation for complaints of fever or respiratory symptoms.
   Refer to the APPENDICES for “Triage of Certain Medical and Mental Health Conditions During
     COVID-19 Disruptions.”
x Consider alternate methods of running sick call so that the waiting room is not crowded with
  inmates waiting to be triaged:
  h Organize sick call by housing unit.
  h Consider transitioning to an electronic sick call process only.
  h Scheduling “routine” sick call for issues other than acute illness (requests for medication renewal,
     medical idle, issuing of supplies, etc.) at a different time.


D. AEROSOL-GENERATING PROCEDURES (AGPS)
Strong consideration must be taken to minimize as much as medically possible the use of AGPs to
mitigate the risk of COVID-19 transmission. Among the AGPs that may be utilized within a BOP
institution are nebulizer treatments, continuous positive airway pressure (CPAP), bi-level positive airway
pressure (BiPAP), and pulmonary function testing (PFT). Institutions should retrieve a report from BEMR
identifying inmates who have been issued a nebulizer or CPAP machine and follow the
recommendations below.




                                                   76
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 77 of 150




NEBULIZER TREATMENTS
x To the maximum extent possible, the use of a metered dose inhaler (MDI) should be used instead
  of a nebulizer. Even in the acute setting, the use of an MDI with a spacer has been shown to be at
  least as effective as a nebulizer when used correctly.
   Be aware that it may be necessary to use more doses per event, or more frequent dosing than the
     baseline prescription for the medication.
x If a nebulizer MUST be used:
  h Administer the treatment in an airborne infection isolation (AII) room when possible. If an AII
      room is not available, use a single room with solid walls and a solid door.
  h Attach an in-line viral filter (e.g., Airlife 001851) at the end of the 6-inch flex tube that extends
      from the nebulizer kit.
  h Minimize the number of staff involved in administering the nebulizer, and the amount of time the
      staff spends in the room.
  h When in the room, staff should use appropriate PPE (refer to MODULE 2).
  h The room and equipment must be disinfected when finished (refer to the section on
      Environmental Cleaning and Disinfection in MODULE 1).

CPAP/BIPAP
 As of the writing of this guidance, there are no special or increased cleaning recommendations for
  CPAP/BiPAP equipment or machines. Patients should be reminded to perform their usual regularly
  scheduled daily and weekly cleaning regimens as recommended by the equipment manufacturers.
Most patients who use a CPAP machine do so for sleep apnea. In many of these cases, it may be
reasonable to consider that the RISKS OF AEROSOLIZATION of the SARS CoV-2 virus (leading to transmission)
outweigh the risks of the short-term discontinuation of CPAP use during the pandemic.
MILD TO MODERATE SLEEP APNEA
In cases where CPAP is used for mild to moderate sleep apnea with no significant co-morbidities, the
CPAP machines should be retrieved from the patient until the risks of COVID-19 transmission at the
institution have abated.
SEVERE SLEEP APNEA WITH CO-MORBIDITIES
In patients with severe sleep apnea with co-morbidities—such as morbid obesity, pulmonary
hypertension, cardiomyopathy, etc.—even the temporary discontinuation of BiPAP or CPAP may
constitute a higher risk. When the decision is made to allow the patient to continue using CPAP/BiPAP,
the following procedures should be considered to mitigate the spread of COVID-19:
 It is highly recommended that these patients should be tested for COVID-19.
x Patients that TEST POSITIVE should be placed in ISOLATION and a contact investigation should be
  performed. Any identified close contacts, as well as inmates bunking nearby, should be tested for
  COVID- 19, have a symptom screen and temperature check, and be placed in quarantine or isolation
  as indicated.
x For patients that TEST NEGATIVE, the following HOUSING ADJUSTMENTS (listed in order of preference)
  should be made as feasible:
  h CPAP wearers should be single-celled in a room with solid walls and a solid door that closes.
      x The door should be closed when BiPAP or CPAP is in use.




                                                   77
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 78 of 150




      x When in the room, and CPAP/BiPAP are in use, staff should use appropriate PPE: N95 mask,
        face shield or eye protection, gown, and gloves. (See MODULE 2 for proper use of PPE.)
      x A CPAP/BiPAP sign should be posted on the door to alert staff to the PPE required for entering
        the room. (Refer to the APPENDICES for the sign.)
      x Minimize the number of staff and the amount of time spent in rooms when CPAP/BiPAP are in
        use.
      x Room and equipment must be disinfected prior to a new patient occupying a room previously
        used by a CPAP/BiPAP user.
     x If single cells are limited, prioritize use of these rooms to patients under quarantine.
   h Cohort CPAP/BiPAP wearers to one area of a unit in a lower bunk.
   h House CPAP/BiPAP wearers maximally distanced from others.

SET-UP AND USE OF CPAP/BIPAP
x CPAP/BiPAP must be set up and used with a full-face, non-vented CPAP mask with an in-line viral
  filter attached to the intake and exhalation ports. The viral filters should be changed daily. (See the
  APPENDICES for a set-up diagram.)
x If the recommended setup is not readily obtainable, the humidifier chamber should be removed
  from the device, when possible, or the device be used without humidification.

SUPPLEMENTAL OXYGEN
x Within BOP institutions, the use of supplemental oxygen is typically LOW FLOW via the use of nasal
  cannula. This is NOT considered to be an AGP and should NOT require specific precautions.
x Use of HIGH FLOW OXYGEN, HUMIDIFIED TRACH MASKS, or NON-REBREATHERS do involve AGPs and their use
  should be performed with the same precautions and measures described above for CPAP/ BiPAP use.

PULMONARY FUNCTION TESTING (PFT)/PEAK FLOWS
The performance of PFTs and peak flow testing are generally considered NOT NECESSARY in the acute
setting and should be deferred until concerns of the pandemic have abated.


E. DIRECTLY OBSERVED THERAPY
x When feasible, administer medications by unit or cell to encourage social distancing and to reduce
  risk of exposure.
x Reduce staff exposure at insulin line by encouraging inmate self-injection of insulin when feasible.
  When inmates cannot inject themselves, advise employees to change gloves between each patient
  and wear appropriate PPE (see MODULE 2).


F. RESPONSE TO EMERGENCIES
x ADDITIONAL PPE: In addition to the PPE normally required for emergency response, staff should
  prepare to respond to emergencies with a SURGICAL MASK AND EYE PROTECTION, in the event that a
  patient requiring an emergency response is infected with COVID-19.
x FOR CPR: Staff performing CPR on a suspected or confirmed COVID-19 case should wear an
  N95 RESPIRATOR AND GOGGLES, and use a bag-valve-mask (e.g. an AMBU®-BAG) for breaths.




                                                    78
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 79 of 150



    It is reasonable for staff to start with compressions-only CPR until health services staff arrive with
     an Ambu®-bag.
x Place PPE in areas where staff can easily access it for emergencies:
  h Add “PPE to-go” bags (4 pairs of gloves, masks, gowns, N-95s, eye wear, 1 Ambu® bag) to
     emergency bags and response kits and carts.
  h Add PPE to areas where AED is housed.


G. INFLUENZA VACCINATIONS
Upon availability of the 2020–2021 influenza vaccine, all staff and inmates should be encouraged to
accept the vaccine.
x Influenza vaccine is recommended for all persons who do not have contraindications during the
  2020-2021 influenza season
x Please contact your Regional Chief Pharmacist for any questions regarding supplies of vaccine.
x Please see the CDC Vaccination Guidance During a Pandemic for additional information vaccinating
  those with COVID-19, available at: https://www.cdc.gov/vaccines/pandemic-guidance/index.html.
x During the flu season it may be difficult to discern between symptoms of influenza and COVID-19
  necessitating testing for both. The BOP has approved rapid testing for influenza. Facilities can utilize
  commercial Quest rapid testing, public department of health assistance for flu testing or the Abbott
  ID Now.
   Additional guidance regarding obtaining influenza testing supplies for the Abbott ID NOW
  machines and procedures for testing of inmates will be forthcoming in future versions of this module.


H. OUTSIDE MEDICAL AND DENTAL CONSULTATIONS
An important area of consideration is the risk of exposure to COVID-19, as well as other concerns,
posed by the medical and dental trips that are typically required on a daily basis at BOP institutions
nationwide. These trips present a potential point of higher risk of exposure of staff and inmates to the
COVID-19 illness at local hospitals and health centers. They may also require significant staffing
resources, particularly for escorts, at a time when staffing levels may be low as a result of COVID-19. In
addition, local hospitals and clinics may be limiting their own operating hours and procedures, making
these community health resources difficult to access.
x Staff responsible for scheduling and coordinating outside consultations should maintain regular
  COMMUNICATION with outside providers to ensure health services and escort staff are complying with
  guidance from provider offices and hospitals.
x Leverage TELEHEALTH modalities when possible.
x Consider POSTPONING OR RESCHEDULING non-urgent consultations (see discussion of CONSIDERATIONS
  below).




                                                    79
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 80 of 150




CONSIDERATIONS IN DECIDING TO POSTPONE OR RESCHEDULE CONSULTATIONS
The decision to POSTPONE OR RESCHEDULE medical care in the community is considered an important and
necessary response to this national emergency and is NOT made lightly. This decision is affected by
several variables, including the category and urgency of the care, the safety and health of inmates and
staff, and good clinical judgment.
x Care for ACUTE, EMERGENT, OR URGENT CONDITIONS is medically necessary and should NOT be postponed
  or rescheduled.
  h MEDICAL examples include, but are not limited to, myocardial infarction, hemorrhage, stroke,
      severe trauma, etc.
  h DENTAL examples include, but are not limited to, uncontrolled bleeding, cellulitis/swelling that
      potentially compromises the airway, trauma involving major facial bones, complications after oral
      surgery, significant pathology, etc.
x NON-EMERGENT BUT MEDICALLY NECESSARY CARE is prioritized in part by the risk of deterioration, the
  likelihood of successful repair at a later time, and significant pain that impairs activities of daily living.
  The following SUGGESTED TIME FRAMES are based on the severity of the condition and the urgency of
  the intervention:
  h HIGHER PRIORITY: Schedule/re-schedule within 30 days. For example: Scheduled blood transfusion
      or IV infusions, unresolved pericoronitis.
  h INTERMEDIATE PRIORITY: Schedule/re-schedule within 30–90 days. For example: Routine
      pacemaker check, cancer surveillance imaging, tooth impactions with intermittent pain.
  h LOW PRIORITY: Re-schedule within 90–180 days. For example: Routine scheduled follow-up with
      specialty clinic, necessary dental procedures outside the scope of a provider’s skill.
x ROUTINE, ELECTIVE, OR MEDICALLY ACCEPTABLE MEDICAL CARE may be postponed for three to six months on
  a case-by-case basis, or re-scheduled as reasonably available, e.g., elective orthopedic evaluation and
  testing.

UTILIZATION REVIEW COMMITTEE
The Clinical Director or designee should convene the UTILIZATION REVIEW COMMITTEE as outlined in
PATIENT CARE PROGRAM STATEMENT 6031.04. Certain institutions may require involvement of Regional
resources. In the context of the current COVID-19 pandemic, the purpose of the group is to:
x Review the AVAILABLE RESOURCES of the institution for trips (scheduled and unscheduled).
x Review HISTORICAL TRENDS OF DAILY TRIPS to estimate and plan for the number of unscheduled,
  emergent trips.
x Perform an INITIAL REVIEW OF UPCOMING SCHEDULED MEDICAL TRIPS. The initial focus should be on the trips
  already scheduled for the next thirty days, keeping in mind that operations are likely to be affected
  for a longer period.
x Perform REVIEWS OF SCHEDULED MEDICAL TRIPS ON A REGULAR BASIS, as needs and available resources are
  likely to continue to change. If the period of affected operations is protracted and goes beyond the
  initial thirty days, trip scheduling challenges are likely to be compounded.
x RE-SCHEDULE PLANNED MEDICAL TRIPS as much as reasonably possible to minimize staff and patient
  exposure to community healthcare settings, to accommodate potential staff resource limitations,
  and to avoid over-burdening local resources with elective visits.




                                                      80
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 81 of 150




x EVALUATE NEW MEDICAL CONSULTATION REQUESTS in light of the above timeframe guidelines when
  inputting Target Dates.
 If you need further guidance, please contact your respective Regional Medical Director. Their contact
  information is available on the Health Services Division Sallyport page.


I. DENTAL SERVICES DELIVERY CONSIDERATIONS
The following restrictions for dental services are intended to minimize the production of aerosols and
the possible spread of infection to patients and health services staff. The limitation of procedures at
this time also aims to assure that adequate PPE is available for use during urgent and emergent dental
treatment.
x EMERGENCY/URGENT dental care will continue to be provided. NON-URGENT ROUTINE dental treatment
  and preventive dental services should not be resumed at this time.
   See Examples of Urgent/Acute Dental Care below.
x Dental Admissions and Orientation (A&O) examinations should be scheduled in coordination with
  medical staff to limit the number of inmates in medical waiting areas.
  h Inmates who have been waiting the longest for their A&O examinations should be prioritized as
    much as possible.
  h Cohorted scheduling of Dental A&O inmates who are receiving History and Physical examinations
    should be implemented in order to reduce visits to the HSU, as applicable. Physical / social
    distancing needs to be ensured when inmates are cohorted for such evaluations.
 The BOP Clinical Guidance on Infection Control and Environment of Care in Dental Health-Care
  Settings, available at
  https://www.bop.gov/resources/pdfs/infection_control_in_dental_healthcare_guidance.pdf, should
  be followed at all times.
 Additionally, institutions should follow the CDC’s Summary of Infection Prevention Practices in Dental
  Settings, available at: https://www.cdc.gov/oralhealth/infectioncontrol/pdf/safe-care2.pdf

SUPPLEMENTARY RECOMMENDATIONS FOR DENTAL CARE
x During the outbreak of COVID-19, dental staff should work with medical staff to establish triage
  procedures.
x It is recommended that the patient’s temperature be measured and symptoms reviewed for every
  patient encounter. Follow medical staff guidance if COVID-19 symptoms are present or temperatures
  are elevated.
x Limit the number of patients in the clinic to one at a time, whenever possible.
x Patients should wear a cloth face covering for source control whenever possible (immediately prior
  to and following any intraoral procedure).
x For all patients, avoid aerosol-generating procedures (AGP), which include the use of a dental
  handpiece, ultrasonic scaler, or an air/water syringe, whenever possible.
x If AGPs are necessary for emergency care, use four-handed dentistry with high-volume evacuation
  suction and a rubber dam to help minimize aerosols or spatter.




                                                  81
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 82 of 150




x Since SARS-CoV-2 may be vulnerable to oxidation, use 1.5% hydrogen peroxide (commercially
  available in the U.S.) or 0.2% povidone as a pre-procedural mouth rinse. (There are no clinical studies
  supporting the virucidal effects of any pre-procedural mouth rinse against SARS-CoV-2.)
x COVID-19 is spread via droplets and contact. It is paramount during this time that all dental staff
  follow CDC Transmission-Based precautions for droplet and contact precautions—in addition to BOP
  guidance for infection control as it pertains to sterilization, hand washing, and disinfecting surfaces
  (see MODULE 1).

EXAMPLES OF URGENT/ACUTE DENTAL CARE
x Extraction of symptomatic non-restorable teeth
x Management of active infections/swelling/cellulitis
x Pulpectomy of symptomatic teeth that otherwise meet policy criteria for endodontic therapy (root
  canal therapy should be completed when the patient is asymptomatic)
x Caries removal and temporization of symptomatic cavitated lesions
x Acute trauma/lesion/pathology that requires immediate evaluation/treatment
x Dental treatment required prior to life-saving medical treatment such as radiotherapy/chemotherapy

DENTAL MANAGEMENT OF COVID-19 SYMPTOMATIC/DIAGNOSED PATIENTS
 See Table 1 below for more information.
x If a dental patient is suspected or confirmed to have COVID-19, defer dental treatment when
  possible.
x If emergency dental care is medically necessary, airborne precautions should be followed, with care
  provided in a hospital or other facility with an isolation room with negative pressure.
x If a symptomatic/diagnosed patient requires immediate evaluation/treatment by an outside
  provider, work closely with your Clinical Director to ensure that all parties (custody, transportation,
  receiving facility, etc.) are aware of the patient’s symptoms/diagnosis.

DENTAL MANAGEMENT OF ASYMPTOMATIC PATIENTS/NON-INFECTED PATIENTS
Due to the close proximity of providers to dental patients, treatment should be conducted using PPE as
recommended in Table 1 below. In addition, keep in mind the following considerations.
x Ensure the appropriate amount of PPE and supplies are stocked to support your patient volume. If
  PPE and supplies are limited, prioritize dental care for the highest need, most vulnerable patients.
x When long-term N95 mask shortages are occurring and expected to continue, the dentist should use
  a full-face shield and an ASTM Level 3 surgical mask to perform A&O examinations. The air/water
  syringe should NOT be used during this encounter to prevent unnecessary aerosols. The dentist
  should document all clinical findings and examination limitations, if applicable, in BEMR.
x If no AGPs are being performed anywhere within the dental clinic at that time, a provider can use an
  ASTM Level 3 surgical mask and full-face shield to take dental radiographs.
x If the minimally acceptable combination of an N95 respirator and eye protection or a full-face shield
  is not available, do NOT perform any emergency dental care (except for an A&O exam without the use
  of the air/water syringe) and refer the patient to an outside dental clinician who has the appropriate
  PPE.




                                                    82
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 83 of 150




TABLE 1. DENTAL PROCEDURES DURING THE COVID-19 PANDEMIC
           PROCEDURE                  COVID-19 SYMPTOMATIC OR                ASYMPTOMATIC PATIENT WITH
                                        DIAGNOSED PATIENTS                       NO COVID-19 RISK
 A&O EXAMINATIONS              Deferred until their COVID-19           Use gloves, gown, eye protection or
 (preferred PPE available)     infection has resolved, and they have   face shield, N95 respirator.
                               cleared for release from isolation.
 A&O EXAMINATIONS              Deferred until their COVID-19           Use gloves, gown, face shield, and
 (during N95 shortage only)    infection has resolved, and they have   ASTM Level 3 mask.
                               cleared for release from isolation.     No air/water syringe use.
 DENTAL RADIOGRAPHS            Deferred until their COVID-19           Use gloves, gown, face shield, and
 (if no APGs are being         infection has resolved, and they have   ASTM Level 3 mask.
 performed in the clinic)      cleared for release from isolation.     No air/water syringe use.
 EXTRACTIONS AND SURGICAL      Deferred until after the BOP COVID-19   Use gloves, gown, eye protection or
 TREATMENT OF INFECTIONS       response period has ended. If           face shield, N95 respirator.
                               emergent, refer to outside facility.
 PULPECTOMY/ENDODONTIC         Deferred until after the BOP COVID-19   Use gloves, gown, eye protection or
 TREATMENT                     response period has ended. If           face shield, N95 respirator.
                               emergent, refer to outside facility.
 RESTORATIVE PROCEDURES        Deferred until after the BOP COVID-19   Use gloves, gown, eye protection or
                               response period has ended. If           face shield, N95 respirator.
                               emergent, refer to outside facility.
 LIMITED EXAM FOR ACUTE TRAUMA Deferred until after the BOP COVID-19   Use gloves, gown, eye protection or
 OR INFECTION, OR SUSPECTED    response period has ended. If           face shield, N95 respirator.
 PATHOLOGY                     emergent, refer to outside facility.
 PROSTHETICS                   Deferred during BOP COVID-19            Deferred unless needed to eliminate
                               response period.                        significant pain, relieve trauma, or
                                                                       address nutritional deficit with a
                                                                       medical condition.




                                                    83
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 84 of 150




DENTAL ENGINEERING CONTROLS
In addition to the guidance provided above, ENGINEERING CONTROLS aim to further decrease the potential
spread of COVID-19 in a patient treatment setting. In the interest of safely increasing the number of
dental patients that can be treated, the BOP Dental Program—in conjunction with the Occupational
Safety & Health Branch (OSHA) —has put together a list of recommendations for engineering controls in
line with CDC recommendations.
x All AGPs will require a chairside dental assistant, a high-evacuation suction, and dental dam.
x All PPE required for specific procedures is expected to be worn (see Module 2).
x The HVAC systems air changes per hour (ACH) in the dental clinics is ideally set at 15 ACH.
  h Consult with HVAC/facilities staff to determine if your clinic’s HVAC unit can be programmed to
     15 ACH.
  h If the clinic’s HVAC system cannot achieve 15 ACH, it is recommended that the clinic supplements
     with a portable solution (e.g., portable HEPA filtration units).
x Patient chairs should be at least 6 feet apart, and operatories should be separated by a physical
  barrier. When determining the best patient separation for your clinic, consider implementing the
  following:
  h Spacing out individuals receiving care to every other chair (50% capacity).
  h Using “Shields on Wheels” described as a piece of Plexiglas wider than the length of the chair and
      no higher than 7 feet, on wheels that can be moved around so as not to interfere with the
      sprinkler system.
  h Consult with your safety department regarding egress requirements and building fire protection
      systems.
  h Consult with Correctional Services regarding the safety and security of the dental clinic with
      altered sight lines.
 Recommendations may change as additional information becomes available. Additional questions
  should be referred to the respective Regional Chief Dental Officer. Refer also to the CDC’s Guidance
  for Dental Settings, available at:
  https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-settings.html




                                                   84
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 85 of 150




MODULE 8. INMATE PROGRAMING AND SERVICES

WHAT’S NEW
x   Added Section B.7 guidance for BARBERSHOP




                                                85
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 86 of 150




MODULE 8 TABLE OF CONTENTS
    A. INMATE SERVICES ...................................................................................................................2
         1. RECREATION ............................................................................................................................. 2
         2. UNICOR .................................................................................................................................. 2
         3. WORK DETAILS .......................................................................................................................... 3
         4. FOOD SERVICE / DINING HALL...................................................................................................... 3
         5. LAUNDRY .................................................................................................................................. 3
         6. ELECTRONIC LAW LIBRARY (ELL) AND DISCOVERY MATERIALS ........................................................... 4
         7. BARBERSHOP............................................................................................................................. 4
    B. PROGRAMMING CONSIDERATIONS .............................................................................................5
    C. HOUSING CONSIDERATIONS .....................................................................................................6
    D. PSYCHOLOGY SERVICES ...........................................................................................................6


A. INMATE SERVICES
x   Develop a local daily cleaning schedule utilizing your housekeeping plan to clean and disinfect, when
    indicated, equipment used by multiple inmates (kitchen, UNICOR, barber shop tools, etc) and areas
    where inmates gather (dining hall, recreation, etc.)
    h Refer to MODULE 1 – Infection Prevention and Control Measures for specific guidance regarding
        cleaning and disinfection.

1. RECREATION
x   Stagger time in recreation spaces. Generally, inmates in groups of no more than 100 should access
    the recreation yard for a minimum of one hour at a time, so long as they maintain social distancing
    and wear cloth face coverings when indicated.
x   Inmates should have access to the recreation yard at least three times per week, and attend with
    inmates from their designated housing units.
x   Group sports are prohibited.
x   Use of gym equipment (e.g., weights, basketballs) are prohibited.
x   Small classes that do not involve physical contact may be offered at the discretion of the Warden.
    If this occurs, all equipment / materials must be thoroughly sanitized after each use.
x   Recreation will continue in Special Housing, consistent with standards outlined in policy.

2. UNICOR
x   In consultation with the Safety and Health Services departments, Wardens will develop plans to
    safely have UNICOR operations at their institutions.
x   Plans should include the use of appropriate face coverings or PPE, as necessary, as well as
    disinfection and cleaning procedures, etc. Refer to Module 1- Infection Prevention and Control
    Measures.
x   Space inmates six feet apart for work details, with facial coverings in place, and, if possible, provide
    some type of barrier between workers




                                                                           86
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 87 of 150




x   Consider a modification of UNICOR detail assignments or shifts with two or more details, each
    working a separate shift. House each individual detail together and on a separate unit from the
    other details or shifts so that if one unit/shift is affected by COVID-19, another detail/shift can cover
    the same assignment.
x   Consider cross-training individuals for increased job coverage within UNICOR. House these
    individuals separately from the primary work group.

3. WORK DETAILS
x   Consider a modification of work detail assignments so that each detail includes only individuals from
    a single housing unit.
x   Cross-train individuals for increased job coverage for details such as food service, laundry, and
    orderlies. House these individuals separately from the primary work group.
x   Screen orderlies assigned to health service units (HSUs) for COVID-19 symptoms and temperature
    prior to each shift.
     Consider a weekly testing schedule for inmate workers in long-term care or in-patient units.
x   In facilities with active COVID-19 cases (staff or inmate), consider screening inmate food service
    workers and orderlies for COVID-19 symptoms and temperature prior to each shift, as well as
    periodic testing for COVID-19.
x   Space inmates six feet apart for work details, with facial coverings in place, and, if possible, provide
    some type of barrier between workers.

4. FOOD SERVICE / DINING HALL
The following options may be considered to reduce the interaction between individuals, especially when
masks are removed for the purposes of eating.
x   Require that masks not be removed unless the person is actually eating their food.
x   Stagger meals (for instance, one housing unit at a time) to allow for social distancing.
x   In lines, enforce the need to be six-feet apart. Consider marking the floors at six-foot intervals.
x   Rearrange dining hall seating to increase space between individuals, e.g., remove every other chair
    and use only one side of a table so individuals are not facing each other.
x   Minimize self-serve foods, e.g., eliminate salad bars.
x   Provide meals inside housing units or cells.

5. LAUNDRY
There are no requirements to separate laundry between risk groups. Laundry from a COVID-19 case can
be washed with other individuals’ laundry.
x   Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard the
    gloves after each use (e.g., after putting laundry into the washing machines), and perform hand
    hygiene—before performing other duties.
x   Do not shake dirty laundry, to minimize the possibility of dispersing virus through the air.
x   Launder items using the hottest appropriate water setting, and dry items completely.




                                                     87
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 88 of 150




6. ELECTRONIC LAW LIBRARY (ELL) AND DISCOVERY MATERIALS
x   Whenever possible, consistent with social distancing protocols and safe institution operations,
    inmates should be permitted access to the ELL under conditions determined by the Warden at each
    facility.
x   Similarly, inmates will need access to discovery materials relevant to pending cases, beyond those
    which are personally maintained by the inmates in their cells. It is recommended that a schedule be
    established to permit fair and timely access to ELL terminals and discovery materials upon inmate
    request, and that the schedule be provided to inmates at the facility.

7. BARBERSHOP
x   LIMITED SERVICES: Barbershops will provide limited services to include haircuts only – no shaves.
x   REQUIRED PPE: Barbers will be required to wear facial coverings, gowns, gloves and face shield at all
    times. Inmates will wear cloth face coverings to the extent possible while receiving haircuts. Inmates
    receiving services will wear disposable or re-washable capes, smocks, neck strips, etc. These items
    will be disinfected or disposed of between each haircut.
x   SOCIAL DISTANCING: Haircuts will be done by housing unit/cohorts. The number of inmates in the
    barbershop at any given time will vary by facility space and waiting areas. All stations must be
    spaced at least six feet apart. Inmates will wait outside the barbershop, adhering to social
    distancing and with facial covering in place, until the barber is ready to for them. Inmates will not
    interact with each other in the barbershop.
x   Consider a station barrier between the work stations if it doesn’t interfere with egress or fire code
    standards.
x   To prevent cross-contamination, remove all unnecessary items (magazines, newspapers, and any
    other unnecessary paper products/decor).
x   HAND-WASHING – Barbers must wash hands with soap and warm water, for a minimum of 20 seconds
    between every haircut given. Barbers should wash hands immediately after touching their face,
    nose, eyes, mask or any non-sanitized surface. Inmate clients should wash hands or hand sanitize as
    they enter the barber shop.
x   DISINFECTION AND SANITATION:
    h All shops will be thoroughly cleaned and disinfected prior to reopening each day. Refer to
        MODULE 1 – for guidance on cleaning and disinfection.
    h Disinfect all surfaces, tools, and linens, even if they were cleaned before the shop was closed
        the day before.
    h Shops will maintain regular disinfection of all tools, shampoo bowls, and workstations.
    h All tools will be disinfected between each use. Disinfectant for immersion of tools must be
        mixed daily and replaced sooner if it becomes contaminated throughout the work day (e.g., hair
        or debris floating in solution or cloudy color).
    h Electrical equipment that cannot be immersed in liquid shall be wiped clean and disinfected, per
        the manufacturer’s instructions before and after each use.
    h Use disposable towels when possible and dispose of them after every use. Wash any non-
        disposable towels, drapes, etc. in hot water setting and dry completely at warmest temperature
        setting.




                                                    88
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 89 of 150




    h   The barber chair will be disinfected between each client. Floors will be thoroughly cleaned each
        day. All trash containers will be emptied daily.
x   SIGNAGE: COVID 19 signage will be posted in the shop to include signs and symptoms, handwashing
    signs and social distance signs.
x   SUPPLIES: Only the assigned barber will be allowed to handle any supplies. All clean supplies and
    tools will be kept in a clean dry place when not in use.
x   WORK ATTIRE: Inmate Barbers should arrive at the barbershop showered and wearing clean clothing.
    Inmates should shower and change clothes as soon as they return from work.
x   BARBER TRAINING PROGRAMS: Barber training programs may include training on specific types of cuts
    and shaves. Before implementing these programs, facilities should evaluate the epidemiological
    picture of the institution and develop plans in collaboration with the region and facility infection
    prevention and control leads.


B. PROGRAMMING CONSIDERATIONS
 Institutions with ACTIVE COVID-19 CASES may make exceptions to the following programming
  requirements for the safety of staff and inmates. Modification requests are sent to the Regional
  Director and concurrence given by the Reentry Services Division.
 CDC guidance for schools and gatherings may be found at https://www.cdc.gov/coronavirus/2019-
  ncov/community/index.html
Programming is an essential function in our facilities; furthermore, delivery of the FIRST STEP ACT (FSA)-
approved EVIDENCE-BASED RECIDIVISM REDUCTION (EBRR) programs and PRODUCTIVE ACTIVITIES (PAS) are
required by law. Institutions will offer programming in the following ways:
x   RESIDENTIAL PROGRAMS (i.e., RDAP, BRAVE, SOTP, TCU, FIT, etc.) will continue as required by policy.
    Programs may resume groups with more than 10 participants, so long as other social distancing
    modifications remain in place (e.g., holding groups in larger spaces; suspending community
    meetings, etc.)
x   NON-RESIDENTIAL EBRR programs and PAs (e.g., GED, Anger Management) will continue. These
    services will be offered at no less than half of their regular capacity.
h   Institutions should continue to deliver EBRR and PA programming consistent with the curriculum.
    However, for purposes of safety/social distancing, staff may offer programs in the housing unit or in
    outdoor or unused spaces.
x   GED TESTING, in groups of six or less, will resume with priority given to inmates releasing within 120
    days. Other inmates may be tested if resources allow.
x   EDUCATIONAL CURRICULUM may be converted to self-study modalities when able.
x   Consider suspending group programs not required by law.
     With discontinuation of group activities, it is vitally important to creatively identify and provide
      ALTERNATIVE FORMS OF ACTIVITY to support the mental health of incarcerated individuals during the
      pandemic.




                                                     89
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 90 of 150




C. HOUSING CONSIDERATIONS
x   Arrange bunks so that individuals sleep head-to-foot to increase the distance between their faces.
x   Rearrange scheduled movements to minimize mixing of individuals from different housing units.
x   Ensure thorough cleaning/disinfection of living space when assigned to a new occupant.
x   If space allows, reassign bunks to provide more space between individuals (ideally six feet or more in
    all directions). Ensure that bunks are cleaned thoroughly if assigned to a new occupant.
x   Minimize the number of individuals housed in the same room as much as possible.
x   Consider opening vacant housing units to decrease population density, when feasible.


D. PSYCHOLOGY SERVICES
While protecting the health of inmates and staff, institutions must also ensure that:
x   Mental health emergencies are prevented.
x Appropriate care is provided to vulnerable inmates.
The following recommendations will support these objectives:
x   If inmates are confined to their cells, single cells should be eliminated to the greatest extent
    possible, to reduce the isolation and privacy that can facilitate suicide. Psychology Services staff
    should be consulted regarding any inmates proposed for single celling to ensure they are not
    particularly vulnerable individuals and/or to make recommendations.
x   Psychologists must conduct daily rounds in all areas where inmates are housed or confined, to
    observe and communicate with inmates; psychologists may make recommendations regarding
    vulnerable inmates to ensure that their needs are met. If psychologist staffing levels necessitate,
    Treatment Specialists may assist with rounds.
x   Psychologists must remove inmates from their cells for private sessions when providing crisis
    intervention or suicide risk assessments.
x   Psychologists must offer to remove inmates with CARE3-MH and CARE4-MH assignments from their
    cells at least weekly for individual clinical contact.
x   If suicide watch is recommended by a staff member and the usual suicide watch room is not
    available, PS5324.08, SECTION 12, SUICIDE PREVENTION PROGRAM, states that under emergency
    conditions a room other than the designated suicide watch room may be used, as long as an inmate
    on watch is returned to the approved room when it becomes available. Emergency suicide watch
    rooms may not be in the Special Housing Unit.
x   Institutions may elect to continue using suicide watch companions at the discretion of the Warden.




                                                    90
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 91 of 150




MODULE 9. INMATE VISITATION

MODULE 9 TABLE OF CONTENTS
    A. GENERAL GUIDANCE FOR ALL VISIT TYPES .................................................................................... 1
    B. SOCIAL VISITS ........................................................................................................................ 1
    C. LEGAL VISITS ......................................................................................................................... 2

A. GENERAL GUIDANCE FOR ALL VISIT TYPES
x Depending upon factors such as local community transmission rates and institution COVID-19
  epidemiological status, consider suspending or modifying visitation programs, if legally permissible.
  This decision is an executive level decision made by the agency’s Central Office Executive Staff.
x Post signage at the entrance to the facility and communicate with potential visitors instructing them
  to postpone visits if they have respiratory illness.
x The status of visitation for the agency and for each institution should be posted on the bop.gov
  website.
x All visitors should be screened for symptoms and a temperature taken prior to entry.
   Screening for COVID-19 symptoms and a temperature check should be performed by trained non-
      medical staff whenever possible.
    If possible, a Plexiglas barrier should be installed at the location of visitor screening to prevent
     direct droplet exposure.
    See the Visitor/Volunteer/Contractor COVID-19 Screening Tool in the APPENDICES.
    See MODULE 2 – PPE for guidance for performing COVID-19 screenings.
x All visitors must wear a non-vented face covering while at the institution (from the time they arrive
  to the time they depart) and must maintain at least 6 feet of separation with the person they are
  visiting.
x A handwashing or hand sanitizing station should be established and available for use by all visitors at
  all visitor points of entry and exit and within the visiting room area. Visitors should be encouraged to
  wash their hand before and after visitation.

B. SOCIAL VISITS
x Inmate social visits are important to inmate well-being but also create a risk for introducing COVID-
  19 infection into the work force and incarcerated population by civilian visitors from the
  community.
   An agency-level decision to suspend or resume inmate social visits is made and communicated
     by the BOP Executive Staff based on agency- and pandemic-specific circumstances.
    The current status of visitation should be reflected both on the Bureau’s public website as well
     as each individual institution’s website.




                                                                       91
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 92 of 150




x Arrangements should be made to increase options for incarcerated persons to communicate with
  their families via telephone or video teleconferences (VTC), especially when in-person visitation is
  limited or suspended.
x The following criteria should be considered when making the decision to not allow in-person
  inmate social visitation.
  h Visitation should not occur at institutions with a COVID-19 movement moratorium or when active
     institution transmission is occurring. If an institution develops active COVID-19 transmission after
     visitation has been scheduled, the visitation may need to be cancelled and rescheduled at a later
     date when transmission abates.
  h Individual inmates should not be allowed in-person visits when they are in medical isolation or
     quarantine.
  h Visitors who are sick, have symptoms of COVID-19, a non-contact forehead temperature ≥ 100 °F,
     decline symptom screen and temperature check, or refuse to wear a face covering should not be
     allowed to visit in-person.
x In addition to the GENERAL GUIDANCE listed above, the following procedures should be followed to
  limit the spread of COVID-19 when visitation is allowed.
  h Institutions will need to prepare in advance and develop procedures prior to starting in-person
      visitation.
  h Identify a specific location where visitation will occur and determine how many visitors and
      inmates will be allowed in that space in order to achieve at least six feet of physical / SOCIAL
      DISTANCING. State and local restrictions on group size may apply.
  h Develop an appropriate flow or staging of visitors to maintain at least six feet of physical / SOCIAL
      DISTANCING during entry to the facility, screening, and movement to the visitation room. Having a
      visitation schedule booked in advance is recommended to prevent crowding of visitors at all
      points in the visitation process.
  h All visitation with inmates should be NON-CONTACT. PLEXIGLAS OR SIMILAR BARRIER will need to be
      installed to prevent contact during the visit. Consultation with an environmental and safety
      compliance officer is recommended to ensure life safety and fire code requirements are met.
  h To prevent mixing of different groups of inmates, scheduled visitation by housing unit or cohort is
      encouraged.
  h Inmate searches before and after visitation are conducted according to policy. PPE for the officer
      performing the search includes a face covering and gloves.
  h The visiting rooms and barriers should be CLEANED AND DISINFECTED between individual visitors or
      groups and cleaned / disinfected after visitation is over. Refer to MODULE 1 - Infection Prevention
      and Control, for specific recommendations on cleaning and disinfection procedures.

C. LEGAL VISITS
Legal visits are important aspects of the U.S. criminal justice system, but they create potential risks for
COVID-19 transmission from the close interactions that may occur. In addition to the many general




                                                    92
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 93 of 150



infection prevention measures recommended by the CDC, the BOP uses quarantine, medical isolation,
and testing for COVID-19 to limit the risk of transmission.
The following recommendations apply these established infection prevention procedures and
principles in a way that accommodates legal visits as safely possible.
x INMATES IN COVID ISOLATION should NOT have in-person legal visits unless absolutely necessary.
  Inmates in medical isolation have, or are suspected to have, COVID-19 and may transmit the
  infection through close or direct contact with others. Strongly consider rescheduling until the inmate
  has met release from medical isolation criteria or utilizing legal telephone calls and, if available, VTC.
x INMATES IN COVID QUARANTINE should NOT have in-person legal visits unless absolutely necessary.
  Quarantined inmates may have asymptomatic COVID-19 infection or be in the incubation period, and
  should delay legal visits until they have COVID-tested negative at the end of quarantine. Legal
  telephone calls or VTC with attorneys, if available, are recommended as alternatives.
x Considerations for in-person legal visits:
   In general, testing an inmate for COVID-19 immediately after a legal visit would have little utility
    and is not recommended.
   h Inmates and attorneys/legal visitors should wear FACE COVERINGS (cloth or surgical mask) and
      should perform HAND HYGIENE (washing hands with soap and water or using hand sanitizer) just
      before and after in-person visits.
   h Use of PLEXIGLAS OR SIMILAR BARRIER between inmate and attorney is strongly recommended for in-
      person visits. In the alternative, if a barrier is not present, SOCIAL DISTANCING (i.e., 6 feet apart)
      should be used.
   h Attorneys/legal visitors should be SYMPTOM-SCREENED and TEMPERATURE-CHECKED upon entry into
      the facility. Legal visitors who are sick or symptomatic should not be allowed to visit.
       See the Visitor/Volunteer/Contractor COVID-19 Screening Tool in the Appendices.
   h If necessary, documents should be passed back and forth in a manner to AVOID CONTACT between
      individuals.
   h When legal attorney rooms are available, they should be utilized to allow for SOCIAL DISTANCING
      among all present in the room. If there is no legal attorney room available and if there is more
      than one attorney/inmate pair present, all participants should also be separated by more than six
      feet to the extent possible, while protecting attorney-client communications.
   h Tables, chairs, and other high-touch surfaces should be CLEANED AND DISINFECTED after each use.




                                                      93
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 94 of 150




MODULE 10. VOLUNTEER AND CONTRACT STAFF MANAGEMENT

MODULE 10 TABLE OF CONTENTS
    GENERAL CONSIDERATIONS .......................................................................................................... 1
    ESSENTIAL VOLUNTEERS AND CONTRACTORS .................................................................................... 1
    BACKGROUND INVESTIGATIONS AND SECURITY CLEARANCE .................................................................. 1
    NON-ESSENTIAL VOLUNTEERS AND CONTRACTORS ............................................................................. 2

GENERAL CONSIDERATIONS
x Contractors and volunteers provide important services to the inmate population and to the agency
  during routine operations. During a pandemic, the importance of on-site services must be balanced
  with the risk of infection being introduced into an inmate population or office setting by a visitor
  from the community.
x Pandemics may also create a greater need for such services when contingency or crisis situations
  arise due to a higher demand for services, increased numbers of sick employees or contractors, a
  need for alternate care facilities at an institution, etc… Thus, contractors and volunteers need to be
  considered as viable options for addressing agency and institution needs.
x    Central Office Executive Staff will need to make overall agency decisions related to the role of
    contractors and volunteers during a pandemic. However, within the framework of those general
    decisions, individual institution needs and contracting decisions will be made locally in consultation
    with Regional leadership.

ESSENTIAL VOLUNTEERS AND CONTRACTORS
x ESSENTIAL SERVICES MAY INCLUDE: Medical services, mental health services, religious services (if unable
  to provide remote services), and critical infrastructure repairs.
x Volunteers and contractors performing essential services or maintenance on essential systems may
  continue entering the institution. All General Guidance for Inmate Visitation applies to contractors
  and volunteers, including screening for COVID-19 symptoms using the same procedures for staff
  prior to entry.
   Refer to MODULE 9, Inmate Visitation, for general information and procedures regarding visits.
   See the Visitor/Volunteer/Contractor COVID-19 Screening Tool in the Appendices.
x Volunteers and contractors who feel ill should be instructed not to report to the institution, but
  notify their point of contact at the institution.

BACKGROUND INVESTIGATIONS AND SECURITY CLEARANCE
x When determining clearance requirements for non-BOP individuals, refer to the following BOP
  Information Security Programs policy (PS1237.16):
   3.3 Non-BOP Individuals (Contractors and Volunteers)
       Certain non-BOP individuals do not require a clearance to perform the following:
       h Low-risk services such as an initial installation of IT systems where no data is resident.




                                                                   94
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 95 of 150



        h Low-risk services such as infrequent maintenance or repairs of IT systems where no data is
          resident.
        h Moderate-risk medical non-BOP individuals, working in Health Services, as long as the
          individual is only accessing information normally used in the course of providing professional
          medical services (no computer/system access).
        h Individuals who enter a BOP facility no more than 52 days in a 12-month period.

x In deployment of this PANDEMIC RESPONSE PLAN, laws and regulations applicable to background
  investigations and security clearance must be followed. Institutions are encouraged to begin this
  clearance process upon identification of the volunteer or contractor, so as to avoid delays in allowing
  access to the institution or performing work.
x Human Resources staff should be available to quickly and efficiently obtain all documentation,
  including a pre-employment waiver, to initiate and complete the clearance process as quickly and
  efficiently as possible.
x For Health Services contractors requested or utilized under this plan, computer access and electronic
  health record (EHR) training should be initiated as soon as permissible so that contractors can
  perform their work with the appropriate documentation.
x All non-BOP individuals must always be monitored and escorted by staff knowledgeable about the
  work being performed.
x   A signed non-disclosure agreement and an Information Security briefing must be completed prior to
    work being performed. All pre-employment requirements, as stated in HSPD-12 DOJ regulations, and
    BOP employment policy apply (an NCIC, fingerprint check, or any other local entrance or visiting
    procedures).
x All non-BOP individuals not meeting the categories listed in PS 1237.16 Section 3.3 must have a
  security clearance commensurate with their access. Non-BOP individuals who access a BOP IT system
  also need a PIV card. Documentation is maintained in the contractor/volunteer security file.
x NATIONAL GUARD ASSISTANCE: In some cases, it may be necessary to utilize National Guard assets
  authorized by their respective state governors. In this instance, additional clearances may not be
  required.
x Any questions regarding clearances should be directed to Security and Background Investigation
  Section of the Human Resources Management Division or to the Chief Information Officer in
  Information, Policy, and Public Affairs Division.

NON-ESSENTIAL VOLUNTEERS AND CONTRACTORS
Consideration should be given to limit access to the facility by non-essential volunteers and contractors.
 Refer to MODULE 9, Inmate Visitation, for information regarding personal and legal visits.




                                                   95
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 96 of 150




MODULE 11. BOP EMPLOYEE MANAGEMENT

WHAT’S NEW
VERSION 2.0
x “COVID-19 Enhanced Screening Form” title changed to “COVID-19 Screening Tool for Staff/
  Contractors/Visitors”
x Reference to Appendix “COVID-19 Tips for Official Travel Using Commercial Vendors” added


VERSION 3.0
x SECTION C. GUIDANCE FOR STAFF WITH POTENTIAL EXPOSURE TO COVID-19: the following statements added:
  h The BOP relies on the local Health Department or the individual’s healthcare provider to delineate
     the method used to release COVID-19 positive staff back to work in accordance with CDC
     guidance.
  h A negative COVID-19 test is not required for staff to return to work. Follow guidance below for
     return to work requirements.
x Added Section C. 3 and C.4 Asymptomatic Staff with a Positive COVID-19 Test
x Updates to SECTION D. ALGORITHM FOR SYMPTOMATIC BOP STAFF to clarify procedures for positive COVID-
  19 test and no hospitalization.

VERSION 4.0
x Updates to SECTION E. STAFF TESTING to include additional information regarding BOP National
  Contract for staff testing




                                                 96
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 97 of 150




MODULE 11 TABLE OF CONTENTS
  A. DEFINITIONS.........................................................................................................................3
  B. ENHANCED EMPLOYEE SCREENING FOR GAINING ENTRY .................................................................. 3
  C. GUIDANCE FOR STAFF WITH POTENTIAL EXPOSURE TO COVID-19 ..................................................... 4
      1. ASYMPTOMATIC INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO COVID-19 .................... 4
      2. ASYMPTOMATIC NON-INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO A COVID-19 .......... 4
      3. ASYMPTOMATIC INSTITUTION STAFF WITH POSITIVE COVID-19 TEST ........................................... 4
      4. ASYMPTOMATIC NON-INSTITUTION STAFF WITH POSITIVE COVID-19 TEST ................................... 4
      5. SYMPTOMATIC STAFF ........................................................................................................5
  D. ALGORITHM FOR SYMPTOMATIC BOP STAFF................................................................................6
  E. GUIDANCE FOR STAFF TESTING ..................................................................................................7
      1. INDICATIONS AND PRIORITIES FOR TESTING .............................................................................7
      2. STAFF TESTING NATIONAL CONTRACT ....................................................................................8
      3. QUEST DIAGNOSTICS STAFF TEST RESULTS ..............................................................................8
  F. TDY AND OFFICIAL TRAVEL ......................................................................................................9
      1. FOR EMPLOYEES RETURNING TO AN INSTITUTION FROM TDY AND OFFICIAL TRAVEL ........................ 9
      2. FOR EMPLOYEES RETURNING TO A NON-INSTITUTION SETTING FROM TDY AND OFFICIAL TRAVEL ....... 9
  G. TEMPORARY JOB MODIFICATIONS (TJM) .................................................................................. 10
  H. GUIDANCE FOR LEAVE ASSIGNMENTS ....................................................................................... 10
  I. RECOMMENDATIONS FOR FAMILY OR OTHERS IN THE EMPLOYEE’S HOUSEHOLD .................................. 10
  J. RIDESHARE/VANPOOL GUIDANCE ............................................................................................. 11
  K. RESOURCES FOR STAFF........................................................................................................... 11
      1. STAFF SUPPORT LINE ....................................................................................................... 11
      2. FAMILIES FIRST CORONAVIRUS RESPONSE ACT (FFCRA) .......................................................... 12




                                                                   97
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 98 of 150




A. DEFINITIONS
x BOP INSTITUTION STAFF: BOP employees who work within the correctional setting.
x BOP NON-INSTITUTION STAFF: BOP employees who work outside the correctional setting, i.e., Regional
  Office, Central Office, Grand Prairie, Staff Training Academy, Management and Specialty Training
  Center.
x POTENTIAL EXPOSURE: Having close contact within 6 feet of an individual with confirmed or suspected
  COVID-19 for greater than 15 minutes while not wearing recommended PPE. The timeframe for
  potential exposure includes the 48-hour period before the individual became symptomatic.

B. ENHANCED EMPLOYEE SCREENING FOR GAINING ENTRY
 COVID-19 could gain entrance to a facility through infected employees. Staff should be educated to
  stay home if they have fever and/or respiratory symptoms. If employees become sick at work, they
  should be advised to promptly report this to their supervisor and go home. Institutions should work
  with executive staff and human resources to develop a local contingency plan for reduced staffing.
   All employees must be screened upon arrival with a temperature check, as well as questions about
   respiratory and other COVID-related symptoms and whether they have had contact with a known
   COVID-19 case.
 A COVID-19 ENHANCED SCREENING TOOL FOR STAFF/CONTRACTORS/VISITORS is available in the Appendices.
  This form can be laminated so that the screening staff can read the questions to the employees being
  screened and accept their responses verbally.
 Given the public health emergency, staff who REFUSE the enhanced health screening will be denied
  entry and charged leave—and may be subject to disciplinary action.
x Employee screenings do not require written documentation unless the person responds “YES” to any
  question or has a temperature, as described below.
x The temperature check should ideally be taken with a no-touch, infra-red thermometer. If an
  employee registers a temperature of greater than or equal to 100 degrees (Fahrenheit), they will be
  denied entry to the facility and put on sick leave. They should be advised to consult with their
  healthcare provider. (See the Algorithm for Symptomatic BOP Staff.)
x If the temperature is out of range, (<93.7°F or >108.1°F or screen reads “HI” or “LOW”) the employee
  should be asked to stand aside for 10 minutes and then the temperature should be remeasured.
x Temperature and symptom screening can be performed by non-health care personnel trained to
  measure temperature.
  h Training videos for non-healthcare providers to check temperatures can be found on the BOP
    Sallyport COVID-19 Guidance page.
  h Upon completion of the Temperature Video(s), staff should complete the Opinion Survey also
    found on the BOP Sallyport COVID-19 guidance page so that the training can be added to the
    training record.
x Information regarding screening of volunteers and contract staff can be found in MODULE 10.




                                                  98
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 99 of 150




C. GUIDANCE FOR STAFF WITH POTENTIAL EXPOSURE TO COVID-19
x The Infection Control person in charge will determine whether the employee has had POTENTIAL
  EXPOSURE (see definition above) to a COVID-19 case and requires further assessment.
x Any staff (civil service or PHS) who are subject to or received movement restrictions at the direction
  of public health authorities should provide this information to their supervisor and institution Human
  Resources and not return to work until instructed to do so.
x Any questions regarding leave flexibilities should be forwarded to the Staffing and Employee
  Relations Section (SERS) for further guidance.
x The BOP relies on the local Health Department or the individual’s healthcare provider to delineate
  the method used to release COVID-19 positive staff back to work in accordance with CDC guidance.
x A negative COVID-19 test is not required for staff to return to work. Follow guidance below for return
   to work requirements.
 If the employee becomes symptomatic in any of the below scenarios, see the Algorithm for
  Symptomatic BOP Staff below.

1. ASYMPTOMATIC INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO COVID-19
BOP employees are considered to be part of the critical infrastructure of the institution. To ensure
continuity of operations of essential functions, the CDC advises that CRITICAL INFRASTRUCTURE WORKERS are
permitted to continue work following potential exposure to COVID-19, provided they remain
asymptomatic.
x The exposed employee should report to work and go through the enhanced screening at the
  institution.
x The employee should monitor their health status with continual awareness of development of
  COVID-19 symptoms and twice daily temperature self-checks.

2. ASYMPTOMATIC NON-INSTITUTION STAFF REPORTING POTENTIAL EXPOSURE TO A COVID-19
x Staff who currently have an approved telework agreement (regular or situational) are expected to
  continue telework at their home.
x The employee should monitor their health status with continual awareness of development of
  COVID-19 symptoms and twice daily temperature self-checks.

3. ASYMPTOMATIC INSTITUTION STAFF WITH POSITIVE COVID-19 TEST
x Asymptomatic staff who test positive for COVID-19 may return to work after 10 days have passed
  since first positive COVID-19 test.

4. ASYMPTOMATIC NON-INSTITUTION STAFF WITH POSITIVE COVID-19 TEST
x Staff who currently have an approved telework agreement (regular or situational) are expected to
  continue telework at their home.
x The employee should monitor their health status with continual awareness of development of
  COVID-19 symptoms and twice daily temperature self-checks.




                                                   99
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 100 of 150




5. SYMPTOMATIC STAFF
Due to the widespread prevalence of COVID-19-infected persons, staff with symptoms suggestive of
COVID-19 infection may not be aware if a potential exposure has occurred. The Algorithm for
Symptomatic BOP Staff on the following page shows the steps that should be taken if a BOP employee
has symptoms suggestive of COVID-19.
x The BOP relies on the local Health Department or the individual’s healthcare provider to release
  COVID-19 positive staff from isolation in accordance with CDC guidance.
x If the provider has cleared a staff member to return to work and the staff member refuses, the
  individual should be charged AWOL. The individual can also be issued an 8-point letter after
  consultation with the Occupational Safety and Health Branch.




                                                 100
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 101 of 150




D. ALGORITHM FOR SYMPTOMATIC BOP STAFF

            SYMPTOMATIC INSTITUTION STAFF                                       SYMPTOMATIC NON-INSTITUTION STAFF
x If at home, employee immediately notifies supervisor                x If not approved for telework & at home, employee
  & does NOT report to work.                                            immediately notifies supervisor & does NOT report to
x If already at work, employee immediately notifies                     work.
  supervisor in order to be relieved of post & return                 x If not approved for telework & already at work,
  home.                                                                 employee immediately notifies supervisor to be
x Employee is required to take leave (FFCRA or sick                     relieved of post & return home.
  leave).                                                             x Employees with approval for telework are to continue
                                                                        work at home unless prevented by illness, whereby
                                                                        employee is required to take leave (FFCRA or sick
                                                                        leave).



            Employee should contact their LOCAL HEALTH DEPARTMENT or personal HEALTHCARE PROVIDER (HCP).




                 IF TESTING IS INDICATED:                                             IF TESTING IS NOT INDICATED:
x Employee is expected to report this information to                  x The employee is expected to report this information
  management, AND                                                       to management, AND
x Employee will communicate testing status to Human                   x If symptoms do not allow the employee to perform
  Resource in a timely manner, AND                                      their duties in a safe manner, then they are expected
x Management will follow directions from local Health                   to NOT report to work and to request leave.
  Department or HCP regarding quarantine and/or
  isolation for employee.
x Employees should advise supervisor to confirm and
  approve the use of FFCRA for up to 80 hours.




      POSITIVE COVID-19 TEST                      POSITIVE COVID-19 TEST                        NEGATIVE COVID-19 TEST:
      & NO HOSPITALIZATION:                         & HOSPITALIZATION:                      If symptoms do not allow the
Staff with positive COVID-19 test &         Staff with positive COVID-19 test               employee to perform their duties
symptoms that did not require               who require hospitalization for                 in a safe manner, then they are
hospitalization may return to work if       COVID-19 related symptoms may                   expected to NOT report to work
ALL these criteria are met:                 return to work if ALL of these criteria         and to request leave.
x If employee had a fever, then at          are met:
  least 1 day (24 hours) has passed         x At least 1 day (24 hours) has
  since recovery (resolution of fever)        passed since recovery from fever
  without use of fever-reducing               (resolution of fever) without the
  medications.                                use of fever-reducing medications.
x Improvement in any symptoms               x Improvement in respiratory
  (complete resolution is not                 symptoms (e.g., cough, shortness
  required).                                  of breath).
x 10 days have passed since the first       x At least 20 days have passed since
  date symptoms appeared.                     the symptoms first appeared.




                                                            101
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 102 of 150




E. GUIDANCE FOR STAFF TESTING
Refer to MODULE 3 SCREENING & TESTING for information regarding types of COVID-19 tests available.

All institutions are advised to identify methods for staff to be voluntarily tested for COVID-19.
x Institutions are strongly encouraged to establish relationships with the local health department for
  testing. Utilization of a staff specific BOP national contract for COVID-19 testing is a secondary
  option.
   Staff may locate community testing sites through the following link:
     https://www.hhs.gov/coronavirus/community-based-testing-sites/index.html.
x Several locales have established additional procedures to allow first responders to be tested for
  COVID-19. Institutions are encouraged to become familiar with the procedures and locations of
  these resources to augment, or in lieu of, testing with DOHs or BOP national contract. Some of these
  locations may require a memo or letter from the individual’s employer verifying their status as
  someone working in a Critical Infrastructure Industry. Please use the Critical Infrastructure Memo to
  Local DOH for Employee Testing memo template located in the Appendices to satisfy this
  requirement, as needed.
x Once testing options are identified, staff should be made aware of their options in a direct and
  prominent fashion.
x Per PS6701.01, all employees are required to report their diagnosis to their employer (e.g.
  submission of lab report or screen shot indicating diagnosis)
x Staff who test positive have the option of being placed on leave under Family Friendly Coronavirus
  Relief Act (FFCRA) when available.
x Questions related to staff testing, should be routed through the regional Emergency Operations
  Center.

1. INDICATIONS AND PRIORITIES FOR TESTING
Specific indications for testing staff in the BOP are listed below in TWO MAIN CATEGORIES. If there are
limitations in the number of tests that can be performed at a given location, prioritization of testing
indications may be needed and should be done in consultation with the Central Office Occupational
Safety & Health Branch and Infectious Disease Prevention & Control Staff.
x SYMPTOMATIC
  h All staff with symptoms consistent with or suggestive of COVID-19 should be referred to their
     private physician or health department for evaluation/testing.
x ASYMPTOMATIC WITH KNOWN OR SUSPECTED CONTACT WITH A COVID-19 CASE
   As a reminder, the primary testing modality used in this category should be that of the local
  health department when possible.
  h When a case of COVID-19 is identified at an institution, a contact tracing of both staff and inmates
     should be performed expeditiously.
  h All staff identified as close contacts of the initial case will be referred to local Department of
     Health or contract testing provider (if activated at the local institution).
  h Asymptomatic staff will continue to report to work and go through enhanced screening to gain
     entrance to the institution while awaiting testing results and complying with all local requirement
     regarding use of face covering at all times.




                                                   102
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 103 of 150



   h Institution-wide testing of staff may be considered by the Warden, in consultation with the local
      health department, where one or more staff cases of COVID-19 have been identified, where there
      is substantial transmission confirmed beyond the initial (index) case, or if the individual has
      moved about the institution.

2. STAFF TESTING NATIONAL CONTRACT
The BOP has awarded a national contract with Quest Diagnostics to provide COVID-19 molecular
diagnostic (PCR). For institutions that utilize/activate the national contract, Quest Diagnostics will
provide an initial shipment of self-collection kits to each BOP facility which will be replenished based on
availability.
Wardens at each facility will assign an ADMINISTRATOR and BACKUP ADMINISTRATOR for this contract.
x ADMINISTRATOR responsibilities will include:
  h Provide contact information to Quest Diagnostics in order to set-up a username and password for
    administrator online access.
  h Receive initial training by Quest.
  h Provide self-collection kits to BOP staff meeting indications for testing listed above, utilizing Quest
    Diagnostic’s online pre-registration process, and assisting in the shipment of self-collection kits.
  h Review registration information for completion.
  h Create testing requisitions and provide to staff, along with the self-collection kit, utilizing Quest
    Diagnostic’s online portal.
  h Hold all signed consents at each BOP facility in Human Resources Department.
  h Arrange FedEx Overnight pick-up of the packages/samples that have been collected on that day.
x BOP STAFF meeting indications for testing listed above will:
  h Be provided a link to complete registration by locally assigned Administrator.
  h Register via Quest Diagnostic’s online portal with their demographic information as prompted.
  h Sign the required Consents for testing and release of results to the BOP per Employee Health care
    Policy (PS6701).
  h Package the sample/paperwork according to provided instructions once the specimen is self-
    collected and paperwork is complete.
  h Provide the completed package to the ADMINISTRATOR to arrange for pick-up by FedEx
x Once the sample has been collected, Quest Diagnostics will manage shipment, processing, testing,
  and resulting of all samples.

3. QUEST DIAGNOSTICS STAFF TEST RESULTS
x Staff will have access to their results through a secure on-line portal provided by Quest Diagnostics.
x All staff with a positive test result will be notified via phone immediately by a Quest Diagnostics
  provider. In the event the staff is not available by phone, he/she will be notified via overnight
  mailing of results.
x Through a secure electronic method, Quest Diagnostics will provide a nightly aggregate report of
  staff results to the appropriate BOP representative.
x Report will be provided in Excel format (csv) with de-identified and/or identified information as per
  consent signed.




                                                   103
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 104 of 150




F. TDY AND OFFICIAL TRAVEL
x Guidance for COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS is available in the
  Appendices
x Regardless of duty location, upon returning from travel, staff should self-monitor their health
  status twice per day through temperature checks and evaluation for symptoms such as coughing,
  shortness of breath, chills, muscle pain, or new loss of taste and smell.
x Also, regardless of duty location, staff shall notify their supervisor immediately if they believe they
  had prolonged contact with any COVID-19 positive individual in the workplace while they were not
  properly supplied and/or protected with PPE.

1. FOR EMPLOYEES RETURNING TO AN INSTITUTION FROM TDY AND OFFICIAL TRAVEL
(Where screening is performed to gain entrance)
x If ASYMPTOMATIC and had been assigned to one of the following duty locations: a Quarantine Unit,
  Medical Isolation Unit, Hospital Duty, or Inmate Transport, they shall be placed on Weather & Safety
  Leave for 14 calendar days, unless otherwise determined by the CEO of their home institution
  because of critical staffing needs.
x If ASYMPTOMATIC and had not been assigned to a post described above, staff are to report to work,
  wear a cloth face covering and proceed through the enhanced screening at the institution per CDC
  guidance on critical infrastructure workers found here: https://www.cdc.gov/coronavirus/2019-
  ncov/downloads/critical-workers-implementing-safety-practices.pdf
x If an employee in any scenario becomes SYMPTOMATIC at any time during the 14 days post-TDY:
  h They should not report to work.
  h They should give notice to their Supervisor.
  h They should alert the Local Health Department or their personal Healthcare provider.
   See the Algorithm for Symptomatic BOP Staff above.

2. FOR EMPLOYEES RETURNING TO A NON-INSTITUTION SETTING FROM TDY AND OFFICIAL TRAVEL
(Where screening IS NOT performed to gain entrance such as Regional Office, Central Office, Grand
Prairie, Staff Training Academy, or Management and Specialty Training Center)
x If telework ready and ASYMPTOMATIC, staff should telework.
x If not telework ready and ASYMPTOMATIC and had not been assigned to a post described above, staff
  should return to work and wear a cloth face covering while at work in addition to any required
  enhanced screening.
x If not telework ready and asymptomatic and had been assigned to such a post described above,
  they should be placed on Weather & Safety Leave for 14 calendar days unless otherwise determined
  by the CEO of their home institution because of critical staffing needs.
x If an employee becomes symptomatic at any time:
  h They should not report to work.
  h They should give notice to their supervisor.
  h They should alert the Local Health Department or their personal Healthcare provider.
   See the Algorithm for Symptomatic BOP Staff above.




                                                   104
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 105 of 150




G. TEMPORARY JOB MODIFICATIONS (TJM)
Staff who have indicated high-risk medical issue(s) should be given the COVID-19 Medical Condition Self
Reporting Tool (in the Appendices) to submit to the OSH mailbox: BOP_HSD/Employee Health for
processing. The subject line of the email should be “High risk staff declaration form- [Last name, First
name].” The employee should continue to report to work or use personal leave until the employee is
notified that a determination has been made.

H. GUIDANCE FOR LEAVE ASSIGNMENTS
WEATHER & SAFETY LEAVE
x Weather and Safety Leave is to be used for TDY leave until the staff member becomes
  symptomatic. It is not appropriate to use Weather and Safety Leave for staff who have tested
  positive for COVID-19.
x Staff are entitled to Weather & Safety Leave if they are placed in quarantine status by the Agency
x   The granting official for Weather and Safety leave is the local Warden.

FAMILIES FIRST CORONAVIRUS RESPONSE ACT (FFCRA)/EMERGENCY PAID SICK LEAVE (EPSL) LEAVE
x Staff are entitled to the FFCRA/EPSL Leave if they are isolated (tested positive for COVID-19) or
  quarantined by a health care professional or federal, state or local government notice.
x The maximum leave granted through FFCRA/EPSL is 80 hours. OPM has not allowed for any
  additional hours at this time.

CONTINUATION OF PAY (COP)/OFFICE OF WORKERS’ COMPENSATION PROGRAM (OWCP) LEAVE
x Once a staff member files for OWCP, they can no longer use EPSL leave and must use COP. COP
  leave is for a maximum of 45 days when medically indicated.
x If OWCP is denied, a time and attendance correction can be made to use the FFCRA/EPSL leave
  if documentation for isolation/quarantine was received to include a letter of recommendation from a
  medical provider.


I. RECOMMENDATIONS FOR FAMILY OR OTHERS IN THE EMPLOYEE’S HOUSEHOLD
Employees in isolation or quarantine should be directed to the CDC guidelines on practicing social
distancing and good hand-hygiene for the 14-day period. See also the CDC recommendations for coping
with daily life at: https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/index.html




                                                  105
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 106 of 150




J. RIDESHARE/VANPOOL GUIDANCE
x Practice every-day protective measures:
  h Wear a cloth face covering over nose and mouth.
  h Use proper hand hygiene. Wash your hands regularly with soap and water for at least 20 seconds,
     or use an alcohol-based hand sanitizer containing at least 60% alcohol.
  h Avoid touching your eyes, nose, or mouth.

x Avoid Ridesharing and Vanpools when possible.
x When using vanpools, implement the following measures:
  h Wear a cloth face covering over nose and mouth at all times during the ride.
  h Maximize physical distancing among passengers when possible.
  h Windows should be cracked open at least one inch.
  h The air conditioning unit should be set on FRESH AIR, and NOT on recirculated air.
  h To the extent possible, avoid contact with surfaces frequently touched by others such as door
    frame/handles, windows, seat belt buckles, steering wheel, gearshift, signaling levers, and other
    vehicle parts before they are cleaned and disinfected. These surfaces should be cleaned and
    disinfected after each use. Avoid touching your face until you have washed or sanitized your own
    hands.


K. RESOURCES FOR STAFF
As a result of the Coronavirus, staff have most likely been rebalancing personal, family, school, work,
and community demands to protect themselves and loved ones. Staff may have concerns about
becoming infected, passing on an infection, being isolated at home, spouses and family members losing
jobs, and having children out of school. Times of great change, such as these, can cause fear, worry,
moodiness, sleeplessness, and agitation. These are normal reactions to a new and constantly changing
situation. Resources to help support efforts at healthy coping maybe located on the Sallyport COVID-19
Guidance page and through the CDC.

1. STAFF SUPPORT LINE
During the current COVID-19 pandemic, the lives of all persons around the globe and, in particular,
BOP staff, are being touched directly and indirectly by this deadly disease. Some staff have been
infected with COVID-19 already. Many know someone who is, or has been infected. With a pandemic of
this magnitude, it is possible that staff will lose loved ones, or even that the Bureau may suffer the loss
of staff members to the virus. The stress evoked by COVID-19 weighs on us all.

We recognize that most staff have COVID-related concerns. Some concerns may be related to the
workplace. Other concerns may be connected to their family or home life. These concerns can cause
stress, worry, or other difficult emotions. As law enforcement professionals, Bureau staff are
accustomed to working under stressful conditions. However, the COVID-19 pandemic presents
challenges that may, at times, appear overwhelming to many staff members.

To offer a helpful outlet for staff members to openly discuss their concerns, the agency activated a
24-HOUR STAFF SUPPORT LINE - contact information available on Sallyport. You will not be asked to identify




                                                   106
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 107 of 150



yourself, but you may if you wish. The person you speak to will be a Bureau staff member, with
institution experience. You will be given an opportunity to share your concerns, receive support, and
engage in problem solving. We believe that talking about your concerns, rather than silently carrying
them inside, is a better way to cope with the stress of the COVID-19 pandemic.

The Bureau recognizes its responsibility to the workforce that fulfills its custody mission day after day,
no matter how challenging. WE ENCOURAGE YOU TO USE THE 24-HOUR STAFF SUPPORT LINE. This is one way we
take care of our own.

2. FAMILIES FIRST CORONAVIRUS RESPONSE ACT (FFCRA)
THE FAMILIES FIRST CORONAVIRUS RESPONSE ACT (FFCRA) was signed into law by President Trump and
creates a new benefit for workers to receive paid sick leave between April 1 and December 31, 2020.
x Under FFCRA, employees are eligible for an additional two weeks (up to 80 hours) of paid sick leave
  in response to the economic impacts of the ongoing coronavirus pandemic.
x Leave will be paid at the EMPLOYEE’S REGULAR RATE OF PAY where the employee is unable to work
  because the employee:
  h Is subject to a Federal, State, or local quarantine or isolation order related to COVID-19; or
  h Has been advised by a health care provider to self-quarantine related to COVID-19; or
  h Is experiencing COVID-19 symptoms and is seeking a medical diagnosis.

x Leave will be paid at 2/3 THE EMPLOYEE’S REGULAR RATE OF PAY where the employee is unable to work
  because the employee:
  h Is caring for an individual subject to a Federal, State or local quarantine or isolation order or is
     caring for an individual that has been advised by a health care provider to self-quarantine as
     described above; or
  h Is caring for a child whose school or place of care is closed (or child care provider is unavailable)
     for reasons related to COVID-19; or
  h Is experiencing any other substantially-similar condition specified by the Secretary of the U.S.
     Department of Health and Human Services.

As a reminder, supervisors have the authority to approve advanced sick leave for a maximum of 240
hours (30 days) to full-time employees in accordance with DOJ Order 1630.1B, Leave Administration,
and P.S. 3630.02, Leave and Benefits. For additional information, The Federal Employee Rights FFCRA
poster may be accessed here:
https://www.dol.gov/sites/dolgov/files/WHD/posters/FFCRA_Poster_WH1422_Non-Federal.pdf




                                                   107
             CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 108 of 150



Aerosol generating procedures                                                      Module 7
Alcohol based hand sanitizer (ABHS)                                                Module 1
Barbershop                                                                         Module 8
Chronic Care                                                                       Module 7
Cleaning and Disinfection Schedule                                               Appendices
Cloth face coverings                                                  Module 1 and Module 2
Cloth face coverings, POSTER for inmates (English and Spanish)                   Appendices
Cloth face coverings, POSTER for staff                                           Appendices
Commercial Travel Tips                                                           Appendices
Congregate Activities                                                              Module 1
Contact tracing                                                                    Module 5
Court appearances                                                                  Module 6
CPAP/BiPAP IN USE door sign                                                      Appendices
CPAP/BiPAP switch to non-vented full face mask                                   Appendices
Definitions                                                                        Overview
Dental engineering controls                                                        Module 7
Dental treatment                                                                   Module 7
Diagnostic coding clinical reference guide                                       Appendices
Directly Observed Therapy (pill line)                                              Module 7
Electronic law library and discovery materials                                     Module 8
Employee COVID-19 exposure, asymptomatic                                          Module 11
Employee COVID-19 exposure, symptomatic                                           Module 11
Employee COVID-19 Testing                                                         Module 11
Employee Memo for Local DOH testing                                              Appendices
Employee official travel                                                          Module 11
Employee recommendations for family                                               Module 11
Employee screening                                                                Module 11
Employee staff support line                                                       Module 11
Employees returning from TDY                                                      Module 11
Enhanced Screening tool for Staff/Contractors/Visitors - FORM                    Appendices
Environmental cleaning and disinfection                                            Module 1
Eye Protection                                                                     Module 2
Families First Coronavirus Response Act (FFCRA)                                   Module 11
Foggers                                                                            Module 1
Food service and dining hall                                                       Module 8
General Principles of Response                                                     Overview
Gloves                                                                             Module 2
Gowns                                                                              Module 2
HALT, disinfecting with                                                          Appendices
Hand hygiene                                                                       Module 1
hdqC2, disinfecting with                                                         Appendices
Holdover sites and bus hubs                                                        Module 6
Infirmary Guidance                                                               Appendices
Influenza                                                                          Module 3
Inmate Movement                                                                    Module 6
Laundry                                                                            Module 8
Leave assignments guidance                                                        Module 11
Legal visits                                                                       Module 9
Medical Isolation                                                                  Module 4


                                                        108
             CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 109 of 150



Medical Isolation Checklist                                                    Appendices
Medical Isolation door sign                                                    Appendices
N-95 respirator use                                                              Module 2
Outside medical and dental trips                                                 Module 7
PPE Doffing training checklist                                                 Appendices
PPE Donning and Doffing                                                          Module 2
PPE Donning training checklist                                                 Appendices
PPE for transferring or releasing inmates                                        Module 6
PPE guidance for staff and inmate                                                Module 2
PPE supply chain management                                                      Module 2
Prioritization of health care services during pandemic response                Appendices
Programming                                                                      Module 8
Psychology services                                                              Module 8
Public Health data sharing                                                       Module 5
Purchasing of PPE and supplies                                                   Module 2
Quarantine - inmate intake, exposure and transfer                                Module 4
Quarantine Checklist                                                           Appendices
Quarantine Door sign                                                           Appendices
Recreation                                                                       Module 8
Release guidance                                                                 Module 6
Returning to work after COVID-19 infection                                      Module 11
Rideshare and vanpool                                                           Module 11
Routine healthcare delivery                                                      Module 7
Sick call                                                                        Module 7
Social distancing - staff and inmate                                             Module 1
Staff leave assignments                                                         Module 11
Staff TDY and travel guidance                                                   Module 11
Supply management                                                                Module 1
Surgical masks                                                                   Module 2
Surveillance - Syndromic surveillance and testing                                Module 5
Temperature check protocol                                                       Module 3
Temporary enclosures                                                             Module 1
Temporary Job Modifications                                                     Module 11
Testing, specimen collection procedures                                          Module 3
Testing, Abbott ID NOW competency assessment                                   Appendices
Testing, Abbott ID NOW training log                                            Appendices
Testing, incident report for inmate refusal                                    Appendices
Testing, indications                                                             Module 3
Testing, inmate general guidance                                                 Module 3
Testing, inmate refusal                                                          Module 3
Testing, laboratory ordering in BEMR                                             Module 3
Transfer guidance                                                                Module 6
Transfers to MRCs                                                                Module 6
Triage of health care services during pandemic response                        Appendices
UNICOR                                                                           Module 8
Vanpool/Rideshare                                                               Module 11
Vehicle transportation guidance                                                  Module 6
Virex II/256, disinfecting with                                                Appendices
Visitation                                                                       Module 9


                                                        109
            CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 110 of 150



Volunteers and Contractors                                                    Module 10
Work details                                                                   Module 8




                                           110
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 111 of 150




       WHAT’S NEW
VERSION 2.0
x Added APPENDIX Z. COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS

VERSION 3.0
x Amendments to APPENDIX S. TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS -
  removed references to dental services

VERSION 4.0
x Updates to APPENDIX V. COVID-19 SCREENING TOOL FOR STAFF, CONTRACTORS, AND VISITORS




                                               111
        CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 112 of 150




LIST OF APPENDICES
APPENDIX A. RECOMMENDED CLEANING AND DISINFECTION SCHEDULE .............................................................. 3
APPENDIX B. DISINFECTING WITH HALT™ .................................................................................................... 4
APPENDIX C. DISINFECTING WITH HDQC®2 ................................................................................................... 5
APPENDIX D. DISINFECTING WITH VIREX® II/256........................................................................................... 6
APPENDIX E. INFORMATION FOR ALL STAFF – CLOTH FACE COVERINGS .............................................................. 7
APPENDIX F. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (ENGLISH) ................................................ 8
APPENDIX G. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (SPANISH) ............................................... 9
APPENDIX H. PPE DONNING SKILL TESTING SHEET ....................................................................................... 10
APPENDIX I. PPE DOFFING SKILLS TESTING SHEET ........................................................................................ 11
APPENDIX J. ABBOTT ID NOW COMPETENCY AND PERFORMANCE ASSESSMENT ................................................ 13
APPENDIX K. ABBOTT ID NOW TRAINING LOG ........................................................................................... 15
APPENDIX L. SAMPLE INCIDENT REPORT NARRATIVE FOR INMATES REFUSING COVID-19 TESTING ......................... 16
APPENDIX M. RESPIRATORY INFECTION MEDICAL ISOLATION ROOM SIGN ......................................................... 17
APPENDIX N. QUARANTINE ROOM SIGN .................................................................................................... 19
APPENDIX O. MEDICAL ISOLATION CHECKLIST ............................................................................................. 21
APPENDIX P. QUARANTINE CHECKLIST ....................................................................................................... 23
APPENDIX Q. COVID-19 CODING CLINICAL REFERENCE GUIDE ....................................................................... 25
APPENDIX R. PRIORITIZATION OF HEALTH CARE SERVICES DURING DISRUPTIONS ................................................ 26
APPENDIX S. TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS ................................ 27
APPENDIX U. SWITCHING TO A NON-VENTED FULL-FACE MASK FOR CPAP OR BIPAP ......................................... 31
APPENDIX V. COVID-19 SCREENING TOOL FOR STAFF, CONTRACTORS, AND VISITORS ......................................... 33
APPENDIX W. CRITICAL INFRASTRUCTURE MEMO TO LOCAL DOH FOR EMPLOYEE TESTING ................................... 34
APPENDIX X. COVID-19 MEDICAL CONDITIONS SELF-REPORTING TOOL ........................................................... 35
APPENDIX Y. COVID-19 MEDICAL ISOLATION INFIRMARY GUIDANCE .............................................................. 36
APPENDIX Z. COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS ............................................ 40




                                                                  112
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 113 of 150




APPENDIX A. RECOMMENDED CLEANING AND DISINFECTION SCHEDULE

    AREA TO BE CLEANED           FREQUENCY OF CLEANING              FREQUENCY OF DISINFECTION
Windows/Window Ledges    Daily                                    Daily
Toilets/Sinks            Daily                                    Daily
Trash Receptacles        Empty three times daily, or as needed;   Daily
                         clean daily
Floors, Stairs, and      Sweep and damp-mop daily                 Daily
Other Walking Surfaces
Telephones               Multiple times daily                     After each use
Microwave Ovens          Clean daily and when visibly dirty       Daily
Drinking Fountains       Multiple times daily                     Disinfect when cleaning
Door/Door Jams           Multiple times daily                     Disinfect when cleaning
Mop Sinks                Rinse and clean after every use          After each use
Mop Buckets              Empty and rinse after every use          After each use
Wet-Mop Heads            Replace with a clean mop head after      Launder used mop heads daily
                         each use
Dust-Mop Heads           Replace with a clean mop head after      Launder used mop heads daily
                         each use
Furnishings              Daily cleaning of multi-use common       Disinfect when cleaning
                         area furniture (chairs, tables, etc.)




                                            113
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 114 of 150




APPENDIX B. DISINFECTING WITH HALT™
Consult the manufacturer's recommendations and the safety data sheet for appropriate PPE to be worn
during preparation and use of this product.

CONTROL OF HALT CONCENTRATE AND SOLUTION
x STORAGE OF HALT CONCENTRATE: Must be stored in accordance with institution policy on the storage of
  hazardous products (secured, bin cards, etc.). Must be under DIRECT STAFF SUPERVISION at all times or in
  locked dispensers.
x MIXING HALT DILUTED SOLUTION FOR DISINFECTING: Mix using dilution dispensers provided by the
  manufacturer. If a dispenser is not available, mixing must be done under DIRECT STAFF SUPERVISION.
  (See PREPARATION OF HALT SOLUTION below.)
x USE OF DILUTED SOLUTION: Once the solution is diluted, no special supervision is required for inmate
  use.

PREPARATION OF HALT SOLUTION USING MANUFACTURER’S GUIDANCE
x IF A DISPENSER IS AVAILABLE: Connect the dispenser and distribute the concentrate as needed into spray
  bottles or mop buckets, following the manufacturer’s instructions.
x IF NO DISPENSER IS AVAILABLE: A gallon jug may be used. Under DIRECT STAFF SUPERVISION, add 2 ounces of
  HALT concentrate to the jug and fill the rest of it with cold water. Label the jugs as “HALT solution,”
  with the date that the solution was prepared.
x The manufacturer recommends that a fresh solution be mixed daily for greatest efficacy however,
  they indicate that mixed solutions may be able to last up to a week and maintain efficacy.

HOW TO USE SOLUTION
x If surfaces are dirty, they should first be cleaned with detergent or soap and water—prior to
  disinfection with HALT solution.
x Apply HALT solution to hard, non-porous surfaces.
x All surfaces must REMAIN WET FOR 10 MINUTES for maximum disinfection. After the 10-minute we time,
  allow to air-dry or wipe surfaces to dry and remove any residue.
  h FLOORS do not need to be rinsed unless they are to be coated with finish or restorer.
  h FOOD CONTACT SURFACES—such as appliances and kitchen countertops—must be RINSED WITH
      POTABLE WATER.
  h Do NOT use HALT on glassware, utensils, or dishes!




                                                  114
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 115 of 150




APPENDIX C. DISINFECTING WITH HDQC®2
Consult the manufacturer's recommendations and the safety data sheet for appropriate PPE to be worn
during preparation and use of this product.

CONTROL OF HDQC 2 CONCENTRATE AND SOLUTIONS
x STORAGE OF HDQC 2 CONCENTRATE: Must be stored in accordance with institution policy on the storage
  of hazardous products (secured, bin cards, etc.). Must be under DIRECT STAFF SUPERVISION at all times or
  in locked dispensers.
x MIXING HDQC 2 DILUTED SOLUTION FOR DISINFECTING: Mix using dilution dispensers provided by the
  manufacturer. If a dispenser is not available, mixing must be done under DIRECT STAFF SUPERVISION.
  (See PREPARATION OF HDQC 2 SOLUTION below.)
x USE OF DILUTED SOLUTION: Once the solution is diluted, no special supervision is required for inmate
  use.

PREPARATION OF HDQC 2 SOLUTION USING MANUFACTURER’S GUIDANCE
x IF A DISPENSER IS AVAILABLE: Connect the dispenser and distribute the concentrate as needed into spray
  bottles or mop buckets, following the manufacturer’s instructions.
x IF NO DISPENSER IS AVAILABLE: A gallon jug may be used. Under DIRECT STAFF SUPERVISION, add 2 ounces of
  hdqC 2 concentrate to the jug and fill the rest of it with cold water. Label the jugs as “hdqC 2
  solution,” with the date that the solution was prepared.
x The manufacturer recommends that a fresh solution be mixed daily for greatest efficacy; however,
  they indicate that mixed solutions may be able to last up to a week and maintain efficacy.

HOW TO USE SOLUTION
x If surfaces are dirty, they should first be cleaned with detergent or soap and water—prior to
  disinfection with hdqC 2 solution.
x Apply hdqC 2 solution to hard, non-porous surfaces.
x All surfaces must REMAIN WET FOR 10 MINUTES for maximum disinfection. After the 10-minute we time,
  allow to air-dry or wipe surfaces to dry and remove any residue.
  h FLOORS do not need to be rinsed unless they are to be coated with finish or restorer.
  h FOOD CONTACT SURFACES—such as appliances and kitchen countertops—must be RINSED WITH
      POTABLE WATER.
  h Do NOT use hdqC 2 on glassware, utensils, or dishes!




                                                  115
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 116 of 150




APPENDIX D. DISINFECTING WITH VIREX® II/256
Consult the manufacturer's recommendations and the safety data sheet for appropriate PPE to be worn
during preparation and use of this product.

CONTROL OF VIREX II/256 CONCENTRATE AND SOLUTIONS
x STORAGE OF VIREX II/256 CONCENTRATE: Must be stored in accordance with institution policy on the
  storage of hazardous products (secured, bin cards, etc.). Must be under DIRECT STAFF SUPERVISION at all
  times or in locked dispensers.
x MIXING VIREX II/256 DILUTED SOLUTION FOR DISINFECTING: Mix using dilution dispensers provided by the
  manufacturer. If a dispenser is not available, mixing must be done under DIRECT STAFF SUPERVISION.
  (See PREPARATION OF VIREX II/256 SOLUTION below.)
x USE OF DILUTED SOLUTION: Once the solution is diluted, no special supervision is required for inmate
  use.

PREPARATION OF VIREX II/256 SOLUTION USING MANUFACTURER’S GUIDANCE
x IF A DISPENSER IS AVAILABLE: Connect the dispenser and distribute the concentrate as needed into spray
  bottles or mop buckets, following the manufacturer’s instructions.
x IF NO DISPENSER IS AVAILABLE: A gallon jug may be used. Under DIRECT STAFF SUPERVISION, add ½ ounce of
  Virex II/256 concentrate to the jug and fill the rest of it with cold water. Label the jugs as “Virex
  II/256 solution,” with the date that the solution was prepared.
x The shelf life of the diluted solution is 1 year.

HOW TO USE SOLUTION
x If surfaces are dirty, they should first be cleaned with detergent or soap and water—prior to
  disinfection with Virex II/256 solution.
x Apply Virex II/256 solution to hard, non-porous surfaces.
x All surfaces must REMAIN WET FOR 10 MINUTES for maximum disinfection. After the 10-minute we time,
  allow to air-dry or wipe surfaces to dry and remove any residue.
  h FLOORS do not need to be rinsed unless they are to be coated with finish or restorer.
  h FOOD CONTACT SURFACES—such as appliances and kitchen countertops—must be RINSED WITH
      POTABLE WATER.
  h Do NOT use Virex II/256 on glassware, utensils, or dishes!




                                                      116
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 117 of 150




APPENDIX E. INFORMATION FOR ALL STAFF – CLOTH FACE COVERINGS


                     Cloth Face Coverings
Help Slow the Spread of COVID-19
x The BOP now requires all staff to wear cloth face
  coverings whenever possible.
x All staff will receive a cloth face covering to use at work.
x The covering is re-useable and should not be thrown
  away.
x It is still important to maintain social distancing of 6 feet, when possible.

How to Wear a Cloth Face Covering
x   Make sure it fits snugly, but comfortably, against the side of
    the face. Secure with ties or ear loops.
x   Use a covering with multiple layers of fabric, but make sure it
    allows for breathing without restriction.
x   It should withstand laundering and machine drying without
    damage or change to shape.
x   Be careful not to touch your eyes, nose, or mouth when
    removing—and wash hands immediately after.
x   Do not put used face coverings where others can touch them.
x   Do not touch or use anyone else’s face covering. Assume that
    used masks are contaminated until they are laundered. Keep a
    bag with you to store your face covering if you will be taking it
    off in the car or other non-social space.
x   If you take off your face covering (e.g., to eat) and then put it back on, be sure
    that the outside stays on the outside (consider marking the outside or inside).

Routinely Wash Cloth Face Coverings
x The covering should be washed before the first use.
x It is recommended that staff wash cloth face coverings at home after each
  shift. They can be washed with other clothing.
x Launder items using the warmest water setting, and dry completely.
x Clean and disinfect clothes hampers or use a liner that can be washed or
  thrown away.



                                          117
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 118 of 150




APPENDIX F. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (ENGLISH)


                    Cloth Face Coverings
Help Slow the Spread of COVID-19
x Based on guidance from the CDC, the BOP now
  recommends all inmates wear cloth face coverings.
x All inmates will receive a cloth face covering.
x This covering is re-useable and should not be thrown
  away.
x It is still important to maintain social distancing of 6
  feet, when possible.

How to Wear a Cloth Face Covering
x   Make sure it fits snugly, but comfortably, against the side
    of the face. Secure with ties or ear loops.
x   Use a covering with multiple layers of fabric, but make
    sure it allows for breathing without restriction.
x   Be careful not to touch your eyes, nose, or mouth when
    removing—and wash hands immediately after.
x   Do not put used face coverings where others can touch
    them.
x   Do not touch or use anyone else’s face covering. Assume
    that used masks are contaminated until they are
    laundered.
x   When not using your cloth face covering, store it in your
    personal locker where the cover will not become soiled or picked up by others.
x   If you must take off your face covering and then put it back on before
    laundering, be sure that the part of the covering that was facing out stays
    facing out. (Consider marking the outside or inside).

Routinely Wash Cloth Face Coverings
x The covering should be washed before the first use.
x Inmates should send cloth face coverings through the institution wash cycles
  with other clothing.
x Launder face coverings using the warmest water setting, and dry completely.




                                        118
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 119 of 150




APPENDIX G. INFORMATION FOR INMATES – CLOTH FACE COVERINGS (SPANISH)


                    Máscara faciales de tela
Ayuda a disminuir/evitar la propagación de COVID-19
x   Basado en la guía del CDC, el BOP ahora recomienda que todos
    los reclusos usen cubiertas/máscaras de tela para la cara.
x   Todos los reclusos recibirán una cubierta/máscara de tela para la
    cara.
x   Esta cubierta/máscara es reutilizable y no debe desecharse.
x   Todavía es importante mantener el distanciamiento social de 6
    pies, cuanda sea posible.

Cómo usar una cubierta/ máscara facial
x   Asegúrese de que quede ajustada y comoda a los lados de su cara.
    Asegúrelo con las tiras o las bandas elasticas para las orejas.
x   Use una máscara con varias capas de tela pero asegúrese de que
    permita respirar sin restricciónes.
x   Tenga cuidado de no tocarse los ojos, la nariz, o la boca cuando se
    retire y lavese las manos inmediatamente despues de retirarla.
x   No coloque la cubierta facial usada donde otros puedan tocarla.
x   No toque ni use la cuberta facial/máscara de otra persona. Suponga
    que las máscaras usadas estan contaminadas hasta que sean lavadas.
x   Cuando no use la cubierta de máscara de su cara, guárdela en su
    casillero personal, donde la cubierta/máscara no se ensucie ni sea
    accesible a otra persona.
x   Si debe quitarse la máscara y luego volvérsela a poner antes de
    lavarla, asegúrese de que la parte de la cubierta que estaba hacia
    afuera permanezca hacia afuera. (Considere marque el exterior o el
    interior de la máscara.)

Lave rutinariamente la tela que cubre la cara
x   La cubierta debe lavarse antes del primer uso.
x   Los reclusos deben enviar las cubiertas de tela a la lavanderia de la institución con su ropa.
x   Lave las máscara con la configuración de agua más cáliente y seque completamente.




                                               119
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 120 of 150




APPENDIX H. PPE DONNING SKILL TESTING SHEET

COVID-19 Personal Protective Equipment Donning
SKILLS TESTING SHEET
STUDENT NAME: _________________________________________________                             DATE: ____________

 Skill                                                                                                    9 if done
 Step                              Critical Performance Criteria                                          correctly

   Following the protocol for PPE placement (donning) minimizes the risk for disease transmission:
   x The DONNING PROCEDURE can be used for both quarantine and isolation transmission-based precautions.
   x Exact PPE may differ based on availability, as well as type of room utilized (AIIR with anteroom, single room
     without anteroom, or dorm type space).
   x EQUIPMENT: Gloves, gown, N95 OR surgical mask, eye goggles, mask with shield or face shield (PPE availability),
     non-touch waste container close to door inside room and just outside door at entry.
  1. x Address personal hygiene issues, hydration, and importance of not touching face.
     x Remove unnecessary jewelry and equipment.
     x Kevlar vest/protective vest are worn per policy.
  2. x Perform hand hygiene.
  3. x Don gloves.
  4. x Don gown.
     x Tie or secure in the back.
  5. Depending on use of N95 respirator, surgical mask, or surgical mask with eye shield:
     a. Don N95 respirator:
        x Only fit-tested individuals may wear N95s; facial hair cannot interfere with mask
           seal. See NIOSH site for facial hair styles that can interfere with the respirator seal:
           https://www.cdc.gov/niosh/npptl/pdfs/FacialHairWmask11282017-508.pdf
        x Adjust to fit.
        x Conduct a user seal check: Exhale to check for air leakage; inhale and check for
           slight mask collapse.
     b. Don surgical mask or surgical mask with eye shield:
        x Adjust to fit.
  6. Don safety glasses, goggles, or face shield:
     x Glasses,goggles or face shield sit on top or go over the mask
     x Adjust for vision and coverage

  Donning PPE Skills (circle one):          PASS               FAIL

  Instructor Signature: __________________________________________________

  Instructor Printed Name: _______________________________________________

                                      PPE Donning SKILLS TESTING SHEET, Page 1 of 1




                                                        120
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 121 of 150




APPENDIX I. PPE DOFFING SKILLS TESTING SHEET

COVID-19 Personal Protective Equipment Doffing
SKILLS TESTING SHEET
STUDENT NAME: _________________________________________________                             DATE: ____________

 Skill                                                                                                       9 if done
 Step                              Critical Performance Criteria                                             correctly

   Following the protocol for PPE removal (doffing) minimizes the risk for disease transmission:
   x The DOFFING PROCEDURE can be used for both quarantine and isolation transmission-based precautions.
   x Exact PPE may differ based on availability, as well as type of room utilized (AIIR with anteroom, single room
     without anteroom, or dorm type space).
   x Doffing has been modified to accommodate a lack of anteroom and the possibility of eye protection re-use.
     Facilities may create a doffing space or tape-off a designated doffing area immediately outside of room.
   x Hand hygiene can be performed between any step of the process.
   x EQUIPMENT: A non-touch waste container close to door inside room and just outside door at exit. Receptacle
     for contaminated eye protection/face shield.

  1. x If no anteroom is available, exit out of room to doff all PPE. If anteroom is available doff 
       gloves and gown in room.
     x Ensure that the doffing area contains a non-touch waste bin, hand sanitizer, and a
       receptacle for contaminated eye protection and reusable face shields.
  2. x Remove and discard gloves (pull off slowly and do not snap).                                      
     x Dispose of gloves in waste bin next to door.
  3. Remove Gown:                                                                                        
     a. Release the tie; then, grasp the gown at the hip area, and pull the gown down and
        away from the sides of your body.
     b. Once the gown is off your shoulders, pull one arm at a time from the sleeves of the
        gown so that the gown arms are bunched at your wrists.
     c. Remove gown from wrists.
     c. Roll the exposed side of the gown inward until it’s a tight ball.
     d. Dispose of the gown in waste bin next to door.
  5. x Immediately perform hand hygiene.                                                                 

  6. Based on type of eye protection:                                                         
     a. Remove safety glasses/goggles.
        x Carefully grasp edges only, without touching skin or eye.
        x Place in container designated for contaminated glasses or goggles to be cleaned and
          disinfected.
     b. Remove face shield.
        x Tilt your head forward slightly, grab the back strap with one hand, close eyes and
          pull it up and over head. (Do not touch front of face shield.)
        x Dispose of the face shield OR
        x Place in container designated for contaminated face shields to be cleaned and
          disinfected.
                                       PPE DOFFING SKILLS TESTING SHEET, Page 1 of 2




                                                         121
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 122 of 150




7. Remove surgical mask or N95 respirator. (Surgical mask may have eye shield.)               
    It is important that you not touch the front of the mask!
   a. Tilt your head forward slightly.
   b. Use two hands to grab the bottom strap; close eyes; pull out and over the head.
   c. Next, use both hands; grab the upper strap; close eyes; pull out and over the head.
   d. Keep tension on upper strap as you remove it, which will let the mask fall forward.
   e. Dispose of the mask or N-95, OR place it into labeled container (paper bag labeled with
      person’s name) to be reused.
8. Perform hand hygiene at sink or use hand sanitizer.                                        

Doffing PPE Skills (circle one):       PASS               FAIL

Instructor Signature: __________________________________________________

Instructor Printed Name: _______________________________________________

                                   PPE DOFFING SKILLS TESTING SHEET, Page 2 of 2




                                                     122
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 123 of 150




APPENDIX J. ABBOTT ID NOW COMPETENCY AND PERFORMANCE ASSESSMENT

Abbott ID NOW™ Competency and Performance Assessment (PAGE 1)
SKILLS TESTING SHEET
STUDENT NAME: _________________________________________________                          DATE: ____________

 Skill                                                                                                    9 if done
 Step                             Critical Performance Criteria                                           correctly

   Trainer should review all material listed below and verify that the trainee has read and understands the
   appropriate procedures or manufacturer instructions involved.

  1. Trainee reads and understands procedure.                                                         

  2. Trainer discusses principle of test procedure so that trainee understands scope and              
     purpose of the test.
  3. Trainer identifies the materials needed to perform test, and trainee knows location of           
     these materials.
  4. Trainee observes proper sample collection and handling.                                          

  5. Trainee observes test procedure being performed by trainer.                                      

  6. Trainee performs the procedure and should be able to:                                            
     a. Identify proper sample type, use of the appropriate collection device, labeling, and
        handling of samples.
     b. Organize work area for testing.
     c. Perform quality control (QC) samples and training panel prior to performing patient
        samples.
     d. Set up timer and follow incubation times per the procedure.
     e. Interpret the results:
        x Positive
        x Negative
        x Invalid
     f. Decontaminate and clean work area, including proper disposal of hazardous waste
        and sharps.
  7. Data entry/computer:                                                                             
     a. Test order and accessioning.
     b. QC and interpretation of results.
     c. Report results and log QC data.

Trainee Comments: ______________________________________________________________________

Trainee Signature: _______________________________________________________________________

Trainer Comments: ______________________________________________________________________

Trainer Signature: _______________________________________________________________________




                                                     123
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 124 of 150




Abbott ID NOW™ Competency and Performance Assessment (PAGE 2)
INSTRUCTIONS FOR TRAINER
PURPOSE:
The ability of each person to perform their duties should be assessed following training, and periodically
thereafter. Retraining and reassessment of employee performance needs to be done when problems
are identified with employee performance. The training and assessment program should be
documented and specific for each job description. Activities requiring judgment or interpretive skills
need to be included in the assessment.

INSTRUCTIONS FOR COMPLETING THE PERFORMANCE ASSESSMENT:
1. Record the facility name and location.
2. Record the employee’s name and the procedure being observed.
3. Have the employee perform the procedure.
4. Record whether the steps completed were satisfactory or unsatisfactory, note any comments, and
   document any corrective action needed.
5. Sign and date the form.
6. Have the employee sign and date the form and provide comments.
7. Complete forms should be filed with the staff member’s credentialing and training documents

Adapted from:
https://www.cdc.gov/labquality/docs/waived-tests/15_255581-test-or-not-test-booklet.pdf




                                                  124
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 125 of 150




APPENDIX K. ABBOTT ID NOW TRAINING LOG

Abbott ID NOW™ Certification of Training
Check all that apply: F FLU A/B 2 F Strep A 2 F RSV F COVID-19

The following personnel are responsible for running the ID NOW at ____________________________
and have been thoroughly in-serviced on the test and test procedure.
Training has included:
x Review of the package insert.
x Demonstration of the product assay.
x Successful performance of the ID NOW assays and interpretation of results.
x Completion of APPENDIX J. Abbott ID Now Competency and Performance Assessment
Names of the personnel who have trained with the ID NOW and are responsible for reporting patient
results are listed below:

  Staff Person’s Name (printed)         Staff Person’s Signature               Date of Signature




Signature of Supervisor responsible for personnel and testing:

_________________________________________________                     __________________________
Signature                                                             Date of Signature




                                                 125
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 126 of 150




APPENDIX L. SAMPLE INCIDENT REPORT NARRATIVE FOR INMATES REFUSING COVID-19
TESTING
On ____________(date), _____________________(inmate’s name) , Reg. No. _________(number),
refused a direct order to submit to testing for the COVID-19 virus as part of the testing initiative to
prevent the transmission of a life-threatening disease to other staff and inmates. The Bureau tests an
inmate for an infectious or communicable disease when the test is necessary to verify transmission
following exposure to bloodborne pathogens or to infectious body fluid. An inmate who refuses
diagnostic testing is subject to an incident report for refusing to obey an order (Program Statement
6190.04).




                                                  126
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 127 of 150




APPENDIX M. RESPIRATORY INFECTION MEDICAL ISOLATION ROOM SIGN
On the following page is a printable Respiratory Medical Isolation Precautions sign for posting on the
doors of MEDICAL ISOLATION UNITS.




                                                  127
CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 128 of 150




          Respiratory/Eye Medical
           Isolation Precautions
               PRECAUCIONES de aislameiento médico

         ANYONE ENTERING THIS ROOM SHOULD USE:
 todas las peronas que entren e esta habitacion tienen que:
                                   HAND HYGIENE
                                Hygiene De Las Manos

                            N95 RESPIRATOR (fit-tested)
                                    Respirador N95

                                        GOWN
                                         Bata


                                  EYE PROTECTION
                      Protección para los ojos si contacto cercano


                                       GLOVES
                                       Guantes

                PATIENT WEARS CLOTH FACE COVERING WHEN OTHERS
                      ENTER ROOM AND DURING MOVEMENT.
                          Lleva cubierta de tela para la cara.

                          KEEP DOOR CLOSED AT ALL TIMES!
                    Mantenga la puerta cerrada en todo momento




                                 128
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 129 of 150




APPENDIX N. QUARANTINE ROOM SIGN
On the following page is a Respiratory Infection Quarantine Precautions sign for posting on the doors of
housing units being used for QUARANTINE.




                                                 129
    CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 130 of 150




                   Respiratory/Eye                                        

                Quarantine Precautions
                   PRECAUCIONES de Sala de Cuarentena


                 TO PREVENT THE SPREAD OF INFECTION,
        ANYONE ENTERING THIS ROOM SHOULD USE:
           Para prevenir el esparcimiento do infecciones,
     todas las peronas que entren e esta habitacion tienen que:
                      HAND HYGIENE
                      Hygiene De Las Manos

                      SURGICAL MASK
                     PATIENT WEARS CLOTH FACE COVERING WHEN OTHERS
                           ENTER ROOM AND DURING MOVEMENT.
                              Lleva cubierta de tela para la cara.

                      GLOVES
                      Guantes

                      GOWN FOR CLOSE CONTACT
                      Bata
                      EYE PROTECTION
                      Protección para los ojos




                                   130
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 131 of 150




APPENDIX O. MEDICAL ISOLATION CHECKLIST

                             MEDICAL ISOLATION CHECKLIST FOR COVID-19
                CATEGORY                                                        TASKS
MOVE TO MEDICAL ISOLATION:               x Have the inmate wear a FACE COVERING en route to the designated
                                           medical isolation area. Staff escorts will wear PPE to include gloves,
                                           gown, eye protection and N95.
                                         x Movement to medical isolation should be accomplished promptly
                                           for any inmate with confirmed or suspected COVID-19 infection.
TAKE TRANSMISSION-BASED PRECAUTIONS:     Use (1) HAND HYGIENE (before & after gloves) and (2) PPE (gloves,
x STANDARD PRECAUTIONS; use of PPE and   gown, eye protection, N-95) for entry into room, direct contact,
  hand hygiene for contact, eye          escort, or open grid units or dorms.
  protection, and droplets.              x PRIOR TO ENTERING ROOM: Perform hand hygiene. Don (put on) gloves,
                                           gown, fit-tested respirator (N95), and eye protection. (See PPE
                                           donning checklist Appendix H .)
                                         x EXITING ROOM WITH AN ANTEROOM: Stay ≥ 6 feet from patient, if
                                           possible; doff (remove) and dispose of gloves & gown, and then exit
                                           the room. In the anteroom, perform hand hygiene, doff eye
                                           protection, N-95 respirator, and repeat hand hygiene.
                                         x IF NO ANTEROOM IS AVAILABLE: Exit room to doff all PPE in a designated
                                           doffing area (taped off area) located immediately outside of the
                                           room. (See PPE doffing checklist Appendix I.)
PLACE SIGNAGE                            Place Respiratory/Eye Medical Isolation Precautions sign on the
                                         door. (See Appendix M.)
INMATE EDUCATION                         Advise and educate the inmate regarding possible COVID-19 illness:
                                         Reportable signs and symptoms, social distancing, and wearing of
                                         face covering. Provide education sheets.
COMMUNICATION                            x Report COVID-19 case(s) to facility leadership, QIIPC, public health
                                           authority, and Regional QIIPC Consultants.
                                         x If the inmate’s condition deteriorates (respiratory distress) and
                                           emergent transportation to local hospital is necessary, call ahead
                                           for guidance and direction before transfer.
DOCUMENTATION                            x Place the inmate on MEDICAL HOLD in BEMR and Sentry for the
                                           duration of the isolation.
                                         x HP code as U07.1 COVID confirmed (test positive) or U07.2 COVID
                                           suspect/probable in BEMR.
                                         x Document inmate status DAILY in BEMR, including any test results
                                           and changes in condition.
STAFF INTERACTION                        x Limit the number of staff interactions with ill inmate(s); dedicate
                                           certain personnel, if possible.
                                         x DIRECT CONTACT PPE includes N95, eye protection, gloves, and gown.
                                           Inmates should wear a face covering or mask when staff enters the
                                           room or when moving around the unit.
                                     MEDICAL ISOLATION CHECKLIST, Page 1 of 2




                                                     131
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 132 of 150




                           MEDICAL ISOLATION CHECKLIST FOR COVID-19
               CATEGORY                                                         TASKS
MEDICAL EQUIPMENT & MEDICAL CARE         x Dedicate medical equipment to the area, if possible.
                                         x Provide supportive care, with frequent assessment for shortness of
                                           breath or O2 decompensation (pulse oximetry).
                                         x Have preparations in place for transfer to hospital, if needed.
FOOD SERVICE                             Use regular or disposable dishware (dispose of in regular trash).
LAUNDRY                                  x Standard precautions; wear gown if contact with dirty laundry is
                                           expected.
                                         x Do not shake dirty laundry.
                                         x Double-bag when taking from isolation to laundry. Wash with
                                           normal laundry, in hot water and drying at high temperatures.
                                         x Disinfect dirty carts after use.
VISITS                                   In-person visits will be suspended until the end of medical isolation.
                                         Consult local leadership for exceptions.
TELEPHONE CALLS                          Phone should be cleaned and disinfected with disposable towel and a
                                         product from EPA List N.
TRASH                                    x Double-bag in clear waste bags and dispose of as regular trash.
                                         x Ensure that trash is NOT processed by recycling.
CLEANING & DISINFECTION                  x Provide supplies to clean/disinfect room. Utilize disinfectant from
                                           EPA List N.
                                         x Ideally, cleaning is performed by the inmate, or by staff at the time
                                           of inmate care to prevent additional entry into room.
RELEASE FROM MEDICAL ISOLATION FOR       Utilize a TIME-BASED approach for releasing inmates with
ASYMPTOMATIC INMATES                     asymptomatic COVD-19 from medical isolation:
                                         x Asymptomatic inmates can be released from medical isolation
                                           10 days after the date of their first positive PCR test.
RELEASE FROM MEDICAL ISOLATION FOR       Utilize a SYMPTOM-BASED approach for releasing inmates with
SYMPTOMATIC INMATES                      symptomatic COVD-19 from medical isolation:
                                         x Inmates with MILD OR MODERATE SYMPTOMS can be released from
                                           medical isolation 10 days after symptom onset and resolution of
                                           fever for at least 24 hours, without the use of fever-reducing
                                           medications, and with improvement of other symptoms.
                                         x Inmates with SEVERE SYMPTOMS requiring hospitalization or SEVERELY
                                           IMMUNOCOMPROMISED inmates can be released from medical
                                           isolation 20 days after symptom onset. A TEST-BASED APPROACH may
                                           also be considered with Regional Medical Director consultation.
TERMINAL CLEANING                        x If possible, the isolated inmate should clean the room before
                                           leaving.
                                         x After waiting 24 hours (if possible), the isolation area should be
                                           cleaned again with an EPA List N registered disinfectant—while
                                           wearing gloves, gown, and other PPE recommended by the
                                           disinfectant manufacturer AND based on the condition of the room
                                           (i.e., if splashes are anticipated, wear mask and eye protection).
                                     MEDICAL ISOLATION CHECKLIST, Page 2 of 2




                                                     132
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 133 of 150




APPENDIX P. QUARANTINE CHECKLIST

                                QUARANTINE CHECKLIST FOR COVID-19
         CATEGORY                                                      TASKS
MOVE ASYMPTOMATIC INMATES x Inmates should wear a FACE COVERING or surgical mask while being escorted to
TO QUARANTINE:                 quarantine. PPE for escort staff is noted below.
x EXPOSED CONTACTS OF COVID- x They should preferably be designated to a single room with solid door.
  19 CASES                   x IF SINGLE HOUSING IS NOT AVAILABLE, THE INMATES MAY BE COHORTED WITH THEIR
x NEW INTAKES                  RESPECTIVE GROUP – exposed contacts, intake, or pre-release/pre-transfer.
x PRE-RELEASE/PRE-TRANSFER     Inmates in each category of quarantine should be housed separately from
                               inmates in other categories.
                             x INMATES TEST IN/TEST OUT OF ALL THREE CATEGORIES OF QUARANTINE. The Abbott (POC)
                               or commercial (PCR) lab tests may be used for admission to quarantine.
TAKE TRANSMISSION-BASED       x HAND HYGIENE (before and after wearing gloves).
PRECAUTIONS:                  x PPE (gloves, eye protection, surgical mask, and gown) for staff having direct
x STANDARD PRECAUTIONS; use     contact (including medical care, escort, or transport) or opening food trap or
  of PPE and hand hygiene       entering inmate room.
  for contact, eye            x For “EXPOSED” QUARANTINE in open units, open doors, or open bars, consider use
  protection, and droplets.     of N95 respirator.
                              x IF NOT ENTERING ROOM AND ≥ 6 FEET AWAY, a gown may not be necessary.
                              x PRIOR TO ENTERING ROOM OR INMATE CONTACT: Perform hand hygiene. Don (put on)
                                gloves, gown, surgical mask, and eye protection. (See PPE donning checklist
                                Appendix H for specifics.)
                              x EXITING ROOM WITH AN ANTEROOM: Have inmate(s) move back to a social distance
                                ≥ 6 feet; doff (remove) gloves & gown, and then exit the room. In the anteroom,
                                perform hand hygiene, doff eye protection and mask, and repeat hand hygiene.
                              x IF NO ANTEROOM IS AVAILABLE: Exit out of room to doff all PPE in a designated
                                doffing area (taped off area) located immediately outside of room. (See doffing
                                checklist Appendix I for specifics.)
                              x Used PPE is disposed of in regular trash, with a receptacle in the doffing area, as
                                well as place for any items to be recycled.
PLACE SIGNAGE                 Place an Respiratory/Eye Infection Quarantine Precautions sign on the door. (See
                              Appendix N.)
INMATE EDUCATION              Advise and educate inmates to report symptoms of COVID-19 illness. Educate
                              them to maintain social distance and wear face coverings. Provide education
                              sheets.
COMMUNICATION AND             x Notify facility leadership, QIIPC, HSA, psychology, and Regional QIIPC
DOCUMENTATION                   consultants of quarantine situation.
                              x Place a MEDICAL HOLD in BEMR and Sentry for the duration of the quarantine.
                                Code inmate(s) as Z0489-Q.
                              x Enter testing, entry, and exit (beginning and end of quarantine) symptoms,
                                signs, and temperature screening in BEMR.
                              x For “exposure” quarantine, conduct symptom/temp screens at least once DAILY
                                (due to the probability that some will become ill). Daily screens can be
                                conducted by non-healthcare staff after training completion. Any POSITIVE
                                SYMPTOMS are reported to healthcare staff for assessment testing and isolation.
                                         QUARANTINE CHECKLIST, Page 1 of 2




                                                      133
         CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 134 of 150




                            QUARANTINE CHECKLIST FOR COVID-19
           CATEGORY                                                TASKS
STAFF INTERACTION         x Staff assessments not requiring direct contact will be conducted with social
                            distancing of ≥ 6 feet away.
                          x Limit the number of staff interactions with inmates and take measures to
                            reduce the number of staff interacting with quarantined inmates. Dedicate
                            personnel to the unit, if possible.
MEDICAL EQUIPMENT         x Dedicate medical equipment to the unit, if possible.
                          x Clean and disinfect after/between use.
MEDICAL CARE IF INMATES   x MEDICALLY ISOLATE INMATES PROMPTLY if they become symptomatic (cough, SOB,
BECOME SYMPTOMATIC          HA, dizziness, fatigue, loss of taste or smell, sore throat, N&V, chest pain) and/or
                            an oral temperature ≥ 100.4 F (equivalent temps are 101○F for tympanic/ear and
                            100○F for forehead/non-contact).
                          x Positive symptoms require assessment, clinical encounter, testing, and move to
                            isolation. Limit close or direct contact. Provide necessary medical care as
                            needed.
FOOD SERVICE              x Use regular trays or disposable dishware.
LAUNDRY                   x Wear gloves.
                          x Regular central laundry processes are acceptable.
                          x Do not shake dirty laundry.
                          x Disinfect dirty carts after use.
VISITS                    In-person visits will be suspended until the end of quarantine. Consult local
                          leadership for exceptions.
TELEPHONE CALLS           Phone is cleaned and disinfected after each use with registered disinfectant from
                          EPA List N.
TRASH                     x Wear GLOVES and DOUBLE-BAG in clear waste bags;
                          x Ensure that trash is NOT processed by recycling.
CLEANING/DISINFECTION     x Provide supplies to inmate to clean and disinfect the room.
                          x Use disinfectant from EPA List N.
DISCONTINUATION OF        x Duration of quarantine is 14 days.
QUARANTINE                x If at all possible, DO NOT ADD INDIVIDUALS TO AN EXISTING QUARANTINE after the 14-
                            day quarantine clock has started. If new inmates are added into a quarantine
                            cohort or anyone in the cohort becomes positive, the clock starts back at zero.
                          x PRIOR TO RELEASE FROM QUARANTINE, ASYMPTOMATIC INMATES SHOULD UNDERGO COVID-
                            19 TESTING AND TEST NEGATIVE.
                          x A commercial PCR test should be performed for inmates releasing to the general
                            population and for releases or transfers.
                          x Abbott POC tests may be used for immediate releases and for transfers to other
                            BOP facilities when commercial lab turnaround times are more than 7 days.
TERMINAL CLEANING         x Inmates should clean the area at end of quarantine, if possible.
                          x If inmates in quarantine became SYMPTOMATIC, wait 24 hours (if possible), and
                            then clean and disinfect with an EPA List N registered disinfectant with PPE
                            recommended by the disinfectant manufacturer (i.e., gloves, gown, and if
                            splashes are anticipated, wear mask and eye protection).
                                     QUARANTINE CHECKLIST, Page 2 of 2




                                                  134
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 135 of 150




APPENDIX Q. COVID-19 CODING CLINICAL REFERENCE GUIDE

 CURRENT CODE   PREVIOUS CODE           DESCRIPTION                        WHEN TO USE
Z0489-q                         Quarantine - Asymptomatic     Utilize for contacts of confirmed
                                person in Quarantine          COVID-19 case, for new BOP intakes
                                                              quarantined, and for persons
                                                              quarantined prior to release from
                                                              custody.
U07.2           Z0489-c19       Suspect/probable COVID-19     Coronavirus Like Illness (CLI). Use
                                case                          anytime inmate is symptomatic and
                                                              ISOLATION precautions are in place,
                                                              whether or not testing is pursued.
U07.1           B9729 Other     Confirmed case COVID-19       COVID-19 Lab Confirmed Case.
                Coronavirus                                   DO NOT use code U07.1 for suspect,
                                                              possible, or clinical probable cases.
Z03818-c19                      Coronavirus COVID-19 Test     Negative test documented.
                                Negative
Z5320-                          COVID-19 Testing refused      Refusal of COVID-19 testing.
COV19ref
NOTE: BOP Quality Improvement/Infection Prevention & Control Coordinators have the rights to enter
BEMR ICD10 codes, and update and error enter erroneous codes.




                                               135
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 136 of 150




APPENDIX R. PRIORITIZATION OF HEALTH CARE SERVICES DURING DISRUPTIONS

               NORMAL CONDITIONS                                     SCOPE OF SERVICES
         Normal resources and demands                         No change in scope of services
                 MILD DISRUPTION                              NEAR-NORMAL SCOPE OF SERVICES
Disruptions:                                        Possible adjustments include:
x Slightly reduced health care staffing.            x Alter site of care for patients with COVID-like
x Some inmates ill; few severely ill.                 symptoms.
x Community hospitalization available.              x Reduce preventive health care services
x Rearranged health care staffing/roles.              (continue TB screening, influenza and
                                                      pneumococcal vaccination).
                                                    x Maintain a chronic care clinic. Identify and
                                                      monitor inmates defined by the CDC as being at
                                                      risk for serious illness if infected with COVID-19.
                                                    x Provide care for minor ailments, as feasible.
              MODERATE DISRUPTION                         REVISED MEDICAL CARE SCOPE OF SERVICES
Disruptions:                                        Possible adjustments include:
x Health care staffing somewhat reduced.            x Prioritize delivery of chronic care.
x Some shortages of supplies/medication.            x Minimize patients on directly observed therapy
x Limited laboratory capability.                      consistent with guidance from the medical
x Many inmates ill; some severely ill.                director.
                                                    x Postpone most preventive health care except
                                                      TB screening and vaccinations for influenza and
                                                      pneumonia.
                                                    x Focus on key life-saving care.
                                                    x Send severely ill to the hospital.
                                                    x Postpone care for low priority health problems.
                SEVERE DISRUPTION                      TOTAL SYSTEM / SCOPE OF SERVICES ALTERATION
Disruptions:                                        Possible adjustments include:
x Health care staffing significantly reduced.       x Focus on key live-saving care.
x Significant shortages of supplies/medications.    x Cohort sickest inmates; provide palliative care.
x No laboratory capability; no chest radiography.   x Deliver care in accordance with priorities
x Numerous inmates ill; many severely ill.            established by the BOP Medical Director and in
x No community hospitalization available.             consultation with the Regional Medical
                                                      Director.




                                                136
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 137 of 150




APPENDIX S. TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS

        TABLE 1. Examples of Conditions to be Seen for Same-Day Emergency/Urgent Care Visit
                                                    MEDICAL
x Acute chest pain                                   x Severe hypertension (SBP >170, DBP>110, or
x Acute abdomen: Severe, rebound tenderness,           symptomatic)
  absent bowel sounds, or localized to RLQ           x Intractable nausea/vomiting/diarrhea.
x Unstable diabetes (BS<60, or >350 and              x Development of gangrene/open diabetic ulcer/
  symptomatic)                                         significant cellulitis, and open draining wounds
x Asthma/significant dyspnea                         x Eye injuries: Foreign object (penetrating and non-
x Acute ophthalmology disturbance (foreign             penetrating), corneal abrasion, blurred vision, pain
  body sensation, a sudden change in vision)         x Testicular pain (r/o torsion)
x Hemoptysis or night sweats                         x Acute uterine bleeding (Hct drops 6% within 4 hrs.)
x Seizure/syncope                                    x New onset peripheral edema or orthopnea
x Stroke/TIA symptoms                                x Male inmates with UTIs
x 2nd/3rd-degree burns                               x Rash: Any intensely pruritic or vesicular rash; a rash
x High temp (>101), sepsis                             consistent with scabies, varicella, small pox, herpes
x Acute musculoskeletal injuries (limb                 zoster, or otherwise unexplained
  immobility, open fracture; any injury requiring    x New onset of incapacitating pain
  completion of an injury assessment form)           x Altered mental status
x Severe acute headache                              x HIV+ inmate with fever, headache, mental status
x Hematemesis                                          and/or changes of loss of vision
x Melena or hematochezia (acute of unknown
  origin)
                                                MENTAL HEALTH
x   Thoughts of self-harm                            x   Manic symptoms
x   Thoughts of harm towards others                  x   Severe depression
x   New onset hallucinations                         x   Drug or alcohol withdrawal
x   New onset delusions                              x   New onset severe medication side effects
x   New onset anxiety attacks

                (TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS, page 1 of 2)




                                                     137
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 138 of 150




                   TABLE 2. Examples of Conditions to be Seen Within 24–48 Hours
                                                    MEDICAL
x Asthma, no acute distress                          x Medication renewals for chronic conditions such as
x Acute infections w/symptoms (fever, cough)           angina, diabetes, HTN, TB, psychotropics
x Earache, suspected infection
                                               MENTAL HEALTH
x Moderate depression                                x Chronic psychotic symptoms
x Hypomania                                          x New, mild-to-moderate medication side effects
x Recurrence of anxiety symptoms/attacks



                      TABLE 3. Conditions Requiring Evaluation Within 72 Hours
                                                    MEDICAL
x Cough                                              x Headache – Chronic
x Sore throat/URI without temp                       x Skin rash with s/s of itch, pain, spreading
x Constipation (unrelieved by OTC meds)
                                               MENTAL HEALTH
x Mild depression
x Chronic anxiety under treatment



                      TABLE 4. Conditions Requiring Evaluation Within One Week
                                                    MEDICAL
x Tuberculosis prophylaxis/evaluation/clearance x Eye problems other than described in above tables
x Chronic rash, blisters, calluses, corns, jock itch, x All other medication refills
  athlete’s foot                                      x Convalescence and or Duty Status inquiries
x Hemorrhoids
x Gastritis (without nausea/vomiting/diarrhea)
                                               MENTAL HEALTH
x Chronic medication side effects



                     TABLE 5. Conditions Requiring Evaluation Within Two Weeks
                                                    MEDICAL
x Musculoskeletal pain, chronic, no recent injury
x Back pain, chronic
x Allergies, chronic

               (TRIAGE OF MEDICAL AND MENTAL HEALTH CONDITIONS DURING DISRUPTIONS, page 2 of 3)




                                                     138
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 139 of 150




Appendix T.   CPAP OR BIPAP IN USE SIGNAGE
On the next page is a printable sign to be placed on the door of a room where a CPAP or BiPAP is in use.




                                                  139
CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 140 of 150




                               140
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 141 of 150




APPENDIX U. SWITCHING TO A NON-VENTED FULL-FACE MASK FOR CPAP OR BIPAP
In patients with severe sleep apnea with co-morbidities such as morbid obesity, pulmonary
hypertension, cardiomyopathy, etc., even the temporary discontinuation of BiPAP or CPAP may
constitute a higher risk. When the decision is made to allow the patient to continue using CPAP/BiPAP,
the machine must be set up and used with a full-face, non-vented CPAP mask with an in-line viral filter
attached to the intake and exhalation ports. The viral filters should be changed daily. See the diagram on
the next page for setup.

 See MODULE 7 for more information about aerosol generating procedures (AGPs).




                                                  141
  CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 142 of 150




        SWITCHING TO A NON-VENTED FULL-FACE MASK FOR CPAP AND BIPAP
(ResMed Non-vented full-face mask – Small #61739, Med #61740, Lge #61741)
Covers mouth & nose. Has no holes in the mask or elbow attachment on the mask:




 1. From the elbow on the mask, attach a SWIVEL CONNECTOR (Respironics #7041):




               2. From there, attach a VIRAL FILTER (Airlife #001851):




    3. From the viral filter, attach an EXHALATION PORT (Respironics #312149):




                   4. The remainder of the CPAP is unchanged!




                                        142
     CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 143 of 150




APPENDIX V. COVID-19 SCREENING TOOL FOR STAFF, CONTRACTORS, AND VISITORS

     CORONAVIRUS DISEASE 2019 (COVID-19) ENHANCED SCREENING TOOL
                     STAFF/CONTRACTORS/VISITORS
                                 DATE: _______________________

1. TEMPERATURE: ______ ○F         METHOD: F MOUTH F EAR F FOREHEAD
F If temperature is: (mouth) ≥ 100.4○F OR (ear) ≥101○F OR (forehead) ≥ 100○F
    Then deny access, place on Leave (NOT Safety and Weather leave) for 1 day.
    Proceed to Section 3 below.
2A. OTHER SYMPTOMS (completed by employee, contractor or visitor)
   Yes      No New-Onset Cough                 # of days: ____
   Yes      No New-Onset Trouble Speaking/Difficulty Breathing
   Yes      No Fatigue
   Yes      No Muscle or Body Aches
   Yes      No Sore Throat
   Yes      No New Loss of Taste or Smell
   Yes      No Stuffy/Runny Nose
   Yes      No Nausea or Vomiting
   Yes      No Diarrhea
2B. COVID-19 VACCINE (completed by employee, contractor or visitor)
   Yes      No    Received COVID-19 Vaccine in the past 72 hours
F Contact the Medical Officer on call for the institution to provide disposition:
    Disposition by Medical Officer after assessing symptoms: Leave Work
If staff is being sent home, give them a copy of this document and a copy of Memo for the Local Health
Department/Personal Healthcare Provider for them to take to the local health department or their
personal healthcare provider for COVID-19 testing.
3. NOTIFICATION OF LOCAL HUMAN RESOURCES DEPARTMENT
F If Individual is placed on leave for Section 1 or 2, share document with HR Office for T&A purpose.
F HR OFFICE: Please have HSD place this document in the Employee’s Medical Folder (Blue Folder) if
  leave is indicated.

Staff Name (Last, First): ________________________________________ Year of Birth: __________
Institution: __________________________________________________ State: _________________


                                                This document is protected under the Privacy Act of 1974




                                                  143
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 144 of 150




APPENDIX W. CRITICAL INFRASTRUCTURE MEMO TO LOCAL DOH FOR EMPLOYEE TESTING




                                                      U.S. Department of Justice

                                                      Federal Bureau of Prisons

                                                     Washington, D.C. 20534

                                                      DATE: ______________________________


MEMORANDUM FOR HEALTH DEPARTMENT


FROM:          CAPT Sylvie I. Cohen, MD, MPH, FACOEM
               Chief Occupational Safety & Health Branch
               Health Services Division


SUBJECT:       Staff identified as close contact of COVID-19 positive individual


Please note that ______________________________ is an employee of the Federal Bureau of
Prisons and as such works in a Critical Infrastructure Industry as defined by the Department of
Homeland Security. Our employees have a special responsibility to maintain a normal work
schedule as they are critical in maintaining safety within the Federal Bureau of Prisons and the
community, and are unable to quarantine for 14 days.
This individual may have close contact with a confirmed or suspected COVID-19 case, as defined
by the Center for Disease Control and Prevention (CDC)* and will require testing.
This necessary priority testing is critical in preventing further transmission within the prison and
also in the community.
Therefore, we appreciate your cooperation with this request in considering this employee for
priority COVID-19 testing.


* https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html




                                               144
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 145 of 150




APPENDIX X. COVID-19 MEDICAL CONDITIONS SELF-REPORTING TOOL

                     COVID-19 Medical Condition Self-Reporting Tool


Last Name: _______________________________ First Name: ________________________________

BOP ID#: BOP_____________________________

Job Title: ________________________________

          ___ Civil Service

          ___ PHS Officer

Department: _____________________________

Dept. Contact Phone #: _____________________

Institution: _______________________________

Human Resources Manager Name: _________________________


Diagnosis/Diagnoses (Please list all that should be considered):




I certify that this information is true and complete to the best of my knowledge.

Print Name: ________________________________ Signature: ________________________________

Date: __________________

Staff who are self-reporting as high risk, and requesting modification to their work during the COVID-19
pandemic, must complete and submit this COVID-19 Medical Condition Self-Reporting Tool to their
designated HR POC or send it directly to the Employee Health mailbox at BOP-HSD/Employee Health.
The subject line of the email should be “High risk staff declaration form- [Last name, First name]”




                                                  145
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 146 of 150




APPENDIX Y. COVID-19 MEDICAL ISOLATION INFIRMARY GUIDANCE
Under certain circumstances, establishment of an onsite infirmary at an institution may be necessary.
Considerations include the number of symptomatic patients, institution resources and local healthcare
resources. The decision to stand up an infirmary should be made in consultation between the institution
and regional and central office leadership.

1. GENERAL GUIDELINES FOR INFIRMARY SET-UP
x PATIENT CRITERIA FOR ADMISSION TO THE MEDICAL ISOLATION INFIRMARY
  h Criteria for admission to and discharge from the infirmary should be reviewed in consultation with
     the Clinical Director.
  h Admission to and discharge from the infirmary will occur only on the order of a physician or
     designated authorized health professional.
  h Follow guidance in MODULE 4 for medical isolation guidance.
  h Eligible patients include the following:
      x COVID-19 patients (positive, probable, or suspected) with mild to moderate symptoms.
      x COVID-19 patients who are hemodynamically stable with mild to moderate symptoms and
        requiring 2–3 liters of oxygen per nasal cannula to maintain O2 saturation above 90%.
      x COVID-19 patients post-hospitalization who are still being treated as positive and are
        hemodynamically stable, requiring continued medical observations or treatment (e.g.,
        IV antibiotics, oxygen, etc.).
         Patients returning from the hospital who have completed treatment for COVID-19 infection,
            and have met CDC criteria for release from isolation, should NOT be placed in the isolation
            infirmary.

x STAFFING PATTERN
  h The team may consist of six members, including one Medical Officer, one Advanced Practice
     Provider (APP), and four Registered Nurses (RN) per 5–10 bed infirmary—based on the patients’
     medical acuity. Infirmary bed estimates generally range from 0.5 to 1 percent of the population
     (i.e., 5 to 10 medical infirmary beds per 1,000 inmates).
  h A Medical Officer should be on call 24 hours per day for the infirmary.
  h A Medical Officer should evaluate patients daily, as required by the severity of their illnesses.
  h At least two RNs should be on each shift. This allows for continuous coverage of the unit in case
     one RN has to step off the unit for any reason, as well as allowing the RNs to watch out for breaks
     in each other’s PPE.
  h There should be health care personnel on duty 24 hours per day, seven days per week, who make
     rounds a minimum of once per shift—and more often, as required by patients’ needs and
     physicians’ orders. A health care provider is to remain in the infirmary at all times.
  h Patients should always be within sight or hearing of a health care staff member (e.g., call lights,
     buzzer system).

                     (COVID-19 Medical Isolation Infirmary Guidance, page 1 of 4)




                                                 146
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 147 of 150




x LOCATION OF THE MEDICAL ISOLATION INFIRMARY
  h Each institution varies, and coordination with the local executive staff will be necessary to
     determine a suitable location.
  h The location of the medical isolation infirmary unit can be co-located within the medical isolation
     unit.
  h The institutional pandemic plan, in consultation with facility’s personnel, will identify a location. In
     addition to structures in place at the institution, the institution may also consider utilizing large
     temporary structures like tents.
      x Consider utilizing a location large enough to house the patients and their necessary
        belongings. Approximately 72 square feet (12’ L x 6’ W) should be allowed for each patient, to
        ensure that there is at least six feet between patients’ beds, and safe walkways of at least
        three feet between the head and foot of the bed.
     x Ensure that there is at least a six-foot wide egress aisle for safe evacuation of the unit if
        necessary.
   h Housing Units can be utilized for Infirmary Medical Isolation in order of precedence, as
     determined by the CDC guidance provided in MODULE 4.
   h Ideally, the location will have a sink with running water, soap, and paper towels. If this is not
     feasible, ensure adequate alcohol-based hand sanitizer is available.
   h Ideally, the locations should have separate entrance and exit locations.
      x The entrance/exit locations require space for donning and doffing of PPE, as well as a means of
        performing hand hygiene.
      x Proper donning of appropriate PPE will be completed prior to entering the unit.
      x Proper doffing of PPE will be completed upon exiting the unit.
     x Refer to MODULE 2 for additional guidance on PPE.
   h Access to toilets and shower facilities for patients, and toileting facilities for staff.
   h If space is utilized that does not have emergency lighting, portable emergency lighting will be
     needed.

x NECESSARY SUPPLIES
   The list below is in addition to the Suggested Infirmary Supply and Equipment List identified below
   h Signage as recommended in the various MODULES.
   h In accordance with fire and safety codes, a mechanism to separate patients in the absence of
     walls when privacy is necessary: Foldable panels, privacy screens, a sheet draped between the
     beds, etc.
   h Stocked hand hygiene station(s): Running water, soap, paper towels, and/or alcohol-based hand
     sanitizer, as outlined in MODULE 1.
   h PPE: Sufficient supply of gowns, gloves, N95 masks, goggles, and face shields in multiple sizes, as
     outlined in MODULE 2.
   h Dedicated computer terminal(s) for health care providers to document and review information on
     the patients.

                      (COVID-19 Medical Isolation Infirmary Guidance, page 2 of 4)




                                                   147
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 148 of 150




   h Telephone:
      x If able to make secure: A regular phone with dial-out access to outside of the institution
        should be utilized.
     x If unable to make secure: The telephone will ring directly to Control, like the suicide watch
        phone. This phone would be available for staff working in the unit to receive phone calls, while
        still preventing inmates from using the phone to make outside calls.
   h Cleaning supplies as outlined in MODULE 1.
   h Mechanisms to properly secure the following items on the unit:
      x Needles, sharps, syringes – behind two locks.
     x Medication – behind at least one lock (excludes controlled substances).
   h Dedicated non-critical medical equipment: Vital signs machine, stethoscope, non-touch and oral
     thermometers, pulse oximetry device, blood glucose meter, etc. These will need to be disinfected
     appropriately between patients, following the manufacturer’s recommendations, if supplies do
     not allow for one device per patient.
x Cleaning and disinfecting of the Unit will be completed in accordance with the guidance provided in
  MODULES 1 AND 4.

2. DOCUMENTATION
x Documentation should occur in BEMR.
  h Health Services should work with the local computer services and facilities to provide additional
    computer terminals where needed.
  h Cleaning and disinfection of computer equipment located in a medical isolation infirmary should
    be accomplished frequently in accordance with the manufacturer’s recommendations.
  h Paper documentation has the following drawbacks:
      x Creates gaps in the patient record and prohibits the capture of data needed for the COVID-19
        reporting requirements.
      x Leads to potential medical/medication errors.
      x Creates a vehicle for transmission of the COVID-19 virus (minimal paper should be used
        because it cannot be easily disinfected).
x In addition to documentation required for Medical Isolation (refer to MODULE 4), documentation in
  BEMR should include infirmary admission and discharge notes, along with daily clinical encounter
  notes

3. PHARMACY:
x Stock of individually bottled over-the-counter items to treat symptoms. A provider with prescribing
  authority will need to document an order for the patient to receive these items; nurses and
  paramedics may utilize approved protocols.
  h Examples include, but are not limited to:
     x Acetaminophen
     x Ibuprofen
     x Cough medicine
  h The Clinical Director can modify this list to meet the needs of the patient population.




                                                 148
      CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 149 of 150




                      (COVID-19 Medical Isolation Infirmary Guidance, page 3 of 4)

4. SUGGESTED INFIRMARY SUPPLY AND EQUIPMENT LIST
                                          INTRAVENOUS DELIVERY
                    ITEM                        NEED                       ITEM                      NEED
 IV starter kits                                       IV poles                                       10
 Transparent dressings (i.e., Tegaderm,                IV fluids (NS, 1/2NS, LR, 1/2NS, or NS with
 Opsite)                                               5% Dextrose)
 Clear and paper tape                                  IV tubing sets and extension
 IV catheters (16, 18, and 20 gauge)                   Alcohol wipes
 3 cc syringes
                                              OXYGEN DELIVERY
                    ITEM                        NEED                       ITEM                      NEED
 O2 tanks with roller stand holder                     Bag valve mask
 Oxygen concentrator Christmas trees                   Non-rebreather mask
 Oxygen cylinder key                                   Nasal cannula
 O2 concentrators                                      Simple face mask
 Portable suction machine                              Albuterol multi-dose inhalers (nebulizers
 Yankauer suction set – tubing & canister              are not recommended)

                                              MISCELLANEOUS
                     ITEM                       NEED                       ITEM                      NEED
 PPE (gowns, gloves, eye protection,                   Vital signs monitors                           10
 masks)
 Cots, pillows, and blankets                           Thermometers (oral and touch free)
 Tall large trash cans                           5     Probe covers for oral thermometer
 Influenza testing supplies or kits                    Portable Pulse Ox machines
 COVID-19 testing supplies or kits                     Patient scale                                  1
 EPA registered disinfectant wipes                     Glucometer w/ testing supplies
 EPA registered disinfectant solution                  Stethoscopes
 Hand wash stations                                    Oral fluid supplement (ORS, Gatorade)
 Hand sanitizer                                        Bed wedges
 Automated external defibrillator (AED)          1     Stretcher, backboard, and wheel chair
 Portable cart for nurse to provide care at            Refrigerator or cooler (to hold potential
 bedside or cell to cell                               samples)

                      (COVID-19 Medical Isolation Infirmary Guidance, page 4 of 4)




                                                     149
       CASE 0:20-cv-02503-MJD-LIB Doc. 32-1 Filed 12/28/20 Page 150 of 150




APPENDIX Z. COVID-19 TIPS FOR OFFICIAL TRAVEL USING COMMERCIAL VENDORS
7RUHGXFHWKHULVNRILQIHFWLRQDPRQJWKHWUDYHOLQJZRUNIRUFHOLPLWFORVHFRQWDFWZLWKRWKHUVE\
PDLQWDLQLQJDGLVWDQFHRIDWOHDVWIHHWZKLOHDWZRUNDQGLQSXEOLFZKHQSRVVLEOH

                   x   'RQ¶WFRPHWRZRUNLI\RXDUHVLFN3OHDVHQRWLI\\RXUVXSHUYLVRUDQGVWD\KRPH
                       H[FHSWWRJHWPHGLFDOFDUH'LVFXVV\RXUZRUNVLWXDWLRQZLWKVXSHUYLVRUEHIRUH
                       UHWXUQLQJWRZRUN
               
                   x   $IWHUKRXUV6WD\LQ\RXUKRWHOURRPWRWKHH[WHQWSRVVLEOH(DWLQ\RXUKRWHOURRP
                       ZLWKHLWKHUURRPVHUYLFHRUGHOLYHU\VHUYLFH,ILQURRPIRRGGHOLYHU\RSWLRQVLVQRW
                       DYDLODEOHJHWWDNHRXWIURPWKHKRWHOUHVWDXUDQWRUDQRWKHUUHVWDXUDQWQHDUE\
                                    o /LPLWDFWLYLWLHVLQSXEOLFWRHVVHQWLDOHUUDQGVVXFKDVJHWWLQJIRRG
                                
                   x   :DVK\RXUKDQGVRIWHQZLWKVRDSDQGZDWHUIRUDWOHDVWVHFRQGV8VHKDQG
                       VDQLWL]HUZLWKDWOHDVWDOFRKROLIVRDSDQGZDWHUDUHQ¶WDYDLODEOH
                                .H\WLPHVWRZDVK\RXUKDQGVLQFOXGH
                                    o %HIRUHSUHSDULQJDQGVHUYLQJIRRGDQGEHYHUDJHV
                                    o %HIRUHHDWLQJIRRG
                                    o %HIRUHDQGDIWHUZRUNEUHDNVDQGVKLIWV
                                    o $IWHUWRXFKLQJIUHTXHQWO\WRXFKHGVXUIDFHV
                                    o $IWHUUHPRYLQJJORYHVRURWKHUSHUVRQDOSURWHFWLYHHTXLSPHQW 33( 
                                
                                
                   x   $YRLGWRXFKLQJ\RXUH\HVQRVHDQGPRXWKZLWKXQZDVKHGKDQGV
                       
                   x   &RYHU\RXUPRXWKDQGQRVHZLWKDWLVVXHZKHQ\RXFRXJKRUVQHH]HRUXVHWKHLQVLGH
                       RI\RXUHOERZ7KURZXVHGWLVVXHVLQWKHWUDVKDQGLPPHGLDWHO\ZDVKKDQGVZLWK
                       VRDSDQGZDWHUIRUDWOHDVWVHFRQGVRUXVHKDQGVDQLWL]HUFRQWDLQLQJDWOHDVW
                       DOFRKRO
                       
                       
                   x   <RXPXVWZHDUDIDFHFRYHULQJZKLOHDURXQGRWKHUSHRSOHHVSHFLDOO\LQ
                       VLWXDWLRQVZKHUH\RXFDQQRWPDLQWDLQSURSHUVRFLDOGLVWDQFLQJ IW IURPRWKHUV
                                
0RQLWRU\RXUKHDOWKDQGSUDFWLFHVRFLDOGLVWDQFLQJRXWVLGHRIZRUN)XUWKHU&29,'*XLGDQFHIRUDOO
VWDIIFDQEHORFDWHGRQWKH$JHQF\¶V&29,'6DOO\SRUW3DJH

,I\RXJHWVLFNZLWKIHYHUFRXJKRUWURXEOHEUHDWKLQJGXULQJWUDYHOVWRSZRUNLQJLPPHGLDWHO\SXWRQD
PDVNQRWLI\\RXUVXSHUYLVRUDQGVHSDUDWH\RXUVHOIIURPRWKHUVWRWKHH[WHQWSRVVLEOHZKLOH\RXVHHN
PHGLFDODWWHQWLRQDVDSSURSULDWH




These recommendations are derived from the Centers for Disease Control guidance document at the following link:
https://www.cdc.gov/coronavirus/2019-ncov/travelers/airline-toolkit.html




                                                          150
